Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 1 of 186 PageID 12
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 2 of 186 PageID 13
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 3 of 186 PageID 14
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 4 of 186 PageID 15
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 5 of 186 PageID 16
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 6 of 186 PageID 17
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                  Page 7 of 186 PageID 18




                                                                      Tribunal File No.: 20H-19


                                  LAW SOCIETY TRIBUNAL
                                    HEARING DIVISION

     BETWEEN:

                                          Rahul Malhotra
                                                                                        Applicant

                                                and


                                      Law Society of Ontario
                                                                                       Respondent


                                AGREED STATEMENT OF FACTS

I.       OVERVIEW

1.       The Applicant, who was born in India, has been a Canadian citizen since 1986.

2.       In August 1994, the Applicant entered the United States of America ("USA") on a
         student visa in order to attend law school in Houston, Texas. On or about November 5,
         1996, the Applicant was licensed to practise law by the State Bar of Texas.

3.      The Applicant sought and secured employment as a lawyer with a law firm in Odessa,
         Texas. In order to be permitted to remain in the USA and engage in gainful employment
         as a lawyer, the Applicant had to secure a TN Visa.

4.       The TN Visa is a special non-immigrant visa under the North American Free Trade
        Agreement ("NAFTA"). Applicable regulations strictly prohibit TN Visa holders from
         engaging either in self-employment or being the sole or controlling shareholder of a
        business or company.




                                                                         EXHIBIT A
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                     Page 8 of 186 PageID 19


      Agreed Statement of Facts 20H-109
      MALHOTRA, Rahul                                                                            2

 5.         In September 1998, the Applicant married his wife, a Canadian citizen who is also a
            lawyer. There are three children of the marriage, all of whom were born in Texas.

 6.         On December 29, 2000, the Applicant incorporated the Malhotra Law Firm, which
            purchased his former employer's law practice and the office building in which it was
            housed.

 7.         The Applicant and his former employer structured the sale to facilitate payment by the
            Applicant over a period of time. Under their agreement, the controlling interest of the
            Malhotra Law Firm would remain remained in the hands of the former employer until
            the debt was paid.

 8.         Under his arrangement with his former employer, however, the Applicant became the
            de facto owner and operator of the Malhotra Law Firm, which was in violation the TN
            Visa regulations.

 9.         Between June 2001 and June 2004, the Applicant took the necessary steps annually to
           re-new his TN Visa, each time misrepresenting to US Immigration that he was an
            employee of the Malhotra Law Firm based on his minority shareholder status.

10.         In June 2005, the Applicant paid his debt to Mr. Herrera one year earlier than agreed,
            and became the sole owner of the Malhotra Law Firm.

11.         On June 25, 2006, the Applicant filed an Immigration Form 1-485, seeking permanent
           residency in the USA.

12.        On October 9, 2014, the Applicant was interviewed by a US immigration officer in
           regard to his application for permanent residency and repeated the misrepresentation
           regarding his TN Visa renewals, which led to a criminal indictment.

13.        On August 16, 2016, the Applicant pied guilty to one count of making false statements
           to US federal immigration officials on October 9, 2014. On March 28, 2017, he was
           sentenced to five years' probation, a fine of $7,500 and a special assessment of $100.
           The Applicant paid the fine and the special assessment.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 9 of 186 PageID 20


      Agreed Statement of Facts 20H-109
      MALHOTRA, Rahul                                                                             3


14.         On May 6, 2017, the Applicant was deported to Canada.

15.         As a result of being charged, the Applicant was suspended by the State Bar of Texas on
            July 31, 2017 pending a discipline hearing. On January 26, 2018, the State bar of Texas
            did not disbar the Applicant, but rather suspended his licence to practise law in Texas
            for the duration of his probation.

16.         Subsequently, the Applicant successfully applied for a reduction of his probation, which
            was granted and shortened to two years ending March 23, 2019. Following the expiry
            of the term of probation and the concurrent term ofsuspension of his licence to practice
            law, the Texas State Bar reinstated the Applicant as a member in good standing. The
            Applicant has continued to practice law, remotely, in Texas pending a determination of
            his application for admission to the Law Society of Ontario.

II.         FACTS

      Licensing Application

17.         The Applicant submitted his Licensing Application dated February 20, 2019 which was
            received by the Law Society on February 27, 2019.

                     Lawyer Licensing Process Application, Document Book, Tab l


18.         In the Good Characte� section of the Licensing Process Application he responded "yes"
           to the following questions:

               Question #1, that he had been found guilty ot or convicted of, any offence under
               any statute;
               Question #2, that he is currently the subject of criminal proceedings;
              Question # 7, that he has been suspended, disqualified, censured or otherwise
              disciplined as a member of any professional organization;
              Question # 8, that he has had his licence to practise law in Texas, USA
              suspended;
              Question # 13, that he has been sanctioned or had a penalty imposed against
              him by a court, an administrative tribunal or a regulatory body?
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 10 of 186 PageID 21


      Agreed Statement of Facts 201-1-109
      MALHOTRA, Rahul                                                                                4


            Of note, the Applicant appended to his application a copy of the Amended Judgment in
            a Criminal Case from the United States District Court, Western District of Texas, San
            Antonio Division, dated January 29, 2018 as well as a copy of the judgment Conforming
            Suspension to Criminal Probation from the Board of Disciplinary Appeals appointed by
            the Supreme Court of Texas dated October 11, 2018.

                      Amended Judgment in a Criminal Case dated January 29, 2018, Document Book, Tab 2
                      Judgment Conforming Suspension to Criminal Probation dated October t t, 2018,
                      Document Book, Tab 3


      Investigation by Law Society

19.         Instructions to Investigate the Good Character of the Applicant were issued on June 12,
            2019.

20.         By way of June 26, 2019, the Law Society requested additional information and
            documents from the Applicant.

      Background

21.         The Applicant was born on July 31, 1970 in New Delhi, India and came to Canada with
            his parents when he was about 2 years old. The Applicant became a Canadian citizen at
            age 16.

22.         The Applicant was educated in Canada. After receiving his undergraduate degree, he
            was accepted to law school in Houston, Texas.

      F-1 Student Visa

23.         The Applicant legally entered the USA on an F-1 Student Visa for purposes of attending
            law school in Houston, Texas. The Applicant's F-1 Student Visa was renewed
            throughout the Applicant's studies, without incident.

24.         In May 1996, the Applicant completed his law school courses and received a Doctor of
            Jurisprudence in law. On or about November 5, 1996, the Applicant was licensed to
            practise law by the State Bar of Texas.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                     Page 11 of 186 PageID 22


      Agreed Statement orFacts 20H-109
      MALHOTRA, Rahul                                                                             5

      Immigration Status Change - TN Visa

25.         Subsequent to his admission to the State Bar of Texas, the Applicant sought and secured
            employment with the Herrera Law Firm in Odessa, Texas.

26.         The Applicant had completed his studies and was no longer a student. Consequently,
            in order to be permitted to remain in the USA and engage gainful employment as a
            lawyer, the Applicant had to seek and secure a change in his immigration status.

27.         More specifically, the Applicant was obliged to secure a Trade NAFTA Non-Immigration
           Visa ("TN Visa"). The TN Visa is a special non-immigrant visa that offers expedited
            work authorization to the USA for qualified Canadian citizens or Mexican nationals.
            Created by virtue of the NAFTA, the TN Visa simplifies entry and employment
            permission for specified professions such as doctors, engineers, lawyers, pharmacists,
           etc.

28.        At the relevant times, in order to be eligible for a TN Visa in the USA, the qualified
           professional had to:

            (a)   Be a Canadian citizen or Mexican national;
           (b)    Be employed in a profession recognized and listed in NAFTA;
           (c)    The company seeking to pursue the TN status with the prospective employee had
                  to meet the qualification criteria under NAFTA:
           (d)    The prospective employee was issued a formal, written full-time or part-time
                  offer of employment in the United States; and,
           (e)    The prospective employee was qualified to practise in the profession in question.

29.        The Applicant was granted his initial TN Visa on March 28, 1997.

30.        From 1997 to 2008, a TN Visa was only valid for a period of 1 year, and only for the
           approved employer. It could be renewed indefinitely if the employee remained
           employed with the approved employer. After 2008, the TN Visa period was extended
           to three years, and again, only for employment with the approved employer.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                      Page 12 of 186 PageID 23



      Agreed Statement of Facts 20H-109
      MALHOTRA, Rahul                                                                              6


31.         From 1997 until his deportation, the Applicant was fully aware and understood that
            NAFTA regulations strictly prohibited TN Visa holders from engaging in self­
            employment or being the sole or controlling shareholder of a business or company. At
            all material times, the Applicant was aware that he needed to remain engaged by the
            approved law firm listed on his TN Visa, and only engage in the delivery oflegal services
            while either in an employer- employee relationship or as a minority partner in or as a
            minority owner of the law firm.

      Employee of Herrera Law Firm
32.         The Applicant worked as an employee of the Herrera Law firm from 1997 to 1999. The
            Herrera Law Firm was located in Odessa, Texas. He worked in the area of personal
            injury law, focusing on accidents claims that occurred in the oil drilling and refining
            industries, which are pillars of the economic activity in the Odessa area.

      Marriage & Children

33.         On September 4, 1998, the Applicant married Vinita Sharma, a Canadian citizen who
            also became a lawyer licensed to practise in Texas. Soon after, the Applicant's family
            grew to include three children, who are all citizens of the USA.

      Employee of Guardiola Law Firm

34.        At the end of 1999, the owner of the Herrera Law firm, Mr. Jesse Herrera, decided to
            relocate from Odessa to El Paso, for personal and financial reasons.

35.         Mr. Herrera offered to sell his practice to the Applicant. The Applicant declined.

36.         Mr. Herrera sold his practice to the Guardiola Law Firm. The Applicant became an
           employee of the Guardiola Law Firm. The Applicant took the necessary steps to amend
           his TN Visa to reflect his change of employer.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                      Page 13 of 186 PageID 24


      Agreed Statement of Facts Z0H-109
      MALHOTRA, Rahul                                                                              7


      Creation of Malhotra Law Firm

37.         In late 2000, the owner and operator the Guardiola Law Firm, ceased practising. The
            practice and building reverted to Mr. Herrera, who again offered to sell his firm and the
            building it occupied to the Applicant. The Applicant accepted the offer.

      The Applicant incorporated the Malhotra Law Firm

38.         On Det:ember 29, 2000, the Applicant incorporated the Malhotra Law Firm to facilitate
            the purchase of the law firm and the building.

39.        The Applicant and his former employer structured their agreement to allow the
           Applicant to pay the purchase price over a period of time. Under their agreement, Mr.
            Herrera received the controlling interest of the Malhotra Law Firm through the
           issuance of 51 % of the shares of the professional corporation in order to secure his
           interest pending payment by the Applicant of the balance owing. The remaining shares
           were issued to the Applicant.

40.        The Applicant assumed full control of the day-to-day operations of the Malhotra Law
           Firm, while Mr. Herrera remined in El Paso Texas.

41.        The Applicant was able to finance the purchase of Mr. Herrera's practice and building
           through the division and allocation of fee income generated by the Malhotra Law Firm.

42.        Between June 2001 and June 2004, the Applicant renewed his TN Visa, misrepresenting
           each time that he was an employee of the Malhotra Law Firm based on his minority
           shareholder interest.

43.        In June 2005, the Applicant paid Mr. Herrera in full one year earlier than agreed, and
           became the sole owner of the Malhotra Law Firm.

44.        In June 2005, the Applicant applied to renew his TN Visa for the ensuing year. As part
           of his application, the Applicant misrepresented that he was still an employee of the
           Malhotra Law Firm.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                      Page 14 of 186 PageID 25


      Agreed Statement of Facts 20H·109
      MALHOTRA, Rahul                                                                             8


      Application for Permanent Residency to the USA and Resulting Investigation

45.         On or about June 14, 2006, the Applicant filed an Immigration Form 1-485, seeking
            permanent residency in the USA. On June 25, 2006, US Homeland Security issued a
            Notice of Action Form 1-797, which relieved the Applicant of annual renewals, and
            subsequently a Form EAD-765, which allowed the Applicant unrestricted employment
            or business ownership pending the approval of his application for permanent
            residency.

46.         As part of the permanent residency application process, U.S. Citizenship and
            Immigration Services ("USCIS") officials took steps to verify the Applicant's TN Visa
           compliance. The USCIS officials requested written evidence from the Applicant's
            employer attesting to his valid employee status.

      False Representations to usc1s Officials

47.        The Applicant drafted a letter dated December 27, 2010, which Mr. Herrera signed at
           the Applicant's request. The letter stated that the Applicant "was/is employed as an
            attorney-at-law by The Malhotra Law Firm, of which I am a majority shareholder, from
           January 23, 2001 to the present."

                     Letter from Jesse Herrera dated December 27, 2010, Document Book, Tab 4


48.        USCIS officials contacted Homeland Security Investigations ("ICE") officials to assist
           with their investigation. ICE officials make up the investigative arm of the Department
           of Homeland Security and are tasked with combating, amongst other concerns, the
           illegal exploitation of the USA's immigration system.

49.        USCIS officials retained the service of ICE officials as they suspected the Malhotra Law
           Firm was, contrary to what had been represented to them, under the control of the
           Applicant.

50.        On October 9, 2014, the Applicant was interviewed by ICE of�icials at the Malhotra Law
           Firm. During the interview, the Applicant repeated the false representations contained
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 15 of 186 PageID 26



      Agreed Statement of Facts 20H-109
      MALHOTRA, Rahul                                                                             9


            in the December 27, 2010 letter he had drafted and had Mr. Herrera sign. The Applicant
            told the investigators that Mr. Herrera was the majority shareholder of the Malhotra
            Law firm and that consequently he was an employee of the Malhotra Law Firm. This
            statement was materially false. The Applicant knew that since 2000 he was effectively
            self-employed.

51.         The Applicant's self-employment status as majority shareholder was subsequently
            allowed under the Form EAD-765 issued in 2006.

52.         When asked about the sale of the building, the Applicant admitted he had purchased
            the building from Mr. Herrera.

      Mr, Herrera's Interview by ICE

53.         Subsequently, ICE officials interviewed Mr. Herrera, who confirmed he had sold his
           practice and his building to the Applicant in late 2000. Mr. Herrera confirmed that from
            2001 to 2006, he had received annual payments from the Applicant for the sale of Mr.
           Herrera's law practice and building, which he characterized as "payments from time to
           time" and "referral fees" from the Applicant.

54.        During his interview with ICE officials, Mr. Herrera stated:

           (a)    He was not author of the December 27, 2010 letter;
           (b)    He was not the owner, fully or partially, of the Malhotra Law Firm;
           (c)   Other than collecting payments from the Applicant, he had no business dealings
                 with the Applicant or the Malhotra Law Firm since he sold his practice and
                 building;
           (d)   The December 27, 2020 letter was drafted by the Applicant and solely for the
                 purposes of support of the Applicant's permanent residency application;
           (e)   That the statements regarding his shareholdings and the Applicant's employee
                 status were untrue; and,
           (f)   That he signed the letter to assist the Applicant as a friend.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                      Page 16 of 186 PageID 27


      Agreed Statement orFacts 20H-109
      MALHOTRA, Rahul

      Indictment Before Grand lur:y

55.         On or about December 16, 2015, a federal prosecutor secured a criminal indictment
           before a grand jury in the United States District Court, Western District of Texas,
            Midland-Odessa Division. The Applicant was charged with two separate counts of
           making false statements to federal officials.

                     Criminal Indictment dated December 16, 201S, Document Book, Tab S


56.        The Applicant surrendered to authorities on December 17, 2015. The Applicant was
           charged and released on bail.

      August 16. 2016 - Hearing to Enter Guilty Plea

57.        On August 16, 2016, the Applicant appeared before United States Magistrate Judge
           Henry J. Bemporad in the U.S. Federal Court for the Western District of Texas, San
           Antonio Division, at which time the Applicant, pursuant to a plea agreement, pied guilty
           to the second count of the criminal indictment.

58.        Specifically, the Applicant pied guilty to the charge of Making a False Statement to a
           Federal Agent on October 9, 2014 in violation of 18 U.S.C. § 1001(a)(2). By pleading
           guilty, the Applicant admitted that he provided a materially false representation when
           he was questioned by the ICE agents on October 9, 2014.

59.        In conformity with the plea agreement, the first count of the criminal indictment was
           dismissed.

                    Transcript of the Re-Arraignment Hearing dated August 16, 2016, Document Book,
                    Tab6
                    Order Accepting Magistrate Judge's Recommendation dated August 17, 2016,
                    Document Book, Tab 7


      March 23, 2017 - Criminal Sentencing

60.        On March 23, 2017, the Applicant appeared before the Chief District Court Judge
           Orlando L Garcia in the U.S. Federal Court for the Western District of Texas, San
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                          Page 17 of 186 PageID 28


      Agreed Statement of Facts 20H-109
      MALHOTRA, Rahul                                                                                    11

            Antonio Division, for sentencing. In conformity with the plea agreement of August 16,
            2016, a Judgment in a Criminal Case was rendered.

61.         The Applicant was ordered to be placed on probation for a term of 5 years and subject
            to the mandatory and standard conditions. The Applicant was also ordered to pay a
            fine in the amount of $7,500.00, as well as a special assessment to the Court in the
            amount of $100.00.

                     Transcript of Sentencing before the Honorable Chief District Court Judge Orlando L
                     Garcia dated March 23, 2017, Document Book, Tab 8
                     Judgment In a Criminal Case filed March 28, 2017, Document Book, Tab 9


      Satisfaction of Fines & al.

62.         The Applicant satisfied the fine and special assessment on April 21, 2017. The
            Applicant also attended to the registration of the Certific�te of Release of Federal Lien.

                     Summary of Debt Balances Printout, Document Book, Tab 10;
                     Certificate of Release of Federal Lien dated August 28, 2017 & United States Department
                     of Justice letter dated August 30, 2017, Document Book, Tab 11


      Deportation to Canada

63.         On or about May 6, 2017, the Applicant was deported to Canada.

      Licence to Practise While Suspended

64.        On or about July 31, 2017, the Board of Disciplinary Appeals Appointed by the Supreme
           Court of Texas ("Disciplinary Board") issued an Order accepting the AppJicant's
           surrender of his licence to practise law in Texas.

65.        On January 26, 2018, the Disciplinary Board issued a Judgement of Suspension,
           effectively suspending the Applicant's licence to practise law in the State of Texas for
           the duration of his probation. Of note, the Judgement states that should the Applicant's
           probation be revoked, the Applicant's licence to practise law would be revoked.

                     Judgment of Suspension dated January 2 6, 2018, Document Book, Tab 12
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                          Page 18 of 186 PageID 29


      Agreed Statement of Facts 20H-109
      MALHOTRA, Rahul                                                                                    12


      January 29, 201   s - Probation Reduced
66.         Further to the Applicant bringing a motion to reduce his sentence, on January 29, 2018,
            Chief District Court Judge Orlando L. Garcia in the U.S. Federal Court for the Western
            District of Texas, San Antonio Division, reduced the probation period initially ordered
            from five years, to two years.

                     Amended Judgment in a Criminal Case filed January 29, 2018, Document Book, Tab 13
                     Criminal Docket for Malhotra Matter, Document Book, Tab 14


      Expiration of Sentence

67.         On March 28, 2019, Mr. Temane Peel, Senior United States Probation Officer, of the
            Probation Office of the United States District Court, Western District Court, advised the
            Applicant that his term of supervision had expired. The Applicant no longer needed to
            report to the Probation Office. Mr. Peel further confirmed that the Applicant had
            satisfied all the conditions of his supervision.

                     Letter of Mr. Temane Peel, Senior United States Probation Officer dated March 28, 2019,
                     Document Book, Tab 15


      Criminal Record Search Results

68.        A criminal records search revealed an Individual Arrest report from the Midland
           County Sherifrs Office, Texas. The report indicates the Applicant was arrested on
           December 12, 1999 and charged with "Asslt (sic) Family Member One Time". The
           Applicant was released the same day on a cash bond.

                     Individual Arrest Report from Midland County Sherriffs Office dated April 17, 2020,
                     Document Book, Tab 16


69.        By way of letter dated April 5, 2006, the Deputy Court Clerk for the City of Midland
           Municipal Court advised that Texas law requires the Court to maintain copies of
           records for a period of five years. A thorough search for the Court file was performed
           but was unsuccessful. The Deputy Court Clerk advised and attached the electronic
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                         Page 19 of 186 PageID 30


      Agreed Statement of Facts 20H·109
      MALHOTRA, Rahul                                                                                  13


            records that had been found indicating that the matter was disposed of through a
            Dismissed-Deferred Disposition. The charge was paid in full on July 6, 2000.

                     Letter from Deputy Court Clerk for the City of Midland Municipal Court dated April S,
                     2006, Document Book, Tab 17


70.         The search also revealed an incident of pubJic intoxication which occurred on October
            10, 1998. The City of Odessa Municipal Court records indicate that a fine of $195 was
           paid and the matter disposed through a Dismissed-Deferred Disposition.

                     City of Odessa Municipal Court Records. Document Book, Tab 18


      Applicant's Representations & Interview

71.         On June 1, 2020, the Applicant provided his written submissions in support of his
            Licensing Application. The submissions were divided in two parts. The first part
            provided a synopsis of events. The second part provided a character statement,
            providing the Applicant's submissions that he is a person of good character and fit to
            be admitted to the Law Society of Ontario.

                     Written Submissions of the Applicant dated June 1, 2020, Document Book, Tab 19


72.        The Applicant provided the following rationale for his actions at the relevant times:

              "I was warmly welcomed at the Herrera Law Firm as a young associate and thrived
              in their practice. The more I succeeded, the more I became wedded to practise in
              Texas. By the time Mr. Herrera offered me the opportunity to purchase his practice,
              I was too far established both professionally and personally to refuse. Obviously, the
              issue of my immigration status posed a serious impediment to assuming the
              practice.
              My success in practice, the establishment of my family in Texas and the fact that my
              children were U.S. citizens by birth blinded me to the impropriety, indeed the
              illegality of my arrangement with Mr. Herrera to avoid the restrictions to my TN
              Visa. Although it was my firm intention to maintain that arrangement only until I
              was able to regularize my immigration status, I was clearly in the wrong. Once I
              entered the arrangement, I became trapped by my own success."

73.        Since the reinstatement of his licence to practise law in the state of Texas, the Applicant
           has continued to work as a lawyer but only on Texas cases. He assists lawyers and
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 20 of 186 PageID 31


      Agreed Statement of Facts 20H-109
      MALHOTRA, Rahul                                                                                14


            clients of the Hanna Law Firm of remotely in both open cases that predate his
            departure and new cases. He has done so without any complaint or disciplinary
            incident.

74.         On June 11, 2020, the Applicant was interviewed for the purpose of clarifying and
           expanding on his written submissions.

                     Transcript of Interview of Rahul Malhotra held on June 11, 2020, Document Book,
                     Tab20


75.        The Applicant pied guilty to the charge through a plea agreement. He surrendered to
           the authorities after being charged, pied guilty to the charges. and complied with all
            conditions set by the Court while on bail and during probation. The Applicant also
           voluntarily surrendered his licence to practise law in the USA following his guilty plea
            in the USA.

76.        In his written submissions, the Applicant stated he believed he was a good role model
            for his children:

              "Besides continuing to practise of law, I have refrained from any personal legal or
              other problems that might impinge on my good character. I believe I am a good role
              model to my three sons, ages 16, 13 and 11. I have used my personal experiences
              and failures as a teaching tool for them, to prepare them to be honest, kind, grateful
              and resilient men as they grow towards adulthood. I have tried to instill in them the
              value of character and its importance in governing one's actions. I believe that my
              openness with my family and my colleagues and friends regarding my experiences
              and failures reflects my inherent good character."

77.        During his interview of the Applicant, the assigned investigator advised the Applicant
           and his counsel that, "I plan to simply submit a closing memo with respect to this
           investigation" and that "I don't see this needed to go any further." He further advised,
           "But, my intention is to make it clear that this was a one-off and that you have been
           forthright and completely transparent in all your dealings with the Law Society ... "

                     Transcript of Interview of Rahul Malhotra held on June 11, 2020, Document Book, Tab
                     20: (1) page 13 lines 14 to 19 and (2) page 17 line 14 to 17
 Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                        Page 21 of 186 PageID 32


       Agreed Statement of 1:acts 201-1-109
       MALHOTRA, Rahul                                                                                 15


       References

 78.         On or about October 10, 2019, the Law Society received a character reference letter
             from Layton Z. Woodul, Sr., an attorney and mediator in Lubbock, Texas.

                        Character Reference letter from Layton Z. Woodul, Sr. dated October 10, 2019,
                        Document Book, Tab 21


 79.         On December 17, 2019, the Law Society received a character reference letter from
             Frank E. (Dirk) Murchison, an attorney and mediator from Taos, New Mexico.

                       Character Reference letter from Frank E. (Dirk) Murchison dated December 16, 2019,
                       Document Book, Tab 22


 80.         On January 20, 2020, the Law Society received a character reference letter from Jon
             Hanna, an attorney from Abilene, Texas.

                       Character Reference letter from Jon Hanna dated January 20, 2020, Document Book,
                       Tab23


       Ontario Bar Admission

81.          On April 13, 2020, the Law Society received confirmation that the Applicant had passed
             the last of his qualifying exams and was expected to enter the Bar Admission Program
             as soon as it was possible for him to do so.

82.          The Applicant has successfully completed the Bar Admission Program, having passed
             the Barrister's Exams on September 28, 2020 and his Solicitor's exams on November 9,
             2020.

83.         The Applicant has satisfied the professional requirements to be called to the Bar of
             Ontario subject to the outcome of this Character Hearing.

Ill.        ADMISSIONS AND ACKNOWLEDGEMENTS

84.         Having had the assistance of counsel, the Applicant has reviewed and understands both
            the Notice of Referral for Hearing 19H-100 and this Agreed Statement of Facts ('this
            ASF').
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                      Page 22 of 186 PageID 33


      Agreed Statement ofFacts 20H-109
      MALHOTRA, Rahul                                                                            16

85.        The Applicant voluntarily admits the truth of the facts as recounted in this ASF and the
           authenticity of the documents to which it refers.

86.        The parties agree that because of the admissions in this ASF, neither the Law Society
           nor the Applicant need prove the facts recounted in this ASF through a full hearing with
           witnesses' testimony or other evidence.

87.        The Applicant admits that the facts set out in this ASF establish, on a balance of
           probabilities, there exists an issue about the good character of the Applicant, and that
           there is an onus on the Applicant in this proceeding to establish, on a balance of
           probabilities, that he is currently of good character.

88.        The Law Society and the Applicant may each present additional evidence in this
           proceeding in addition to, and consistent with, the facts agreed to in this ASF.

89.        The Applicant intends to testify in support of his application.

90.        The Applicant understands that if the panel accepts the admissions in this ASF, it may
           use this ASF as a basis for its determination of whether the Applicant is presently of
           good character.

91.        The Applicant understands that the panel might not accept the parties' arguments
           about what decision or order to make, even where jointly proposed by the parties.

IV.        SERVICE, JURISDICTION AND ADVANCE FILING

92.        The Applicant admits service of the Notice of Referral for Hearing, and is prepared to
           proceed with a hearing on the merits of the application.

93.        The Applicant accepts the jurisdiction of the Law Society Tribunal Hearing Division to
           determine whether he meets the requirement of good character provided by
           subsection 27(2) of the Law Society Act, and, if determining he does not, to refuse his
           application for a licence under subsection 27(4).
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                            Page 23 of 186 PageID 34


      Agreed Statement of Facts Z0H-109
      MALHOTRA, Rahul                                                                                                                                17

94.         The Applicant accepts the jurisdiction of the Law Society Tribunal Hearing Division to
            make an order under section and 49.28 of the Law Society Act.

95.         The parties agree that this matter will be heard in public pursuant to rule 13.2 of the
            Rules of Practice and Procedure made pursuant to section 61.2 of the law Society Act
           and section 9 of the Statutory Powers Procedure Act, subject to any order made by the
           panel under rule 13.3 that all or part of the hearing will be held in the absence of the
           public, or that all or part of the documentary evidence will be received into evidence in
           the absence of the public.

96.        The parties agree that this Agreed Statement of Facts and a Document Book containing
           documents to which it refers may each be filed with the Tribunal Office and provided
           to the hearing panel in advance of the hearing, in accordance with Rule 11.4 of the Rules
           of Practice and Procedure.

                                                          Signed at [ � �                                                                       ],
                                                                             t,.tunlclp;11ity••······........,.... ,..................._,,,..

                                                          on [ �� · /� • :::r                                             ]:
                                                               D•ll• (\'\'Y\' ,MM•O




       Rahul Malhotra
       Applicant                                           iscipline Counsel for the Respondent
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 24 of 186 PageID 35




  Rahul Malhotra         Law Society or Ontario                       Tribunal File No.: 20H-109
                   and
       Applicant         Respondent

                                                        LAW SOCIETY TRIBUNAL
                                                          HEARING DIVISION

                                                       Proceeding commenced at Toronto


                                                    AGREED STATEMENT OF FACTS



                                                   Jean-Frans:ois Laberge
                                                   Discipline Counsel
                                                   Litigation Services
                                                   1100-393 University Avenue
                                                   Toronto, Ontario
                                                   MSG 1E6
                                                   Tel: 416-947-3977
                                                   Uahecge@lso.ca
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21          Page 25 of 186 PageID 36


                                                             Tribunal File No.: 20H-109



                               LAW SOCIETY TRIBUNAL
                                 HEARING DIVISION

   BETWEEN:

                                    Rahul Malhotra
                                                                             Applicant

                                          and


                                 Law Society of Ontario
                                                                           Respondent


                               JOINT DOCUMENT BOOK




                                                                Jean-François Laberge
                                                                    Discipline Counsel
                                                                    Litigation Services
                                                           1100-393 University Avenue
                                                                      Toronto, Ontario
                                                                              M5G 1E6
                                                                   Tel: 416-947-3977
                                                                       jlaberge@lso.ca

                                                            Counsel for the Respondent


   John Rosen
   Rosen & Company
   1200-390 Bay St.
   Toronto, Ontario
   M5H 2Y2
   Tel : 416-507-2440
   johnrosen@rosenlaw.ca

   Counsel for the Applicant

                                                                 EXHIBIT B
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21        Page 26 of 186 PageID 37


                                                           Tribunal File No.: 20H-109



                           LAW SOCIETY TRIBUNAL
                             HEARING DIVISION

   BETWEEN:

                                   Rahul Malhotra
                                                                           Applicant

                                        and


                               Law Society of Ontario
                                                                         Respondent


                                      INDEX

 1.    Lawyer Licensing Process Application

 2.    Amended Judgment in a Criminal Case dated January 29, 2018

 3.    Judgment Conforming Suspension to Criminal Probation dated October 11,
       2018

 4.    Letter from Jessee Herrera dated December 27, 2010

 5.    Criminal Indictment dated December 16, 2015

 6.    Transcript of the Re-Arraignment Hearing dated August 16, 2016

 7.    Order Accepting Magistrate Judge’s Recommendation dated August 17, 2016

 8.    Transcript of Sentencing before the Honourable Chief District Court Judge
       Orlando L. Garcia dated March 23, 2017

 9.    Judgment in a Criminal Case filed March 28, 2017

10.    Summary of Debt Balances Printout

11.    Certificate of Release of Federal Lien dated August 28, 2017 & United States
       Department of Justice letter dated August 30, 2017
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21      Page 27 of 186 PageID 38


12.    Judgment of Suspension dated January 26, 2018

13.    Amended Judgment in a Criminal Case filed January 29, 2018

14.    Criminal Docket for Malhotra Matter

15.    Letter of Mr. Temane Peel, Senior United States Probation Officer dated March
       28, 2019

16.    Individual Arrest Report from Midland County Sherrif’s Office dated April 17,
       2020

17.    Letter from Deputy Court Clerk for the City of Midland Municipal Court dated
       April 5, 2006

18.    City of Odessa Municipal Court Records

19.    Written Submissions of the Applicant dated June 1, 2020

20.    Transcript of Interview of Rahul Malhotra held on June 11, 2020

21.    Character Reference letter from Layton Z. Woodul, Sr. dated October 10, 2019

22.    Character Reference letter from Frank E. (Dirk) Murchison dated December
       16, 2019

23.    Character Reference letter from Jon Hanna dated January 20, 2020

24.    Letter from Law Society re: Exemption of the Licensing Process Articling
       Requirement, dated October 14, 2020




                                                                               2 of 2
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                                 Page 28 of 186 PageID 39
                                                                                    HTTPS://LSO.CA/LAWYER-UCENSING-PROCESS
   LICENSING
                 LAW SOCIETY OF ONTARIO
                 LICENSING AND ACCREDITATION                                        UCENSINGPROCESS@LSO,CA
                 130 QUEEN STREET WEST, TORONTO, ON M5H 2N6                         EXAMINATIONACCOMMODATION@LSO.CA
                 PHONE: 416-947-3315 OR 1-800-1568-7380 EXT. 3315                   ART!GLING@LSO.CA
                 FAX: 416-947-9070




        * LAWYER LICENSING PROCESS APPLICATION *

                                        MALHOTRA, ijahul




                                             l!l l llll I llllllllllllllll llllll Ill



      Print this entire application (not doµble sided) and include this
           first bar coded page with_ ypur ·(:ompleted application.

             PLEASE DO NOT FOLD                           o, BEND THE APPLICATION




                                                                                                                 Ftfi 2 7 2019




 1/29/2019                                               Page 1 of 12                                       Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                        Page 29 of 186 PageID 40
                       LAW SOCIETY OF ONTARIO                              HTTPS:/ILSO.CNLAWYER-UCENSING-PROCESS
   LICENSING           LICENSING AND ACCREDITATION
                       130 QUEEN STREET WEST, TORONTO, ON M5H 2N6
                                                                           UCENSINGPROCESS@LSO.CA
                                                                           EXAMINATIONACCOMMODATION@LSO_CA
                       PHONE: 416-947-3315 OR 1-800-668-7380 EXT, 3315     ARTJCLING@LSO.CA
                       FAX: 416-947-9070


                            DEADLINE December 3, 2018 by 5:00 p.rn. E.S.T,

                                     Application Fee and Application Late Fee
     If you did not pay by credit card when you submitted your application online, a non-refundable
     Application Fee in the amount of $160.00 {plus applicable taxes) is payable to the Law Society of
     Ontario by certified cheque, money order or debit. Please print your name, candidate number
     (available in your Licensing Process Account) and phone number clearly on the front of your certified
     cheque/money order. In Toronto, you may pay by credit card, debit card or cash at the Client Service
     Centre. A late filing fee of $75.00 (plus applicable taxes) is payable if your application fee payment or
     your paper copy application is received after the deadline of December 3, 2018 by 5:00 p.m. E.S.T.


     Payment must be submitted on!ine or directly lo the Accounts Office at !he Law Society of Ontario.
     This application must be submitted to the Licensing and Accreditation DeprnimenL


                                            PERSONAL INFORMATION
   Prefix           MR
   First Name       Rahul
   Middle Name(s)
   Last Name      Malhotra
   Gender:        M
   Email Address: rahulma@me.com
   Common Name:
   Correspondence Language: ENGLISH             Date of Birth: 31 / 7 / 1970
                                                               dd mm YYYY

      * With a paper clip loosely attach an envelope with the second of 2 recent
     (within the last 12 months) COLOUR passport photos here. Ensure your full
               name is printed clearly, in ink, on the back of this photo.


                                              ADDRESS INFORMATION
   Address:     1798
                Paddock Cres
                mississauga ON
                LSL 3E4 CA
   Day Telephone:     (432) 349-8777      Can Leave Detailed Message
   Evening Telephone:
   Cellular Phone:
   Fax Number:

      * If your mailing address or contact information changes at any time from now until your call to
                  the bar, you MUST change your information through your online account.

                                  NEXT OF KIN/ EMERGENCY CONTACT

   Name:        Vinita Malhotra
   Address:    1798 Paddock Cres
               mlssissauga ON
               l5l3E4 CA
   Telephone Number:       (432) 978-1235




 1/29/2019                                                  Page 2 of 12                          Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                                                Page 30 of 186 PageID 41
                                                LAW SOCIETY OF ONTARIO                             HTTPS:/ll.SO.CMAWYER-LICENSING-PROCESS
   LICENSING                                    LICENSING AND ACCREDITATION                        LICENSINGPROCESS@LSO.CA

       !ic                            ::':,;
                                                130 QUEEN STREET WEST, TORONTO, ON M5H 2N6         EXAMINAT!ONACCOMMODATION@LSO.CA
             �,j �• ,,,;   ,h <, (, ,•� : :,�   PHONE: 416-847-3315 OR 1-800-668-73B0 EXT. 3315
                                                FAX: 416-947-8070
                                                                                                   ARTICLING@LSO.CA



                                                                      PROOF OF LEGAL NAME
     All applicants must be registered on the Rolls of the Law Society in their full legal name. Proof of legal
     name must accompany this application and is a prerequisite for the Call to the Bar of Ontario. Please do
     not provide original documents as they will not be returned.
     The documents supporting your legal name and what you have selected below must be submitted with
     this application and must be certified as a true photocopy of the original(s) by a Notary Public or
     Commissioner of Oaths:
     I am a Canadian citizen/ permanent resident of Canada and will submit the following document{s):

                              N a} Canadian Birth Certificate
                              Y b) Canadian Citizenship Identification
                              N c) Canadian Immigration Record
                              N · d) Canadian Certificate of Birth Abroad
                              N e) Statement of Birth or Statement of Liv� Birth
                              N f) Official Canadian Name Change Certificate
                                   Applicants must also submit one of a}, b), c), d) ore}.
                              N g) Marriage Certificate
                                   Need only be submitted by those candidates adopting a spousal surname. Applicants
                                   must also submit one of a), b), c), d} ore}.




     I am not a Canadian citizen 1 permanent resident of Canada and will provide the following documents:
                              N Required: My valid passport AND: {one of the 3 choices below)
                                                     Passport Expiry Date
                             N 1. My valid Temporary Resident Visa issued by the Canadian government.
                                  (OR)
                             N 2. My valid Study Permit issued by the Canadian government.
                                  (OR)
                             N 3. My valid Work Permit issued by the Ganadian government.

                                    Note: Temporary Resident Visa, Study �nd Work Permits must be submitted with this
                                    application and must be valid until your:call to the bar.


                                    Permit 1 Visa Expiry Date:

     It is your ongoing responsibility to keep the Licqnsing and Accreditation Department advised of
     any changes to your immigration status and reiww yoµr documents accordingly. You are solely
     responsible for obtaining the relevant docume�t(s) from the appropriate government office(s).




 1/29/2019                                                                          Page 3 of 12                          Internal Use Only; 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                         Page 31 of 186 PageID 42
                        lAW SOCIETY OF ONTARIO                              HTTPS:1/lSO.CMAWYER-LICENSING-PROCESS
   LICENSING            LICENSING AND ACCREDITATION
                        130 QUEEN STREET WEST, TORONTO, ON M5H 2N6
                                                                            LICENSINGPROCESS@LSO.CA
                                                                            EXAMINATJONACCOMMODATION@LSO.CA
                        PHONE: 416-947-3315 OR 1-800-668-7380 EXT. 3315     ARTICLING@LSO.CA
                        FAX: 416-947-9070


                                           VOLUNTARY INFORMATION
    This section is voluntary. However, the Law Society encourages all applicants to answer this question in
    order to enhance the reliability of the data.

    The Law Society gathers statistics on the composition of the profession to better understand
    demographic trends in the profession, to develop programs and initiatives within the mandate of the Law
    Society and to promote equality and diversity in the profession.

    The Law Society is committed to promoting equality and diversity in the legal profession and to
    enhancing legal services provided by and for lndigenpus, Francophone and equality-seeking
    communities. The Ontario Human Rights Code and the Rules of Professional Conduct promote equality
    on the grounds of race, ancestry, place of origin, citizenship, creed, sex, sexual orientation, age, marital
    status, family status or disability. The question is voluntary and the information collected will be kept
    confidential. The information will only be available in aggregate form and will not be used to identify the
    demographic identity of individual candidates.

    Please check any of the following characteristics with which you self-identify (please select all that
    apply):

     O   Indigenous
         0    First Nations, Status Indian, Non-Status lnQian
         0    Inuit
         0    Metis
         0    other - Specify
     0   Francophone
     0   Gayllesbian/Bisexual/Transgender/Transs�?(ual

     0   Person with a Disability
     0   Racialized / Person of Colour I Member of an Ethnic Community

         0    Arab
         0    Black (e.g. African-Canadian, African, Carjpbean)
         LJ   Chinese
         0    East-Asian (e.g. Japanese, Korean)
         O    Latin American, Hispanic
         n    South Asian (e.g. Inda-Canadian, Indian Subcontinent)
         0    South-East Asian (e.g. Vietnamese, Camopdian, Thai, Filipino)
         0    West Asian (e.g. Iranian, Afghan)
         □    White
         D    Other - Specify




 1/29/2019                                                   Page 4 of 12                          Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                                              Page 32 of 186 PageID 43

   LICENSING
                                            LAW SOCIETY OF ONTARIO                              HTTPS:1/LSO.CNLAWYER-L!CENS!NG-PROCESS
                                            LICENSING ANO ACCREDITATION                         LICENSINGPROCESS@LSO,CA
                                            130 QUEEN STREET WEST, TORONTO, ON M5H 2N6          EXAMINATIONACCOMMODATION@LSO.CA
   ({/}Xi �::» lt f) �.'.·: (,;;: :S :::�
                    1                       PHONE: 416-947-3315 OR 1-<l00-668-7380 EXT. 3315    ARTICUNG@LSO.CA
                                            FAX: 416-947-9070




        D        Religion or Creed
                D          Atheist
                0          Buddhist
                D          Roman Catholic
                D          Other Christian such as Eastern Orthodox or Ukraipian CathoHc
                D          Hindu
                D          Jewish
                D          Muslim
                □          Protestant
                0          Sikh
                D          No Religion
                D          Other - Specify


        Ix!       I do not Identify with any of these perso�al charaqterlstlcs.
        D         I do not wish to answer any of these questions.



     For further Information or inquiries about the Law Society's initiatives to promote equality and diversity in
     the profession, please contact the Equity Initiatives qepartrnent

     Telephone:                             (416) 947-3300 ext. 3413
     Toll-free:                             1-800-668-7380 ext. 3413
     Fax:                                   (416} 947-3983
     E-mal!                                 equity@lso.ca




 1/29/2019                                                                       Page 5 of 12                          Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                                         Page 33 of 186 PageID 44
                                     LAW SOCIETY OF ONTARIO                                 HTTPS:1/LSO.CNLAWYER-L!CENSING-PROCESS
    LICENSING                        LICENSING AND ACCREDITATION
                                     130 QUEEN STREET WEST, TORONTO, ON M5H 2N6
                                                                                            LICENSINGPROCESS@LSO.CA
                                                                                            EXAMINATIONACCOMMODATION@LSO.CA
   (i.\�_:ff li.=�r1(1J{t::1f'.:S$   PHONE: 416-947-3316 OR 1-ll00-668-7380 EXT. 3315
                                     FAX: 416-947-9070
                                                                                            ARTICLINCl@LSO.CA



                                                               GOOD CHARACTER

      The Law Society Act requires that an applicant for admission to the Law Society shall be of good
      character. All applicants must answer the following questions which assist the Law Society in
      determining whether the applicant is of good character.

      If you include additional documentation In paper copy, the qocuments must accompany your application
      when it is commissioned. You must also sign anq clsarly print your name, phone number and address
      on all additional documents. Applications without'the required explanation or candidates who do not
      follow the process listed above, will not be considered as applied and their application will not be
      processed.




      Note: The following questions pertain to any jurijsdictlon In Canada or in any other country.
       -·····                                                                   ··--·····                                   ...   . , .. . .



        1. Have you ever been found guilty of, or convicted of, any offence under any statute? Please exclude
        speeding and parking tickets. (If you have been found guilty or convicted of an offence under the Young
        Offenders Act or the Youth Criminal Justice Act, please refer to 'Completing the Lawyer Licensing
        Process Application' for further information.)

        Answer: Yes Attachment file name: Amended Judgment.pdf

        2. Are you currently the subject of criminal proceedings? If yes, provide details.

        Answer: Yes Attachment file name: Amended Judgment.pdf

        3. Has judgment ever been entered against you in an action involving fraud? If yes, provide details.

        Answer: No

        4. Are there any outstanding civil judgments against you? If yes, attach a copy of the judgment to this
        application.

        Answer: No

        5. Have you ever disobeyed any order of any court requiring you to do any act or to abstain from doing
        any act? If yes, provide details.

       Answer: No


        6. Have you ever been discharged from any employment where the employer alleged there was cause? If
        yes, provide details.

       Answer: No


        7. Have you ever been suspended, disqualified, censured or otherwise disciplined as a member of any
        professional organization? If yes, attach a letter or certificate of good standing to this application.

       Answer: Yes Attachment file name: Malhotra 59097 Judgment Conforming.pdf

        8. Have you ever been denied a licence or permit, or had any licence or permit revoked for failure to meet
        good character requirements? If yes, provide details.

       Answer: Yes Attachment file name: Malhotra 590Q7 Juclgment Conforming.pdf

 1/29/2019                                                                Page 6 of 12                             Internal Use Only: 53486
Case 1:21-cv-00074-H( Document 1-1 Filed 04/16/21                                                        Page 34 of 186 PageID 45
                                                                                            HTTPS:1/lSO.CM.AWYER-LICENSING-PROCESS
       LICENSING
                                        LAW SOCIETY OF ONTARIO
                                        LICENSING AND ACCREDITATION                         LICENSINGPROCESS@LSO.CA
          }
                 r1t::»<C�::.,:;:$!S;
                                        130 QUEEN STREET WEST, TORONTO, ON M5H 2N6          EXAMINATIONACCCMMODATION@LSO.CA
   :f/:}ff f.P
   1                                    PHONE: 41&.947-3316 OR 1"800-668-7380 EXT, 3315
                                        FAX: 416-947-9070
                                                                                            ARTICUNG@LSO.CA




        9. Have you ever been refused admission as an applicant or member of any professional body? If yes,
        provide details,

        Answer: No

        10. While attending a post-secondary institution, have allegations of misconduct ever been made against
        you, or, have you ever been suspended, expelled or penalized by a post-secondary institution for
        misconduct? If yes, you must provide details of the allegation and suspension, expulsion and penalty
        imposed on you.

        Answer: No

        11. Are you currently subject t o a petition or assignment in bankruptcy or a proposal to creditors under the
        Bankruptcy and Insolvency Act, or have you ever been bankrupt or insolvent, under any statute? If you
        have been discharged, please attach proof of the discharge to this application. (Candidates wishing to
        obtain a discharge may review information on the web site of the Office of Superintendent of Bankruptcy
        of Canada: osb.ic.gc.ca.)

        Answer: No

        12. Have you ever been disciplined by an employer, or been a respondent in proceedings in relation to a
        vlolation of any human rights legislation? If yes, provide details.

        Answer: No

        13. Have you ever been sanctioned or had a penalty imposed upon you by a court, an administrative
        tribunal or a regulatory body? If yes, provide details.


        Answer: Yes

        Explanation:
        Please see attachments herein.
       You must immediately notify the Licensing and Accreditation Department in writing If your
       answer to any of these questions changes at any time ·during the Lawyer Licensing Process. A
       Good Character Amendment Form is available q!'I the Law Society website under "Fees and
       Forms" for any subsequent changes to your Go�d Ch@racter answers while you are In the
       Lawyer Licensing Process.
       Upon successfully completing the Lawyer Licensing Proce�s and meeting all requirements prior to your
       Call to the Bar of Ontario, you wlll be required to con,plete and sign an undertaking that you have
       maintained good character standing throughout the· · �awyer Licensing Process and up to the day of your
       call.




 1/29/2019                                                                   Page 7 of 12                          Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                          Page 35 of 186 PageID 46

   LICENSING
                        I.AW SOCIETY OF ONTARIO                             HTTPS://LSO,CNLAWYER-LJCENSJNG-PRDCESS
                        LICENSING AND ACCREDITATION                         LICENSINGPROCESS@LSO,CA
                        130 QUEEN STREET WEST, TORONTO, ON M6H 2N6          EXAMINATIONACCOMMODATION@LSO.CA
                        PHONE: 416-947-3315 OR 1-800-668-7380 EXT. 3315     ARTICLING@LSQ.CA
                        FAX: 416-947-9070


                PROOF OF EDUCATION - LAW TRANSCRIPT/ NGA CERTIFICATION

    The Law Soclety's By-Law 4 requires applicants see�ing admission to the Ontario Bar to provide
    verification of a Canadian Common Law degree (LL.'3. or J.D.) or National Committee on Accreditation
    (NCA) Certificate of Qualification as outlined below.

     You are required to have the Issuing institution forward your J.D., LLB. or NCA Certificate of
     Qualification directly to the Licensing and Accreditation Department no later than August 6, 2019.




          Approved Issuing Institution:          National Committee on Accreditation
          Type of Degree:                        NCA
          Degree Awarded or Expected:            4/2019
          Surname on Transcript:                 University of Houston
          Program:
          Country in which Law Degree was granted: US
          Were you a Canadian citizen or permanent resident of Canada at the tlme of your entry Into law school
          outside of Canada? Yes

    You must advise the Licensing and Accreditation Department IMMEDIATELY upon notification that you
    have not met the requirements of the LL.B/J.D. or thr NCA Certificate of Qualification.

                                            THE LICENSING PROCESS


                                     EXPERIENTIAL Tt�AINING SELECTION




    I am not currently seeking an articling position for the 2Q) 9/2020 Licensing Year and do not in lend to attend the
    Law Practice Program.                                      -' :




 1/29/2019                                                  Page 8 of 12                             Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                                           Page 36 of 186 PageID 47
                                          LAW SOCIETY OF ONTARIO                              HTTPS:1/LSO.CNLAWYER-LICENSING-PROCESS
     LICENSING                            LICENSING AND ACCREDITATION
                                          130 QUEEN STREET WEST, TORONTO, ON M5H 2N6
                                                                                              LlCENSINC3PROCESS@LSO.CA
                                                                                              EXAMINATIONACCOMMODATION@LSO,CA
   f'.\�Itl·�: fF» irlf:1.1�.::(f�s��ii   PHONE: 416-947-3315 OR 1-800-668-7380 EXT. 3315
                                          FAX: 416-947-9070
                                                                                              ARTICLING@LSO.CA



              llUcensing Examination Uoriations and Dates
     You have selected the following location, date and language to attend the Barrister and Solicitor examinations.

      Barrister Examination
      Location:                                   Toronto
      Date Preference:                            June 04, 2019
     Language:                                    English

     Solicitor Examination
     Location:                                    Toronto
      Date Preference:                            June 18, 2019
      Language:                                   Engllsh




                                                                   ACCOMMODATIONS

   Candidates seeking information regarding accommodat1on� availaple in the Licensing Process should visit the
   Law Society of Ontario's Accommodation page at https:!ll!:jQ.ca/Accommodations and review the policy.

   Required forms and supporting documentation for an exarninatlon·accommodallon request must be received by
   Examination Administration no later than 30 business d�ys prior to ·the Licensing Examination for which an
   accommodation is sought. For detalls and deadlines, see f�e Law Society's Accommodations webpaga.

   For further information about Accommodation please contact ExE1minatlon Administration at:
   examlnationaccommodalion@lso.ca                       · ',    ·:




 1/29/2019                                                                     Page 9 of 12                          Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                          Page 37 of 186 PageID 48
                                                                            HTTPS://LSO.CA/LAWYER-LICENSING-PROCESS
   LICENSING
                        LAW SOCIETY OF ONTARIO
                        LICENSING AND ACCREDITATION                         LlCENSINGPROCESS@LSO.CA
                        130 QUEEN STREET WEST, TORONTO, ON M5H 2N6          EXAMINATIONACCOMMODAT!ON@LSO.CA
                        PHONE: 416-947-3315 OR 1-800-668-7380 EXT. 3315     ARTICLING@LSO.CA
                        FAX:416-947-9070


                                       DECLARATION AND OBLIGATIONS
    You must sign a printed copy of this PDF application form in the presence of a Commissioner of Oaths
    or a Notary Public. In signing this application you agree to follow all the rules and regulations of the Law
    Society of Ontario as well as the Lawyer Licensing Process Policies and procedures and agree to the
    following:

    I have read and understand the contents and requirements of this application. I will ensure that all
    supporting enclosures and applicable fees required by this application are filed and paid by the
    prescribed due dates. I confirm to the Law Society of Ontario that I will perform all of my obligations as a
    candidate and obey all of the Rules of Professional Gonduct, other rules, regulations, policies and
    requirements of the Law Society.

    I declare under oath/solemnly affirm that the information in this application is current, complete and
    correct.

    1 understand that this application is incomplete until my declaration and obligations are fulfilled. ! further
    understand that if I do not comply with the requirements of the Law Society, my candidate status may be
    revoked. I authorize the Law Society to make inquiri13s and request more information related to my
    application.

    I acknowledge that I have a continuing obligation to keep the responses to the questions in this
    application current, complete and correct. I agree to file additional information as soon as possible,
    should the response to any question change prior to the date of my Call to the Bar of Ontario.

    I authorize the Law Society to investigate anything mentioned in my responses under the Good
    Character section of this application in order to determine whether I am of good character. I further
    acknowledge that if I provide any false information to the Law Society in response to any question or
    inquiry in my Application or if I declare under oath or solemnly affirm the contents of my Application
    falsely the Law Society may commence an investigation and prosecution against me.

    I acknowledge that my application for a licence shall be deemed to have been abandoned by me if I do
    not:
       • provide to the Law Society at the time I submit my completed application, all documents and
          information specified by the Law Society on the application form relating to the requirement that I
          be of good character, or

       • provide to the Law Society by the time specified by the Law Society, all additional documents and
         information specified by the Law Society relating to the requirement that I be of good character, or

      • successfully complete the Licensing Examinations set by the Law Society by no later than two
        years after the end of the licensing cycle into which I am registered.

   I further acknowledge that in the event that my application is deemed to have been abandoned by me,
   my registration into the Law Society's Lawyer Licensirg Process will be cancelled and I will be required
   to submit a new application to the Law Society if I willh to be licensed.

   I acknowledge that, with the exception of the ''Volunt;;iry Information" section of my Licensing Application,
   and medical and/or personal information provided as:·part of the "Accommodation procedures" for
   candidates in the Licensing Process, the information pontained in my Licensing Application, as well as
   any information and documentation that subsequently form part of my Licensing file, may be shared with
   other divisions within the Law Society and the Law Practice Program providers as required in order for
                                                       · ··
   the Law Society to fulfill its regulatory mandate.




 1/29/2019                                                  Page 10 of 12                           Internal Use Only: 53486
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                               Page 38 of 186 PageID 49
                         LAW SOCIETY OF ONTARIO                                  HTTPS://LSO.C/>JLAWYER-LICENSING-PROCESS
                         LICENSING AND ACCREDITATION                             LICENSINGPROCESS@LSO.CA
                         130 QUEEN STREET WEST, TORONTO, ON MSH 2N6              EXAMINATIONACCOMMODATION@LSO.CA
                         PHONE; 416-947-3315 OR 1-800-666-7380 EXT. 3315         ARTICLING@LSO.CA
                         FAX: 416-947-9070

    DECLARATION
    I declare under oath (solemnly affirm) that the facts contained in this application are true.
    SWORN (AFFIRMED) BEFORE ME AT:


    the CityfTown of             1DlloNTO

    in the Province of


    this     2 0-n-r day of
           (Day)                                  (Month)                                              (Year)

    Commissioner of Oaths                               '5\..</UV( R


    In and for the Province of
                                                   (Name)
                                                                O tvr- A R. lo
    Commissioner Firm Address
                                              svm>'fR8S. VIRK, J.D.
                                              BhaRgal & Virk
                                              Barristers, Solicitors & Notary Public
                                              295 Derry Road West
                                              Mississau a 0
                                              Tel: (905) 565-0655

                                 �---�---
                                                                                       Candidate Signature



                                      Send this application to:            Please pay fees online or send a certified cheque or
                                                                           money order to:
                                      Licensing and
                                      Accreditation Department             Accounts Office - Application Fee
                                      Law Society of Ontario               payment
                                      Osgoode Hall, 2nd Door               Law Society of Ontario
                                      130 Queen Street West                psgoode Hall
                                      Toronto, ON M5H 2N6                  130 Queen Street West
                                                                           Toronto, ON M5H 2N6




 1/29/2019                                                   Page 11 of 12                                Internal Use Only: 53486
l, 5UNVut \I tf k'.. c,G!Z1TF'11/.j-15 TO BG A 1f(u.�
                                           o�
                                          "T\il5 ?-l f>T
Corl{ oF l�- tiltb ! NC\ L. Case 1:21-cv-00074-H         Document 1-1 Filed 04/16/21   Page 39 of 186 PageID 50
 DA. o � Fttltrl,( Afl W

       ngaf& Virk .  1
                      ,   • •'   •   • ,   ••


     rmters, Solicit9� & Notary Public
     5 Derry Road Wes(' -
                 0
                                 · ·
    · ssissauga, ON, LSW I 03. ·
   el: (905)565-0655
 \ q;- 12.i-rF V 71-YI s °Jl) Bf; I'"- TiLUE Cof y 2l T�­
                                  CaseF�B1<.uAR..Y
piZ lG l l\JA-C- DI\TE-D --rrtts J._i  sT
                                                      1 2,019
                                          1:21-cv-00074-H  Document 1-1 Filed 04/16/21 Page 40 of 186 PageID 51




                                 rtific-:a
                           of
                 Ca,iadian Citizenship
\/5'!.4..N\J Lil... \J'I..R.t, Ce.R."HF'-t T\+I.;, TO b!f I\ 7:(llAt­
u:;'('( OF T H-e:  oe          IG I r0AL. DA7"E.O -rrt \ g 21sT
 �,,, oF r'211Ru A,R.. 't 2-01 q.Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 41 of 186 PageID 52
                                      1




                                                                      I I
       ngal & Yirk ' ,,                   _ ..
            _, ,_, $q_fo::itors &Notary Public
      rristers
        .      ,   -

      5 Dercy:.Road West _•·                                                                            Gou\1ernerrent
     ississauga, ON; L5W 103                                                                            du-Canada
    el;\(?0;5) _565;.0655
l C:e/l.ill"'1 11+ ! s ill I!,€ .b. ,rt,uc;- CcP y o FI lj€
0RtG,1rvAL. DATeO TtttS :z.1sTl:fiY oi::: f2F,Rut1R.Y
                                       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 42 of 186 PageID 53
        SUNVIRS.VIRK J
                  Case 5:16-cr-r'160-OLG Document 76 Filed 01/                              '18 Page
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                               Page 43 of 1861 �
                                                                                                      PageID 54     I LE0
                                       UNITED STATES DISTRICT COURT                                               JAN 2·9 2018
                                                 WESTERN DISTRICT OF TEXAS
                                                   SAN ANTONIO DIVISION                                CLERK, U.S. DISTRICT COURT
                                                                                                       WESTERN OISTRI        :TEXAS
                                                                                                       P/'(-----==-=�t::":;�
 UNITED STATES OF AMERICA                                                                                       DEPU
                                                                              Case Number: 5: 16-CR-00460-OLG(l)
 v.                                                                           USM Number: 63855-380
 RAHUL MALHOTRA

          Defendant.

                                                    AMENDED
                                            JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)

         The defendant, RAHUL MALHOTRA, was represented by Dan Lamar Cogdell and J. Dennis Hester, Esq.

         On motion of the United States, the Court dismissed the remaining count(s) as to this defendant.

        The defendant pled guilty to Count(s) Two (2), of the Indictment on August 16, 2016. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s);

         Title & Section                       Nature of Offense                  Offense Ended                  Count

       18 USC§ IO0I(a)(2)                        False Statement                  October 9, 2014               Two (2)


         As pronowiced on March 23, 2017 and as amended pursuant to the order granting defendant's motion to reduce sentence, the
defendant is sentenced as provided in pages 2 through 5 of this Judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

         It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address witil all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances.
                       th
         Signed this 29 day of January, 2018.




                                                                                   Chief United States District Judp;e
            Case 5:16-cr-f �460-OLG Document 76 Filed 011 /18 Page 2 of 5
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 44 of 186 PageID 55
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                          Judgment -- Page 2 of 5

DEFENDANT:                RAHUL MALHOTRA
CASE NUMBER:              5: 16-CR-00460-OLG(l)

                                                          PROBATION

         The defendant is hereby placed on probation for a tenn of two (2) years.

         While on probation the defendant shall comply with the mandatory and standard conditions that have been adopted by this
Court.
             Case 5:16-cr-f �·460-OLG Document 76 Filed 01/ /18 Page 3 of 5
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 45 of 186 PageID 56
 AO 245B (Rev, TXN 10/12) Judgment in a Criminal Case                                                                Judgment·•• Page 3 of5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: l 6-CR-00460-OLG( 1)

                                               CONDITIONS OF PROBATION
Mandatory Conditions:

     1) The defendant shall not commit another federal, state, or local crime during the term of supervision.

     2) The defendant shall not unlawfully possess a controlled substance.

     3) The defendant shall refrain from any unlawful use of a controlled substance, The defendant shall submit to one drug test
         within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined by
        the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
        presentence report or other reliable sentencing infonnation indicates low risk of future substance abuse by the defendant.

     4) The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
         sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Actof2000 (42 U.S.C. § 14135a).

     5) If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
         U.S.C. § 16901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
         agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

     6) If convicted of a domestic violence crime as defined in 18 U.S.C. § 356 l(b), the defendant shall participate in an approved
         program for domestic violence.

     7) If the judgmentimposes a fine or restitution, it is a condition ofsupervision that the defendant pays in accordance with the
         Schedule ofPayments sheet of the judgment.

     8) The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 30}3,

     9) The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
        defendant's ability to pay restitution, fines or special assessments.


Standard Conditions:

     I) The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
        seventy-two (72) hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
        different probation office or within a different time frame.

    2) After initially reporting to the probation office, the defendant wil1 receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.
                                                                                '
    3) The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
       getting permission from the court or the probation officer.

    4) The defendant shall answer truthfully the questions asked by the probation officer.

    5) The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she Jives
       or anything about his or her living arrangements (sucli as the people the defendant lives with), the defendant shall notify the
       probation officer at leastten (10) days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours of becoming
       aware of a change or expected change.

    6) The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall pennit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
       are observed in plain view..
                case 5:16-cr-f .-.160-OLG Document 76 Filed 01/ 118 Page 4 of 5
                         \
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                               Page 46 of 186 PageID 57
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                Judgment -- Page 4 of 5

DEFENDANT:                RAHUL MALHOTRA
CASE NUMBER:              S: l 6-CR-00460-OLG(l)
    7) The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment. he or she shall try to find full­
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where
       the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify
       the probation officer at least ten (10) days before the change. If notifying the probation officer at least ten (10) days in
       advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within seventy­
       two (72) hours of becoming aware of a change or expected change.

    8) The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
       defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
       that person without first getting the permission of the probation officer.

    9) If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
       seventy-two (72) hours.

    10) The defendant shall not own. possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    11)The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
       informant without first getting the pennission of the court.

    12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
       officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction.
       The probation officer may contact the person and confirm that the defendant has notified the person about the risk.

    13)The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

    14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pays such
        penalties in accordance with the Schedule of Payments sheet of the judgment.

    15) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
        supervision that the defendant shall provide the probation officer access to any requested financial infonnation.

    16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
       supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
       the probation officer, unless the defendant is in compliance with the payment schedule.

    17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the tenn of supervision
       shall be a non-reporting tenn of probation or supervised release. The defendant shall not illegally re-enter the United States.
       If the defendant is released from confinement or not deported, or lawfully re-enters the United States during the term of
       probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
              ,          Case 5:16-cr-f '"'460-OLG Document 76 Filed 01i /18 Page 5 of 5
                                      \
                  Case 1:21-cv-00074-H      Document 1-1 Filed 04/16/21 Page 47 of 186 PageID 58
        AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                                                          Judgment•· Page 5 of S

        DEFENDANT:                           RAHUL MALHOTRA
        CASE NUMBER:                         S: 16-CR-00460-OLG( 1)

                                                     CRIMINAL MONETARY PENALTIES/SCHEDULE
                The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
       forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
       penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
       of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar E.
       Chavez Blvd, Room 065, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
       criminal monetary penalties imposed.

                                                                                  A e ment                                                Fine                                     Restitution
       TOTALS                                                                       $100.00                                          $7,500.00                                            $.00




                                                                                 SPECIAL ASSESSMENT

               It is ordered that the defendant shall pay to the United States a special assessment of $100.00. Payment of this sum shall
       begin immediately.




                   The defendant shall pay a fine of$ 7,500.00. Payment of this sum shall begin immediately.




           If !he defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specilled otherwise in the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United States Is paid.

            If the fine Is not paid, the court may sentence the defendant to any sentence which might have been originally Imposed. See 18 U.S.C. §3614.

           The defendant shall pay interest on any fine or res!i!ulion of more than $2,500.00, unless the fine or reslilullon Is paid in full before the fifteenth day after the date of th•
Judgment, pursuant to 1 B U.S.C. §3612(1). All payment options may be subject to penalUes tor delinquency and default, pursuant to 18 U.S.C. §3612(g).

              Payments shall be applied In the following order; (1) assessment, (2) restitution principal, (3) restitution Interest, (4) fine principal, (5) community reslilulion, (6) fine
interest, (7) penalties, and (8) costs, lncludlng cost of prosecution and court costs.
            Findings for the total amount of losses are required under Chapter-a 109A, 11 o, 11 0A, and 113A of TIile 18 for offenses committed on or after September 13, 1994,
but before April 23, 1988.
                                                            Page 48Page
                                                                                                                  it° I L E D
                          \
      Case 1:21-cv-00074-H   Document 1-1
               Case 5:16-cr-u0460-OLG     Filed 76
                                      Document  04/16/21
                                                   Filed 01/29/18   of 186 PageID 59
                                                                                                              1
                                       UNITED STATES DISTRICT COURT                                                 JAN 2 9 2018
                                                  WESTERN DISTRICT OF TEXAS
                                                    SAN ANTONIO DIVISION                                CLERK, U.S. DISTRICT COURT
                                                                                                        WESTERN OISTRI        :TEXAS
                                                                                                        pf(----���t':"':�
 UNITED STATES OF AMERICA                                                                                                    DEPU
                                                                              Case Number: 5:16-CR-00460-OLG(l)
 v.                                                                           USM Number: 63855-380
 RAHUL MALHOTRA

          Defendant.

                                                    AMENDED
                                            JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or Arter November 1, 1987)

         The defendant, RAHUL MALHOTRA, was represented by Dan Lamar Cogdell and J. Dennis Hester, Esq.

         On motion of the United States, the Court dismissed lhe remaining count(s) as to this defendant.

        The defendant pied guilty to Count(s) Two (2), of the Indictment on August 16, 2016. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s):

         Title & Section                       Nature of Offense                  Offense Ended                    Count

        18 USC§ IOOl(a)(2)                       False Statement                  October 9, 20 14                 Two (2)


         As pronounced on March 23, 2017 and as amended pursuant to the order granting defendant's motion to reduce sentence, the
defendant is sentenced as provided in pages 2 through S of this Judgment. The sentence is imposed pursuant to the Sentencing Refonn
Act of 1984.

         It is further ordered that !he defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances.
                       11,
         Signed this 29 day of January, 2018.




                                                                                   Chief United States District Judge




                                                                         SU       I S. VJ . ,        .o;· ·
                                                                         BHangal & Virk,·
                                                                         Barristers, SolicitQrs & Notary Public
                                                                         295 Derry Road Wt::st ... -
                                                                         Mississauga, ON, L5W 103
                                                                         Tel: (905) 565-0655
 Case 1:21-cv-00074-Hf Document 1-1 Filed 04/16/21 Page 49 of 186 PageID 60
          Case 5:16-cr-00460-0LG Document 76 Filed 01/29/18 Page 2 of 5

AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                           Judgment •· Page 2 of S

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: 16-CR-00460-OLG( I)

                                                           PROBATION

         l11e defendant is hereby placed on probation for a tenn of two (2) years.

         While on probation the defendant shall comply with the mandatory and standard conditions that have been adopted by this
Court.
  Case 1:21-cv-00074-H    Document 1-1
           Case 5:16-cr-LJ0460-OLG     Filed 76
                                   Document  04/16/21   Page 50Page
                                                Filed 01/29/18  of 186
                                                                    3 of PageID
                                                                         5      61

 AO 2458 (Rev. TXN I 0/12) Judgment in a Criminal Case                                                                Judgment •· Page 3 of 5


DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: l 6-CR-00460-OLG( 1)

                                               CONDITIONS OF PROBATION
Mandatory Conditions;

      I) The defendant shall not commit another federal, state, or local crime during the tenn of supervision,

      2) The defendant shall not unlawfully possess a controlled substance.

     3) The defendant shalt refrain from any unlawful use ofa controlled substance. The defendant shall submit to one drug test
         within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined by
         the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
        presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

     4) The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
         sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a).

     5) If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
         U.S.C. § 1690 I, et, seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
         agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

     6) If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561 (b), the defendant shall participate in an approved
         program for domestic violence.

     7) If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pays in accordance with the
         Schedule of Payments s heet of the judgment.

     8) The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

     9) The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
         defendant's ability to pay restitution, fines or special assessments.


Standard Conditions:

     I) The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
        seventy-two (72) hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
        different probation office or within a different time frame.

    2) After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and w hen to report to the probation officer, and the defendant shall report to the probation officer as instructed.

    3) The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
       getting pennission from the court or the probation officer.

    4) The defendant shall answer truthfully the questions asked by the probation officer.

    5) The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives
       or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least ten ( I 0) days before the change, If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours of becoming
       aware of a change or expected change.

    6) The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
       are observed in plain view..
 Case 1:21-cv-00074-H    Document Document
          Case 5:16-cr-00460-OLG  1-1 Filed76
                                            04/16/21    Page 51
                                               Filed 01/29/18   of 186
                                                              Page  4 of 5PageID 62
AO 245B (Rev. TXN J0/12) Judgment in a Criminal Case                                                                Judgment•· Page 4 of 5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: I 6-CR-00460-OLG(l)

    7) The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try lo find full•
       time employment, unless .the probation officer excuses the defendant from doing so. If the defendant plans to change where
       the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify
       the probation officer at least ten (JO) days before the change. If notifying the probation officer at least ten (10) days in
       advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within seventy•
       two (72) hours of becoming aware of a change or expected change.

    8) The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
       defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
       that person without first getting the permission of the probation officer.

    9) If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
       seventy-two (72) hours.

    IO) The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    1 J)The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendan t shall comply with that instruction.
        The probation officer may contact the person and confirm that the defendant has notified the person about the risk.

    13) The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

    14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pays such
        penalties in accordance with the Schedule of Payments sheet of the judgment.

   15) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
       supervision that the defendant shall provide the probation officer access to any requested financial information.

   16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
       supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
      the probation officer, unless the defendant is in compliance with the payment schedule.

   17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
       shaH be a non�reporting term of probation or supervised release. The defendant shall not illegally re-enter the United States.
       lfthe defendant is released from confinement or not deported, or lawfully re-enters the United States during the term of
       probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
                                                                                                                              (
                               ( Document 1-1 Filed 04/16/21 Page 52 of 186 PageID 63
           Case 1:21-cv-00074-H
                    Case 5:16-cr-u0460-OLG Document 76 Filed 01/29/18 Page 5 of 5

        AO 2458 (Rev. TXN 10/12) Judgment in a Criminnl Case                                                                                                         Judgment •· Page S of 5

        DEFENDANT:                           RAHUL MALHOTRA
        CASE NUMBER:                         5: l 6-CR-00460-OLG( I)

                                                    CRIMINAL MONETARY PENALTIES/SCHEDULE
                The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
       forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
       penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
       of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar B.
       Chavez Blvd, Room 065, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
       criminal monetary penalties imposed.

                                                                                  Assessment                                                Fine                                 Restit        on
       TOTALS                                                                          $l00.00                                      $7,500.00                                                $.00




                                                                                 SPECIAL ASSESSMENT

               It is ordered that the defendant shall pay to the United States a special assessment of$ l 00.00. Payment of this sum shall
       begin immediately.



                                                                                               FINE

                   The defendant shall pay a fine of$ 7,500.00. Payment of this sum shall begin immediately.




           II the defendant makes a partial paymen� each payee shall receive an approximately proportioned payment, unless SPl!Clned otherwise In the prtority order or
percentage payment column above. However, pursuant lo HI U.S.C. § 3564(1), all non-federal vlellms must be paid before the Unlled States Is paid,

            II the fine Is not paid, the court may sentence the defendant lo any sentence which might have been orlglnally Imposed. See 18 U.S.C. §3514.

           The defendant shall pay Interest oo any fine or resl!lution of more than $2,500.00, unless the line or reslilutlon Is paid In full before the fifteenth day after the date of th,
judgment, pursuant lo 18 U.S.C. §3612(1}. All payment options may be subject lo penalties for delinquency and default. pursuant to 1 B U.S.C. §3612(g}.

              Pa;menls shall be app!!ed In the followlng order: (1) assessment, (2} reslilution prtncipat, (3) resutulion Interest, (4) fine principal, (5) community resutu!lon, (6) flne
interest, (7) penames, and (8) costs. Including cost of prosecution end court costs.

            Findings forthe !otaJ amount of losses are required under Chap!ers 109A, 110, 11 OA, and 113A of Tille 18 lor offenses committed on or aner September 13, 1994,
but before April 23, 1996.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 53 of 186 PageID 64




                    BEFORE THE BOARD OF DISCIPLINARY APPEALS
                                 APPOINTED BY
                          THE SUPREME COURT OF TEXAS

  IN THE MATTER OF                            §
  RAHUL MALHOTRA                              §       CAUSE NO. 59097
  STATE BAR CARD NO. 00797781                 §


                           JUDGMENT CONFORMING SUSPENSION
                                TO CRIMINAL PROBATION

         On the 9th day of October 2018, the Board of Disciplinary Appeals heard Respondent

  Rahul Malhotra's Motion to Amend Judgment. Respondent appeared in person and by counsel

  and announced ready. The Commission for Lawyer Discipline of the State Bar of Texas

  appeared by attomey and announced ready. All questions of fact as well as all issues of law were

 submitted to the Board of Disciplinary Appeals for determination. Having considered the

  pleadings on file, having received evidence, and having heard the argument of counsel, the

  Board of Disciplinary Appeals is of the opinion that Respondent is entitled to relief and makes

 the following findings and orders:

         Findings of Fact. The Board of Disciplinary Appeals finds that:

         (1)     Respondent, Rahul Malhotra, State Bar Card Number 00797781, is
                 currently suspended and not authorized to practice law in Texas, having
                 been suspended by Judgment of this Board signed on January 26, 2018.

         ( 2)   The Judgment of Suspension signed Januruy 26, 2018 was based on
                Respondent's criminal conviction on or about March 28, 2017 in Case
                Number: 5:16-CR�00460-0LG( 1 ), styled United States of America v.
                Rahul Malhotra, Defendant, in the United States District Court for the
                Western District of Texas, San Antonio Division, wherein Respondent

 BODA 59097: In re Rahul Malhotra                 I certify that this is a true and correct copy of the original.
 Judgment Conforming Suspension
 Page 1 of5

                                                  Christir;ie E. Mgt<eeman, Exec Dir./Counsel
                                                  Page_\_ of_?_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                        Page 54 of 186 PageID 65




                 pled guilty to Count 2 - False Statement, in violation of 18 USC §
                 100l(a)(2) and was placed on probation for five (5) years and ordered to
                 pay an assessment of $100 and a fine of$7,500.

         ( 3)    In accordance with the Texas Rules of Disciplinary Procedure Part VIII
                 and applicable law, this Board exercised its discretion to suspend
                 Respondent in the Judgment of Suspension signed January 26, 2018 for a
                 term concurrent with the term of his criminal probation until March 22,
                 2022.

         (4)     On January 29, 2018, an Amended Judgment in a Criminal Case was
                 signed in Case Number: 5:16-CR-00460-0LG( 1 ), styled United States of
                 America v. Rahul Malhotra, Defendant, in the United States District Court
                 for the Western District of Texas, San Antonio Division, wherein
                 Respondent was placed on probation for two (2) years until March 22,
                 2019.

         Conclusions of Law. Based upon the foregoing findings of fact the Board of Disciplinary

 Appeals makes the following conclusions of law:

         (1)     This Board has continuing jurisdiction during the term of suspension
                 previously ordered. TRDP 8.06.

         (2)     The reduction of Respondent's tenn of crimina1 probation was not an early
                 termination of probation within the meaning of Tex. Rules Disciplinary P.
                 R. 8.06 and 8.07, and those rules do not apply.

         (3)     Respondent has been sentenced in the criminal case to a term of probation
                 of two years, which new sentence is not an early termination of probation.

         (4)     Pursuant to Tex. Rules Disciplinary P. R. 8.06 and In re Ament, 890
                 S.W.2d 39, 41 (Tex. 1994), this Board has no discretion to suspend
                 Respondent for a pe1iod longer than the tenn of his criminal probation.

         (5)     Respondent Rahul Malhotra should be suspended from the practice of law
                 for the term of his criminal probation until March 22, 2019. TRDP 8.06.

         Based on the evidence and consideration of the relevant factors as set out in this Board's

 prior decisions and the Texas Rules of Disciplinary Procedure, the Board exercises its discretion

 and SUSPENDS Respondent, Rahal Malhotra, State Bar Card No. 00797781, from the practice

 of law in Texas for the term of his criminal probation until March 22, 2019, and further finds

 BODA 59097: In re Rahul Malhotra
 Judgment Conforming Suspension
                                                    I certify that this is a true and correct copy of the original.
 Page 2 of5

                                                    Christine E. McKeeman, Exec Dir./Counsel
                                                    Page 8.. ofS,_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                            Page 55 of 186 PageID 66




  that, in    the     event that the above-described criminal probation of Respondent is revoked, then

  Respondent Rahul Malhotra should be disbarred. TRDP 8.06.

             It is,   accordingly, ORDERED, ADJUDGED, and DECREED that Respondent, Rahul

  Malhotra, State Bar Card No. 00797781, be and he is hereby SUSPENDED from the practice of

  law in the State of Texas for a period beginning effective the date of this judgment and ending

  March 22, 2019.

             It is further ORDERED, ADJUDGED and DECREED that Respondent, Rahul

  Malhotra, during the term of suspension, is prohibited from practicing law in Texas, holding

  himself out as an attorney at law, performing any legal services for others, accepting any fee

 directly or indirectly for legal services, appearing as counsel in any proceeding in any Texas

 comt or befor e any administrative body or holding himself out to others or using his name, in

 any manner, in conjunction with the words "attorney at law," "attomey, 11 11counselor at law," or

  "lawyer."

         It is further ORDERED that Respondent shall immediately notify each of his current

 clients in writing of his suspension. In addition to such notification, Respondent is ORDERED

 to return any files, papers, unearned monies and other property belonging to clients and fonner

 clients in the Respondent's possession to the respective clients or fonner clients or to another

 attorney at the client's or former client's request. Respondent is further ORDERED to file with

 the Statewide Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas,

 P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) within thirty

 (30) days of the signing of this judgment by the Board, an affidavit stating that all current clients

 have been notified of Respondent's suspension and that all files, papers, monies and other

 property belonging to all clients and former clients have been returned as ordered herein.

 BODA 59097: In re Rahul Malhotra                         I certify that this is a true and correct copy of the original.
 Judgment Conforming Suspension
 Page3 of5
                                                           ����
                                                          Christine E. McKeeman, Exec Dir./Counsel
                                                          Page j_ of __2_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                        Page 56 of 186 PageID 67




          It is further ORDERED Respondent shall, on or before thirty (30) days from the signing

 of this judgment by the Board, notify in writing each and every justice of the peace, judge,

 magistrate, administrative judge or officer and chief justice of each and every court or tribunal in

 which Respondent has any matter pending of the terms of this judgment, the style and cause

 number of the pending matter(s), and the name, address and telephone number of the client(s)

 Respondent is representing. Respondent is further ORDERED to file with the Statewide

 Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas, P.O. Box

 12487, Austin, TX 78711�2487 (1414 Colorado St., Austin, TX 78701) within thirty (30) days of

 the signing of this judgment by the Board, an affidavit stating that each and every justice of the

 peace, judge, magistrate, administrative judge or officer and chief justice has received written

 notice of the terms of this judgment.

         It is further ORDERED that Respondent, Rahul Malhotra, immediately surrender his

 Texas law license and permanent State Bar Card to the Chief Disciplinary Counsel, State Bar of

 Texas, P.O. Box 12487, Austin, Texas 78711, for transmittal to the Clerk of the Supreme Court

 of Texas.

         It is further ORDERED that a certified copy of the Petition for Compulsory Discipline

 on file herein, along with a copy of this Judgment, be sent to the Statewide Compliance Monitor,

 Office of the Chief Disciplinary Counsel of the State Bar of Texas, P.O. Box 12487, Austin,

 Texas 78711.


                                                 I certify that this is a true and correct copy of the original.

                                                   {� � [;                           ��
                                                 Christine E. McKeeman, Exec Dir./Counsel
                                                 Page�of2,_

 BODA 59097: In re Rahul Malhotra
 Judgment Conforming Suspension
 Page4 ofS
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                              Page 57 of 186 PageID 68




         It is further ORDERED that, in the event that the above-described criminal probation of

 Respondent, Rahul Malhotra, is revoked, the Chief Disciplinary Counsel shall file with the Board

 an appropriate motion seeking disbarment supported by certified copies of court documents

 showing that such criminal probation has been revoked pursuant to TRDP 8.06.

         Signed this        II      day of October 2018.



                                                                     CHAIR PRESIDING




                 I certify that this ls a true and correct copy of the original.



                 Christine E. McKeeman, Exec Dir./Counsel
                 Page§ ofz..__




 BODA 59097: In re Rahul Malhotra
 Judgment Conforming Suspension
 Page S ofS
                        (
 Centralized CM/ECF LIVE - J.S.
  Case 1:21-cv-00074-H          District Com1:txwd-Display
                           Document      1-1 Filed 04/16/21Receipt               Page 169
                                                                Page 58 of 186 PageID   of I



 MIME-Version:1.0
 from:TXW_USDC_Notice@txwd.uscourts.gov
 To:cmecf_notices@txwd.uscourts.gov
 Bee:
 --Case Participants: William Franklin Lewis, Jr (deedee.rayos@usdoj.gov,
 william.lewis3@usdoj.gov)
 --Non Case Participants: M Garbalena {margarita_garbalena@txwp.uscourts.gov)
 --No Notice Sent:

 Message-Id:<18572059@txwd.uscourts.gov>
 Subject:Activity in Case 5:16-cr-00460-0LG USA v. Sealed Order an Motion ta Reduce
 Sentence
 Content-Type: text/html

This is nn automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro sc litigants) to receive one fr ee
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this fit·st viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                                            U.S. District Court [LIVE]

                                                            Western District of Texas

Notice of Electronic Filing

The following transaction was entered on 1/26/2018 at 2:13 PM CST and filed on 1/26/2018
Case Name:           USA v. Sealed
Case Number:         5: l {i-cr-00460-OLG
Filer:
Document Number: No document attached

Docket Text:
Text Order GRANTING [74] Defendant's Motion to Reduce Sentence as to Rahul
Malhotra (1) Entered by Chief Judge Orlando L. Garcia. (This is a text-only entry
generated by the court. There is no document associated with this entry.) iju)


5:16-cr-00460-OLG-1 Notice has been electronically mailed to:

William Franklin Lewis , Jr
                          wHiiam.lewis3@usdoj.gov, DeeDee.Rayos@usdoj.gov
                                                                   I 51./t-JVIP.. V[/1./::,, Cee:TIFY T/1/f
5:16-cr-00460-OLG-l Notice hns been delivered by other means to:
                                                                 TO £ A- ,/lUE' CoPY OF Tl/£ 8
   A true copy of the original, I certify,.
        Clerk1     u. S. Distric.i Coun                                                  Of'_ i e, IVAL   /Joe . i14,_e-V'T.
         o('\    '
                                             /J' '          '
   By    �� "      ,;1,:,c,c ',·<...--   •   L ;f0../1.C� 1�               S      IR S. VIRK, J.D.
                                               <J D.eputy
                                                                          Bhangal & Virk
https://ecf.txwd.circS.dcn/cgi-bin/DisplayReccipt.pl?S75394773688115-L_                  l3itrri
                                                                                sters, SolicitOiU11l!'ffitei'Y Public
                                                                          �5 berry Road W�st
                                                                          Mississauga, ON, L5W 103
                                                                          Tel: (905) 565-0655
                                                                 D/.f1Ell ,HIS .2cr'� Mt, OF r"°E/3RJ;A/Z-L( 2o/ j
                                                               i,5vNvi        VlRk. 1 /fEtcJIP,y C£R-TIP7
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21
                                                              77ft s TO 8 t:.- A -r,z L(,PageID
                                                                      Page 59 of 186            70
                                                                                          e: CoRY tJ F TJfE:
                                                               Ofll6 tAJPrL Doe-vMeN'T. lJAJC() 11-frS'
                                                             ;20,1-1 DA"J OP              Ptz1JRu-1+1<v· 1 --Z:019

                                                                                                      �
                                                                                       IRS.       RK, J.D.
                                                          Bhangal & Virk       ,       ::
                                                          Barristers, Solicit��-�.No'tary Public
                                                          295 Derry Road West
                                                          Mississauga, ON, L5W l G3
                                                          Tel: (905) 565-0655
                       BEFORE THE BOARD OF DISCIPLINARY APPEALS
                                    APPOINTED BY
                             THE SUPREME COURT OF TEXAS

    IN THE MATTER OF                            §
    RAHUL MALHOTRA                              §       CAUSE NO. 59097
    STATE BAR CARD NO. 00797781                 §


                              JUDGMENT CONFORMING SUSPENSION
                                   TO CRIMINAL PROBATION

            On the 9th day of October 2018, the Board of Disciplinary Appeals heard Respondent

    Rahul Malhotra's Motion to Amend Judgment. Respondent appeared in person and by counsel

    and announced ready. The Commission for Lawyer Discipline of the State Bar of Texas

    appeared by attorney and announced ready. All questions offact as well as all issues oflaw were

    submitted to the Board of Disciplinary Appeals for determination. Having considered the

    pleadings on file, having received evidence, and having heard the argument of counsel, the

    Board of Disciplinary Appeals is of the opinion that Respondent is entitled to relief and makes

    the following findings and orders:

            Findings of Fact The Board of Disciplinary Appeals finds that

            (1)    Respondent, Rahul Malhotra, State Bar Card Number 00797781, is
                   currently suspended and not authorized to practice law in Texas, having
                   been suspended by Judgment of this Board signed on January 26, 2018.

            (2)    The Judgment of Suspension signed January 26, 2018 was based on
                   Respondent's criminal conviction on or about March 28, 2017 in Case
                   Number: S: 16-CR-00460-0LG( 1 ), styled United States of America v.
                   Rahul Malhotra, Defendat1� in the United States District Court for the
                   Western District of Texas, San Antonio Division, wherein Respondent

    BODA 59097: In re Rahul Malhotra                I certify that this Is a true and correct copy of the original.
    Judgment Confonning Suspension
    Page 1 ofS

                                                    Chrlsti�e E. M<;.Keeman, Exec Dir./Counsel
                                                    Pagej_of.2_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                           Page 60 of 186 PageID 71




                   pled guilty to Count 2 - False Statement, in violation of 18 USC §
                   l00l(a)(2) and was placed on probation for five (5) years and ordered to
                   pay an assessment of$100 and a fme of$7,500.

            (3)    In accordance with the Texas Rules of Disciplinary Procedure Part VIII
                   and applicable law, this Board exercised its discretion to suspend
                   Respondent in the Judgment of Suspension signed January 26, 2018 for a
                   term concurrent with the tenn of his criminal probation until March 22,
                   2022.

            (4)    On January 29, 2018, an Amended Judgment in a Criminal Case was
                   signed in Case Number: 5:16-CR-00460-0LG( I), styled United States of
                   America v. Rahul Malhotra, Defendant, in the United States District Court
                   for the Western District of Texas, San Antonio Division, wherein
                   Respondent was placed on probation for two (2) years until March 22,
                   2019.

           Conclusions of Law. Based upon the foregoing findings of fact the Board of Disciplinary

    Appeals makes the following conclusions oflaw:

           ( 1)    This Board has continuing jurisdiction during the term of suspension
                   previously ordered. TRDP 8.06.

           (2)     The reduction of Respondent's tenn of criminal probation was not an early
                   tennination of probation within the meaning ofTex. Rules Disciplinary P.
                   R. 8.06 and 8.07, and those rules do not apply.

           (3)     Respondent has been sentenced in the criminal case to a term of probation
                   of two years, which new sentence is not an early tenn.ination ofprobation.

           (4)    Pursuant to Tex. Rules Disciplinary P. R. 8.06 and In re Ament, 890
                  S.W.2d 39, 41 (Tex. 1994), this Board has no discretion to suspend
                  Respondent for a period longer than the term ofhis criminal probation.

           (5)    Respondent Rahul Malhotra should be suspended from the practice of law
                  for the tenn of his criminal probation until March 22, 2019. TRDP 8.06.

           Based on the evidence and consideration of the relevant factors as set out in this Board's

    prior decisions and the Texas Rules of Disciplinary Procedure, the Board exercises its discretion

    and SUSPENDS Respondent, Rahul Malhotra, State Bar Card No. 00797781, from the practice

    of law in Texas for the term of his criminal probation until March 22, 2019, 8Ild further finds

   BODA 59097: In re Rahul Malhotra
   Judgment Confonning Suspension
                                                      I certify that this is a true and correct copy of the original.
   PagelofS

                                                      Christine E. McKeeman, Exec Olr./Counsel
                                                      Page�of.:z__
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                             Page 61 of 186 PageID 72




    that, in the event that the above-described criminal probation of Respondent is revoked, then

    Respondent Rahul Malhotra should be disbarred. TRDP 8.06.

            It is, accordingly, ORDERED, ADJUDGED, and DECREED that Respondent, Rahul

    Malhotra, State Bar Card No. 00797781, be and he is hereby SUSPENDED from the practice of

    law .in the State of Texas for a period beginning effective the date of this judgment and ending

    March 22, 2019.

            It is further ORDERED, ADJUDGED and DECREED that Respondent, Rahul

    Malhotra, dur.ing the term of suspension, is prohibited from practic.ing law in Texas, holding

    himself out as an attorney at law, performing any legal services for others, accepting any fee

    directly or indirectly for legal services, appearing as counsel in any proceeding in any Texas

    court or before any administrative body or holding himself out to others or using his name, in

    any manner, in conjunction with the words "attorney at law," "attorney," "counselor at law," or

    "lawyer."

           It is further ORDERED that Respondent shall immediately notify each of his current

    clients in writing of bis suspension. In addition to such notification, Respondent is ORDERED

    to retum any files, papers, unearned monies and other property belonging to clients and former

    clients in the Respondent's possession to the respective clients or former clients or to another

    attomey at the client's or former client's request. Respondent is further ORDERED to file with

    the Statewide Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar ofTexas,

    P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) with.in thirty

    (30) days of the signing of this judgment by the Board, an affidavit stating that all current clients

    have been notified of Respondent's suspension and that all files, papers, monies and other

   property belonging to all clients and former clients have been returned as ordered herein.

   BODA 59097: In re Rahul Malhotra                      I certify that this is a true and correct copy of the original.
   Judgment Conforming Suspension
   Pagc3 ofS

                                                         Christine E. McKeeman, Exec Dir./Counsel
                                                         Pagej_of_z_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                             Page 62 of 186 PageID 73




            It is further ORDERED Respondent shall, on or before thirty (30) days from the signing

    of this judgment by the Board, notify in writing each and every justice of the peace, judge,

    magistrate, administrative judge or officer and chief justice of each and every court or tribunal in

    which Respondent has any matter pending of the terms of this judgment, the style and cause

    number of the pending matter(s), and the name, address and telephone number of the client(s)

    Respondent is representing. Respondent is further ORDERED to file with the Statewide

    Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas, P.O. Box

    12487, Austin, TX 7871 lw2487 (1414 Colorado St., Austin, TX 78701) within thirty (30) days of

    the signing of thls judgment by the Board, an affidavit stating that each and every justice of the

    peace, judge, magistrate, administrative judge or officer and chief justice has received written

    notice of the terms of this judgment.

           It is further ORDERED that Respondent, Rahul Malhotra, immediately surrender his

    Texas law license and permanent State Bar Card to the Chief Disciplinary Counsel, State Bar of

    Texas, P.O. Box 12487, Austin, Texas 78711, for transmittal to the Clerk of the Supreme Court

    of Texas.

           It is further ORDERED that a certified copy of the Petition for Compulsory Discipline

    on file herein, along with a copy of this Judgment, be sent to the Statewide Compliance Monitor,

    Office of the Chief Disciplinary Counsel of the State Bar of Texas, P.O. Box 12487, Austin,

   Texas 78711.



                                                    I certify that this is a true and correct copy of the original.


                                                      l� �.                        v
                                                                                   (:'    �·--
                                                                                         ��
                                                    Christine E. McKeeman, Exec D!r./Counsel
                                                    Page _'1._ of�


   BODA 59097: ht re Rahul Malhotra
   Judgment Conforming Suspension
   Pe.ge4 ofS
                  case 5:16-crf '"' �mo-OLG Document 76 Filed oil                            '18 Page
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                                       ,:6 I L E D
                                                                                      Page 63 of 1861 PageID 74
                                       UNITED STATES DISTRICT COURT                                               JAN 2·9 2018
                                                   WESTERN DISTRICT OF TEXAS
                                                     SAN ANTONIO DNISION                               CLERK, U.S. DISTRICT COURT
                                                                                                       WESTERN OISTRI        :TEXAS

. UNITED STATES OF AMERICA
                                                                                                          �-----=-==�
                                                                                                       F!lf
                                                                                                                OEPU ��
                                                                              Case Number: 5: 16-CR-00460-OLG(l)
 v.                                                                           USM Number: 63855-380
 RAHUL MALHOTRA

         Defendant.

                                                    AMENDED
                                            JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)

         The defendant, RAHUL MALHOTRA, was represented by Dan Lamar Cogdell and J. Dennis Hester, Esq.

         On motion of the United States, the Court dismissed the remaining count(s) as to this defendant.

        The defendant pied guilty to Count(s) Two (2), of the Indictment on August 16, 2016. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s):

         Title & Section                       Nature of Offense                  Offense Ended

       18 USC§ 100l(a)(2)                          False Statement                October 9, 2014                Two (2)


         As pronounced on March 23, 2017 and as amended pursuant to the order granting defendant's motion to reduce sentence, the
defe�dant is sentenced as provided in pages 2 through 5 of this Judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

         It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances.

         Signed this 29 th day of January, 2018.




                                                                                   Chief United States District Judge
                 Case 5:16-crf "460-OLG Document 76 Filed 01/ /18" Page 2 of 5
         Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                            Page 64 of 186 PageID 75
AO 245B (Rev. TXN I 0/12) Judgment in a Criminal Case                                                          Judgment•· Page 2 of5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: 16-CR-00460-OLG(l)

                                                           PROBATION

          The defendant is hereby placed on probation for a tenn of two (2) years.

          While on probation the defendant shall comply with the mandatory and standard conditions that have been adopted by this
Court.
             Case 5:16-cr-r �'460-OLG Document 76 Filed 01/ /18 Page 3 of 5
                                    I
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 65 of 186 PageID 76
 AO 245B (Rev, TXN 10/12) Judgment in a Criminal Case                                                                Judgment·•. Page 3 of5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: l 6-CR-00460-OLG( 1)

                                               CONDITIONS OF PROBATION
Mandatory Conditions:

      1) The defendant shall not commit another federal, state, or local crime during the term of supervision.

     2) The defendant shall not unlawfully possess a controlled substance.

     3) The defendant shall refrain from any unlawful use of a controlled substance, The defendant shall submit to one drug test
        within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined by
        the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
        presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

     4) The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
         sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a).

     5) If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
         U.S.C. § 16901, et, seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
         agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

     6) If convicted of a domestic violence crime as defined in l 8 U.S.C. § 356l(b), the defendant shall participate in an approved
         program for domestic violence.

     7) If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pays in accordance with the
         Schedule of Payments sheet of the judgment.

     8) The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 30}3,

     9) The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
        defendant's ability to pay restitution, fines or special assessments.


Standard Conditions:

     1) The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
        seventy-two (72) hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
        different probation office or within a different time frame.

    2) After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.
                                                                                I

    3) The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
       getting permission from the court or the probation officer.

    4) The defendant shall answer truthfully the questions asked by the probation officer.

    5) The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives
       or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least ten ( 10) days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours of becoming
       aware of a change or expected change.

    6) The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
       are observed in plain view ..
                case 5:16-cr-r-·150-OLG Document 76 Filed 01/. /18 Page 4 of 5
                         \.
      Case 1:21-cv-00074-H  Document 1-1 Filed 04/16/21                              Page 66 of 186 PageID 77
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                Judgment•· Page 4 of 5

DEFENDANT:                RAHUL MALHOTRA
CASE NUMBER:              S: 16-CR-00460-OLG( 1)

    7) The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full­
       time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where
       the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify
       the probation officer at least ten (10) days before the change. If notifying the probation officer at least ten (10) days in
       advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within seventy­
       two (72) hours of becoming aware of a change or expected change.

    8) The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
       defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
       that person without first getting the pennission of the probation officer.

    9) If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
       seventy-two (72) hours.

    10) The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    l l)The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction.
       The probation officer may contact the person and confirm that the defendant has notified the person about the risk.

    13)The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

    14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pays such
        penalties in accordance with the Schedule of Payments sheet of the judgment.

    15) If the judgment imposes a fine, special assessment, restitution, or other crhninal monetary penalties, it is a condition of
        supervision that the defendant shall provide the probation officer access to any requested financial information.

    16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
        supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
        the probation officer, unless the defendant is in compliance with the payment schedule.

    17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the tenn of supervision
        shall be a non-reporting tenn of probation or supervised release. The defendant shall not illegally re�enter the United States.
        If the defendant is released from confinement or not deported, or lawfully re•enters the United States during the tenn of
       probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
                        Case 5:16-cr-f '"'460-OLG Document 76 Filed Oli /18 Page 5 of 5
                 Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 67 of 186 PageID 78
        AO 245B (Rev. TXN 10/12} Judgment in a Criminal Case                                                                                                          Judgment•· Page 5 of 5

        DEFENDANT:                           RAHUL MALHOTRA
        CASE NUMBER:                         S: 16-CR-00460-OLG(l)

                                                     CRIMINAL MONETARY PENALTIES/SCHEDULE
                The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
       forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
       penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
       of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar E.
       Chavez Blvd, Room G65, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
       criminal monetary penalties imposed.

                                                                                  A sessment                                              Fine                                     Restitution
       TOTALS                                                                           $100.00                                      $7,500.00                                                 $.00




                                                                                 SPECIAL ASSESSMENT

               It is ordered that the defendant shall pay to the United States a special assessment of$100.00. Payment of this sum shall
       begin immediately.




                   The defendant shall pay a fine of$ 7,500.00. Payment of this sum shall begin immediately.




           II the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specifled otherwise in the priority order or
percentage payment column above. However, pursuant lo 1B U.S.C. § 3B64(i), all non-federal victims must be paid before lhe United States Is paid.

            Jf the fine Is nol paid, the court may sentence the defendant to any sentence which mlghl have been originally Imposed. See 1 B U.S.C. §3614,

           The defendant shall pay interest on any fine or reslilulion of more than $2,500.00, unless the fine or restitution Is pald In full before the fifleenlh day after the date of th•
Judgmenl, pursuant to 1 B U.S.C. §3612(1). All paymenl options may be subject IO penalUes for delinquency and default, pursuant to 1 B U.S.C. §3612(g).

              Payments shall be applied In the following order: (1) assessment, (2) restitution principal, (3) reslitulion Interest, (4) fine principal, (5) community restllution, (6) fine
interesl, (7) penalties, and (B) costs, Including cost of prosecution and court costs.
           Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of TIile 18 for offenses committed onor after September 13, 1994,
but beforeAprll 23, 199B.
               Case 5:16-cr-u0460-OLG Document
                                          Filed 76 Filed 01/29/18
                                                            Page 68Page
                          i

                                                                                                              ,:5 I L E D
      Case 1:21-cv-00074-H   Document 1-1       04/16/21            of 186 PageID 79
                                                                        1
                                       UNITED STATES DISTRICT COURT                                               JAN 2 9 2018
                                                  WESTERN DISTRICT OF TEXAS
                                                    SAN ANTONIO DIVISION                                CL.ERK, U.S. DISTRICT COURT
                                                                                                       WESTERN OISTRI          :TEXAS
                                                                                                       f!M------::=-==�a:-;--;:;:;:;;
 UNITED STATES OF AMERICA                                                                                              DEPU
                                                                              Case Number: 5:16-CR-00460-OLG(l)
 V,                                                                           USM Number: 63855-380
 RAHUL MALHOTRA

          Defendant

                                                    AMENDED
                                            JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November l, 1987)

          The defendant, RAHUL MALHOTRA, was represented by Dan Lamar Cogdell and J. Dennis Hester, Esq.

          On motion of the United States, the Court dismissed the remaining count(s) as to this defendant.

        The defendant pied guilty to Count(s) Two (2), of the Indictment on August 16, 2016. Accordingly, lhe defendant is
adjudged guilty of such Count(s), involving the following offense{s):

         Title & Section                       Nature of Offense                  Offense Ended

        18 USC§ IO0l(a)(2)                        False Statement                 October 9, 20 14               Two (2)


         As pronounced on March 23, 2017 and as amended pursuant to the order granting defendant's motion to reduce sentence, the
defendant is sentenced as provided in pages 2 through 5 of this Judgment. The sentence is imposed pursuant to the Sentencing Refonn
Act of 1984.

         It is further ordered that !he defendant shall notify !he United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances,

         Signed this 29th day of January, 2018.




                                                                                   Chief United States District Judv;e




A true copy of the original, I certify.



        u:
     Clerk1 U, S. District Court

                             fc�;�:�
        ''~



By            ;�r«-
                           7
                           {\



                                                                         SU I S. VJ . , .D:
                                                                         Bnangal & Vir�.
                                                                         Barristers, Solicft<;>rs & Notary Public
                                                                         295 Derry Road W�st · · · ·
                                                                         Mississauga, ON, L5W 103
                                                                         Tel: (905) 565-0655
                    t Document 1-1 Filed 04/16/21
 Case 1:21-cv-00074-H                                                                Page 69 of 186 PageID 80
                 Case 5:16-cr-Ll0460-OLG Document 76 Filed 01/29/18 Page 2 of 5
AO 2458 (Rev. TXN 10/12) Judgment in a Criminal Case                                                           Judgment •· Page 2 of 5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: 16-CR-00460-OLG( l)

                                                           PROBATION

         l11e defendant is hereby placed on probation for a tenn of two (2) years.

         While on probation the defendant shall comply with the mandatory and standard conditions that have been adopted by this
Court.
           Case 5:16-cr-U0460-OLG
  Case 1:21-cv-00074-H            Document
                         Document 1-1 Filed 76 Filed 01/29/18
                                            04/16/21   Page 70Page
                                                               of 186
                                                                   3 of PageID
                                                                        5      81

 AO 2458 (Rev. TXN 10/12) Judgment in a Criminal Case                                                                 Judgment •- Page 3 of 5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: 16-CR-00460-OLG( 1)

                                               CONDITIONS OF PROBATION
Mandatory Conditions:

      I) The defendant shall not commit another federal, state, or local crime during the tenn of supervision.

     2) The defendant shall not unlawfully possess a controlled substance.

     3) The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
        within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined by
        the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
        presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

     4) The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
         sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of2000 (42 U.S.C. § 14135a).

     5) If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
         U.S.C. § 16901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
         agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

     6) If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561 (b), the defendant shall participate in an approved
         program for domestic violence.

     7) If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pays in accordance with the
         Schedule of Payments sheet of the judgment.

     8) The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

     9) The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
        defendant's ability to pay restitution, fines or special assessments.


Standard Conditions:

     I) The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
        seventy-two (72) hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
        different probation office or within a different time frame.

    2) After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.

    3) The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
       getting pennission from the court or the probation officer.

    4) The defendant shall answer truthfully the questions asked by the probation officer.

    5) The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives
       or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least ten (I 0) days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours of becoming
       aware of a change or expected change.

    6) The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall permit the probation officer to take any ilems prohibited by the conditions of the defendant's supervision that
       are observed in plain view ..
 Case 1:21-cv-00074-H    Document Document
          Case 5:16-cr-u0460-OLG  1-1 Filed76
                                            04/16/21    Page 71
                                               Filed 01/29/18   of 186
                                                              Page  4 of 5PageID 82
AO 2458 (Rev. TXN 10/12) Judgment in a Criminal Case                                                                Judgment•· Page 4 of S

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               S: I 6-CR-00460-OLG(t)

    7) The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
       excuses the defendant from doing so. lfthe defendant does not have full-time employment, he or she shall try to find full­
       time employment, unless .the probation officer excuses the defendant from doing so. If the defendant plans to change where
       the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify
       the probation officer at least ten (10) days before the change. If notifying the probation officer at least ten (10) days in
       advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within seventy•
       two (72) hours of becoming aware of a change or expected change.

    8) The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
       defendant knows someone has been convicted ofa felony, the defendant shall not knowingly communicate or interact with
       that person without first getting the permission of the probation officer.

    9) If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
       seventy-two (72) hours.

    10) The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
        anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
        as nunchakus or tasers).

    I J)The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
        informant without first getting the permission of the court.

    12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction.
        The probation officer may contact the person and confirm that the defendant has notified the person about the risk.

    13) The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

    14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pays such
        penalties in accordance with the Schedule of Payments sheet of the judgment.

   IS) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
       supervision that the defendant shall provide the probation officer access to any requested financial information.

   16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
       supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
       the probation officer, unless the defendant is in compliance with the payment schedule.

   17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
       shaH be a non-reporting term of probation or supervised release. The defendant shall not illegally re-enter the United States.
       If the defendant is released from confinement or not deported, or lawfully re-enters the United States during the term of
       probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
                                                                                                                            (
          Case 1:21-cv-00074-H    Document Document
                   Case 5:16-cr-u0460-OLG  1-1 Filed76
                                                     04/16/21    Page 72
                                                        Filed 01/29/18   of 186
                                                                       Page  5 of 5PageID 83

        AO 2458 (Rev. TXN l0/12) Judgment in a Criminal Case                                                                                                      Judgment •· Page 5 of 5

        DEFENDANT:                          RAHUL MALHOTRA
        CASE NUMBER:                        5: 16-CR-00460-OLG( 1)

                                                   CRIMINAL MONETARY PENALTIES/SCHEDULE
                The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
       forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
       penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
       of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar E.
       Chavez Blvd, Room G65, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
       criminal monetary penalties imposed.

                                                                                Assessment                                               Fine                                 Restitution
       TOTALS                                                                         $100.00                                     $7,500.00                                               $.00




                                                                               SPECIAL ASSESSMENT

               It is ordered that the defendant shall pay to the United States a special assessment of$l00.00. Payment of this sum shall
       begin immediately.



                                                                                              FINE

                  The defendant shall pay a fine of$ 7,500.00. Payment oflhis sum shall begin immediately.




           II the defendant makes a partial paymen� each payee shall receive an approximately p1oportloned paymenl, unless specllied olherwise in Ille priority order or
percenlage payment column above. However, pursuant lo 18 U.S.C. § 3664{1), all non-federal vlcllms mus! be paid before the Unlled Stales Is paid.

            11 lhe nne Is not pale!, !he court may sentence the defendant lo any sentence which mlghl have been origlnally Imposed. See 18 U.S.C. §3614.

           The detendanl shall pay Interest on any fine or reslllulion of more than $2,500.00, unless lhe line or reslilullon Is paid In full before the filleenlh day after the dale of th•
judgment, pursuant to 18 U.S.C. §3612(1). All payment options may be subject lo penalties for delinquency and default, pursuant lo 1B U.S.C. §3612(g}.

              Pa�enls shall be apJ)lled In the following order: (1) assessment, (2} restitullon principal, (3) resmulion Interest, (4) fine principal, (5) community resmuHon, (6) fine
interest, (7) penames, and (B) cosls, Including cost of prosecution end court costs.

            Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A Of Tille 18 for offenses committed on or ener Seplember 13, 1994,
but before April 23, 1ll86.
                                                                        (
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 73 of 186 PageID 84




                    BEFORE THE BOARD OF DISCIPLINARY APPEALS
                                 APPOINTED BY
                          THE SUPREME COURT OF TEXAS

  IN THE MATTER OF                            §
  RAHUL MALHOTRA                              §       CAUSE NO. 59097
  STATE BAR CARD NO. 00797781                 §


                           JUDGMENT CONFORMING SUSPENSION
                                TO CRIMINAL PROBATION

         On the 9th day of October 2018, the Board of Disciplinary Appeals heard Respondent

  Rahul Malhotra's Motion to Amend Judgment. Respondent appeared in person and by counsel

  and announced ready. The Commission for Lawyer Discipline of the State Bar of Texas

  appeared by attomey and announced ready. All questions of fact as well as all issues of law were

  submitted to the Board of Disciplinary Appeals for determination. Having considered the

 pleadings on file, having received evidence, and having heard the argument of counsel, the

  Board of Disciplinary Appeals is of the opinion that Respondent is entitled to relief and makes

 the following findings and orders:

         Findings of Fact. The Board of Disciplinary Appeals finds that:

         (1)     Respondent, Rahul MaJhotra, State Bar Card Number 00797781, is
                 currently suspended and not authorized to practice law in Texas, having
                 been suspended by Judgment ofthis Board signed on January 26, 2018.

         (2)    The Judgment of Suspension signed January 26, 2018 was based on
                Respondent's criminal conviction on or about March 28, 2017 in Case
                Number: 5:16-CR-00460-0LG( 1 ), styled United States of America v.
                Rahul Malhotra, Defendant, in the United States District Court for the
                Western District of Texas, San Antonio Division, wherein Respondent

 BODA 59097: In re Rahul Malhotra                 I certify that this is a true and correct copy of the original.
 Judgment Conforming Suspension

                                                     ��l�
 Page 1 ofS

                                                  Christii;ie E. Mg.Keeman, Exec Dir./Counsel
                                                  Page_\_ of_?_
                                                                        (
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 74 of 186 PageID 85




                    BEFORE THE BOARD OF DISCIPLINARY APPEALS
                                 APPOINTED BY
                          THE SUPREME COURT OF TEXAS

  IN THE MATTER OF                            §
  RAHUL MALHOTRA                              §       CAUSE NO. 59097
  STATE BAR CARD NO. 00797781                 §


                           JUDGMENT CONFORMING SUSPENSION
                                TO CRIMINAL PROBATION

         On the 9th day of October 2018, the Board of Disciplinary Appeals heard Respondent

  Rahul Malhotra's Motion to Amend Judgment. Respondent appeared in person and by counsel

  and announced ready. The Commission for Lawyer Discipline of the State Bar of Texas

  appeared by attomey and announced ready. All questions of fact as well as all issues of law were

  submitted to the Board of Disciplinary Appeals for determination. Having considered the

 pleadings on file, having received evidence, and having heard the argument of counsel, the

  Board of Disciplinary Appeals is of the opinion that Respondent is entitled to relief and makes

 the following findings and orders:

         Findings of Fact. The Board of Disciplinary Appeals finds that:

         (1)     Respondent, Rahul MaJhotra, State Bar Card Number 00797781, is
                 currently suspended and not authorized to practice law in Texas, having
                 been suspended by Judgment ofthis Board signed on January 26, 2018.

         (2)    The Judgment of Suspension signed January 26, 2018 was based on
                Respondent's criminal conviction on or about March 28, 2017 in Case
                Number: 5:16-CR-00460-0LG( 1 ), styled United States of America v.
                Rahul Malhotra, Defendant, in the United States District Court for the
                Western District of Texas, San Antonio Division, wherein Respondent

 BODA 59097: In re Rahul Malhotra                 I certify that this is a true and correct copy of the original.
 Judgment Conforming Suspension

                                                     ��l�
 Page 1 ofS

                                                  Christii;ie E. Mg.Keeman, Exec Dir./Counsel
                                                  Page_\_ of_?_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                        Page 75 of 186 PageID 86




                 pled guilty to Count 2 - False Statement, in violation of 18 USC §
                 1001(a)(2) and was placed on probation for five (5) years and ordered to
                 pay an assessment of $100 and a fine of$7,500.

         (3)     In accordance with the Texas Rules of Disciplinary Procedure Part VIII
                 and applicable law, this Board exercised its discretion to suspend
                 Respondent in the Judgment of Suspension signed January 26, 2018 for a
                 term concurrent with the term of his criminal probation until March 22,
                 2022,

         (4)     On January 29, 2018, an Amended Judgment in a Criminal Case was
                 signed in Case Number: 5:16-CR-00460-0LG( 1 ), styled United States of
                 America v. Rahul Malhotra, Defendant, in the United States District Court
                 for the Western District of Texas, San Antonio Division, wherein
                 Respondent was placed on probation for two (2) years until March 22,
                 2019.

         Conclusions of Law. Based upon the foregoing findings of fact the Board of Disciplinary

 Appeals makes the following conclusions of law:

         (1)     This Board has continuing jurisdiction during the term of suspension
                 previously ordered. TRDP 8.06.

         (2)     The reduction of Respondent's term of criminal probation was not an early
                 termination of probation within the meaning of Tex, Rules Disciplinary P.
                 R. 8.06 and 8.07, and those rules do not apply.

         (3)     Respondent has been sentenced in the criminal case to a term of probation
                 of two years, which new sentence is not an early termination of probation.

         (4)     Pursuant to Tex. Rules Disciplinary P. R. 8.06 and In re Ament, 890
                 S.W.2d 39, 41 (Tex. 1994), this Board has no discretion to suspend
                 Respondent for a petiod longer than the term of his criminal probation.

         (5)     Respondent Rahul Malhotra should be suspended from the practice of law
                 for the term of his criminal probation until March 22, 2019. TRDP 8.06.

         Based on the evidence and consideration of the relevant factors as set out in this Board's

 prior decisions and the Texas Rules of Disciplinary Procedure, the Board exercises its discretion

 and SUSPENDS Respondent, Rahul Malhotra, State Bar Card No. 00797781, from the practice

 of law in Texas for the term of his criminal probation until March 22, 2019, and further finds

 BODA 59097: In re Rahul Malhotra
 Judgment Conforming Suspension
                                                    I certify that this is a true and correct copy of the original.
 Page2 of5
                                                      �� z�
                                                    Christine E. McKeeman, Exec Dir./Counsel
                                                    Page al. of..;2.._
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                        Page 76 of 186 PageID 87




  that, in the event that the above-described criminal probation of Respondent is revoked, then

  Respondent Rahul Malhotra should be disbarred. TRDP 8.06.

         It is, accordingly, ORDERED, ADJUDGED, and DECREED that Respondent, Rahul

  Malhotra, State Bar Card No. 00797781, be and he is hereby SUSPENDED from the practice of

  law in the State of Texas for a period beginning effective the date of this judgment and ending

  March 22, 2019.

         It is further ORDERED, ADJUDGED and DECREED that Respondent, Rahul

  Malhotra, during the term of suspension, is prohibited from practicing law in Texas, holding

  himself out as an attorney at law, performing any legal services for others, accepting any fee

  directly or indirectly for legal services, appearing as counsel in any proceeding in any Texas

  cowt or before any administrative body or holding himself out to others or using his name, in

 any manner, in conjunction with the words "attorney at law, 11 "attorney," "counselor at law," or

  "lawyer."

         It is further ORDERED that Respondent shall immediately notify each of his current

 clients in writing of his suspension. In addition to such notification, Respondent is ORDERED

 to return any files, papers, unearned monies and other property belonging to clients and former

 clients in the Respondent's possession to the respective clients or former clients or to another

 attorney at the client's or former client's request. Respondent is further ORDERED to file with

 the Statewide Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas,

 P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) within thirty

 (30) days of the signing of this judgment by the Board, an affidavit stating that all current clients

 have been notified of Respondent's suspension and that all files, papers, monies and other

 property belonging to all clients and former clients have been returned as ordered herein.

 BODA 59097: In re Rahul Malhotra                     I certify that this is a true and correct copy of the original.
 Judgment Confonning Suspension
 Page3 of5

                                                       Christine E. McKeeman, Exec Dir./Counsel
                                                       Page .1... ....z__
                                                                 of
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                        Page 77 of 186 PageID 88




          It is further ORDERED Respondent shall, on or before thirty (30) days from the signing

 of this judgment by the Board, notify in writing each and every justice of the peace, judge,

 magistrate, administrative judge or officer and chief justice of each and every court or tribunal in

 which Respondent has any matter pending of the terms of this judgment, the style and cause

 number of the pending matter(s), and the name, address and telephone number of the client(s)

 Respondent is representing. Respondent is further ORDERED to file with the Statewide

 Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas, P.O. Box

 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) within thirty (30) days of

 the signing of this judgment by the Board, an affidavit stating that each and every justice of the

 peace, judge, magistrate, administrative judge or officer and chief justice has received written

 notice of the terms of this judgment.

         It is further ORDERED that Respondent, Rahul Malhotra, immediately surrender his

 Texas law license and permanent State Bar Card to the Chief Disciplinary Counsel, State Bar of

 Texas, P.O. Box 12487, Austin, Texas 78711, for transmittal to the Clerk of the Supreme Court

 of Texas.

         It is further ORDERED that a certified copy of the Petition for Compulsory Discipline

 on file herein, along with a copy of this Judgment, be sent to the Statewide Compliance Monitor,

 Office of the Chief Disciplinary Counsel of the State Bar of Texas, P.O. Box 12487, Austin,

 Texas 78711.


                                                 I certify that this is a true and correct copy of the original.


                                                   � � £, ��
                                                 Christine E. McKeeman, Exec Dir./Counsel
                                                 Page_"\_ of�

 BODA 59097: In re Rahul Malhotra
 Judgment Conforming Suspension
 Page4 ofS
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                              Page 78 of 186 PageID 89




         It is further ORDERED that, in the event that the above-described criminal probation of

 Respondent, Rahul Malhotra, is revoked, the Chief Disciplinary Counsel shall file with the Board

 an appropriate motion seeking disbarment supported by certified copies of court documents

 showing that such criminal probation has been revoked pursuant to TRDP 8.06.

         Signed this        I I     day of October 2018.

                                                                     ;L t__,-/.    A. f¥t---L-
                                                                     CHAIR PRESIDING




                 I certify that this ls a true and correct copy of the original.



                 Christine E. McKeeman, Exec Dir./Counsel
                 PageS ofz..._




 BODA 59097: In re Rahul Malhotra
 Judgment Conforming Suspension
 Page5of5
                             ;'
 Centralized CM/ECF LIVE - J.S.
  Case 1:21-cv-00074-H          District Court:txwd-Display
                           Document      1-1 Filed 04/16/21 Receipt               Page 190
                                                                 Page 79 of 186 PageID   of I



 MIME-Version:1.0
 From:TXW_USDC_Notice@txwd.uscourts.gov
 To:cmecf_notices@txwd.uscourts.gov
 Bee:
 --Case Participants: William Franklin Lewis, Jr (deedee.rayos@usdoj.gov,
 william.lewis3@usdoj.gov)
 --Non Case Participants: M Garbalena (margarita_garbalena@txwp.uscourts.gov)
 --No Notice Sent:

 Message-Id:<18572059@txwd.uscourts.gov>
 Subject:Activity in Case 5:16-cr-00460-OLG USA v. Sealed Order on Motion to Reduce
 Sentence
 Content-Type: text/html

This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States policy
permits attorneys of record and parties in a case (including pro sc litigants) to receive one fr ee
electronic copy of all documents filed electronically, if receipt is required by law or directed by the
filer. PACER access fees apply to all other users. To avoid later charges, download a copy of each
document during this first viewing. However, if the referenced document is a transcript, the free
copy and 30 page limit do not apply.

                                         U.S. District Court (LIVE]

                                         Western District of Texas

Notice of Electronic Filing

The following transaction was entered on l/26/2018 at 2: 13 PM CST and f1led on 1/26/2018
Case Name:           USA v. Sealed
Case Number:         5: 1 (i-cr-00460-OLU
Filer:
Document Number: No document attached

Docket Text:
Text Order GRANTING [74] Defendant's Motion to Reduce Sentence as to Rahul
Malhotra (1) Entered by Chief Judge Orlando L. Garcia. (This is a text-only entry
generated by the court. There is no document associated with this entry.) (ju)


5:16-cr-00460-OLG-1 Notice has been electronically mailed to:

William Franklin Lewis, Jr        william.lewis3@usdoj.gov, DeeDee.Rayos@uscloj.gov
                                                                                                             'T/1/f
                                                                               5L/AJVIP.. Vu'<!::,, Ct;eT1FY
                                                                                I
5:16-cr-00460-OLG-l Notice has been delivered by other means to:
                                                                                    8
                                                                            TO £ A- ,/l_lA€ CoPY OF Tlfr
   A tr•          �'slh�:::�:;��;"ilJ.
                                                                                                  t,,,EA T.
                                                                                           .       -�
                                                                                                              J
           �:;r                                                              I) /21 e,   I VAi ,

           19; •'--J1JAL\,.-
                                                                                              . �

   By              Pc>
                              u Deputy                                      S      IRS. VIRK, J.D.
                                                                            Bhangal & Virk
https://ccf.txwd.circ5 .dcn/cgi-bin/DisplayReccipt. pl?575394773688 l 15-L_ 13�i sters, SolidcitoX�1'8d'fflfery Public
                                                                            295 berry Roa West
                                                                            Mississauga, ON, L5W 103
                                                                             Tel: (905) 565-0655
                                                                      D4TEll ')HIS 10�� Dttt, OFrt:/3R,I/Al<-lf ?.of     j
                            (                                   i 1 5 v.wvl     V/Rk.: 1 HEetZP.,y C£R..TiP7
                                                               77fts 77) /J, t:- A Tl<. i( r CoR,f tJ F Tl-/&
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                         Page 80 of 186   PageID 91

                                                               O flt 6 1 IV PtL Doc vMetv'T. D ATC.() '11·ftS
                                                              ;ior1-1 DA'j OP PefJ Rl/-Al< 1 7/0l°f            1l



                                                                                                       4�
                                                                                                        ..               .:
                                                                                        IR S. . RK�;_ D.               . � -. .-
                                                          Bhangal & Yirk ·     ,         -::-
                                                          Barristers, Solioit��--�._No'tary Public
                                                          295 Derry Road Wesf
                                                          Mississauga, ON, L5W l G3
                                                          Tel: (905) 565-0655
                       BEFORE THE BOARD OF DISCIPLINARY APPEALS
                                    APPOINTED BY
                             THE SUPREME COURT OF TEXAS

    IN THE MATTER OF                             §
    RAHUL MALHOTRA                               §       CAUSE NO. 59097
    STATE BAR CARD NO. 00797781                  §


                                JUDGMENT CONFORMING SUSPENSION
                                     TO CRIMINAL PROBATION

            On the 9th day of October 2018, the Board of Disciplinary Appeals heard Respondent

    Rahul Malhotra's Motion to Amend Judgment. Respondent appeared in person and by counsel

    and announced ready. The Commission for Lawyer Discipline of the State Bar of Texas

    appeared by attorney and announced ready. All questions of fact as well as all issues of law were

    submitted to the Board of Disciplinary Appeals for determination. Having considered the

    pleadings on file, having received evidence, and having heard the argument of counsel, the

    Board of Disciplinary Appeals is of the opinion that Respondent is entitled to relief and makes

    the following findings and orders:

            Findings of Fact. The Board of Disciplinary Appeals finds that

            (1)    Respondent, Rahul Malhotra, State Bar Card Number 00797781, is
                   currently suspended and not authorized to practice law in Texas, having
                   been suspended by Judgment of this Board signed on January 26, 2018.

            (2)    The Judgment of Suspension signed January 26, 2018 was based on
                   Respondent's criminal conviction on or about March 28, 2017 in Case
                   Number: 5:16-CR-00460-0LG( 1 ), styled United States of America v.
                   Rahul Malhotra, Defendant in the United States District Court for the
                   Western District of Texas, San Antonio Division, wherein Respondent

    BODA 59097: In re Rahul Malhotra                 I certify that this is a true and correct copy of the original.
    Judgment Confonning Suspension
    Page 1 ofS

                                                     Christil"e E. M�eeman, Exec Dir./Counsel
                                                     Page_\_of
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                           Page 81 of 186 PageID 92




                   pied guilty to Count 2 - False Statement, in violation of 18 USC §
                   100l(a)(2) and was placed on probation for five (5) years and ordered to
                   pay an assessment of$100 and a fme of$7,500.

            (3)    In accordance with the Texas Rules of Disciplinary Procedure Part VIII
                   and applicable law, this Board exercised its discretion to suspend
                   Respondent in the Judgment of Suspension signed January 26, 2018 for a
                   term concurrent with the tenn of his criminal probation until March 22,
                   2022.

            (4)    On January 29, 2018, an Amended Judgment in a Criminal Case was
                   signed in Case Number: 5:16-CR-00460-0LG( 1 ), styled United States of
                   America v. Rahul Malhotra, Defendant, in the United States District Court
                   for the Western District of Texas, San Antonio Division, wherein
                   Respondent was placed on probation for two (2) years until March 22,
                   2019,

           Conclusions of Law. Based upon the foregoing findings of fact the Board of Disciplinary

    Appeals makes the following conclusions of law:

           (1)     This Board has continuing jurisdiction dwing the term of suspension
                   previously ordered. TRDP 8.06.

           (2)     The reduction of Respondent's tenn of criminal probation was not an early
                   tennination of probation within the meaning of Tex. Rules Disciplinary P.
                   R. 8.06 and 8.07, and those rules do not apply.

           (3)     Respondent has been sentenced in the criminal case to a term of probation
                   of two years, which new sentence is not an early temrination of probation.

           (4)     Pursuant to Tex. Rules Disciplinary P. R. 8.06 and In re Ament, 890
                   S.W.2d 39, 41 (Tex. 1994), this Board has no discretion to suspend
                   Respondent for a period longer than the tenn of his criminal probation.

           (5)     Respondent Rahul Malhotra should be suspended from the practice of law
                   for the tenn of his criminal probation until March 22, 2019. TRDP 8.06.

           Based on the evidence and consideration of the relevant factors as set out in this Board's

    prior decisions and the Texas Rules of Disciplinary Procedure, the Board exercises its discretion

    and SUSPENDS Respondent, Rahul Malhotra, State Bar Card No. 00797781, from the practice

    of law in Texas for the term of his criminal probation until March 22, 2019, m1d further finds

   BODA 59097: In re Rahul Malhotra
                                                      I certify that this is a true and correct copy of the original.
   Judgment Conforming Suspension
   PagelofS
                                                        �� z�
                                                      Christine E. McKeeman, Exec Dlr./Counsel
                                                      Page_g,_01£_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                             Page 82 of 186 PageID 93




    that, in the event that the above-described criminal probation of Respondent is revoked, then

    Respondent Rahul Malhotra should be disbarred. TRDP 8.06.

            It is, accordingly, ORDERED, ADJUDGED, and DECREED that Respondent, Rahul

    Malhotra, State Bar Card No. 00797781, be and he is hereby SUSPENDED from the practice of

    law in the State of Texas for a period beginning effective the date of this judgment and ending

    March 22, 2019.

            It is further ORDERED, ADJUDGED and DECREED that Respondent, Rahul

    Malhotra, during the term of suspension, is prohibited from practicing law in Texas, holding

    himself out as an attorney at law, performing any legal services for others, accepting any fee

    directly or indirectly for legal services, appearing as counsel in any proceeding in any Texas

    court or before any administrative body or holding him.self out to others or using bis name, in

    any manner, in conjunction with the words "attorney at law," "attorney," "counselor at law," or

    "lawyer."

           It is further ORDERED that Respondent shall immediately notify each of his current

    clients in writing of his suspension. In addition to such notification, Respondent is ORDERED

    to return any files, papers, unearned monies and other property belonging to clients and former

    clients in the Respondent's possession to the respective clients or former clients or to another

    attorney at the client's or former client's request. Respondent is further ORDERED to file with

    the Statewide Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas,

    P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) within thirty

    (30) days of the signing of this judgment by the Board. an affidavit stating that all current clients

    have been notified of Respondent's suspension and that all files, papers, monies and other

   property belonging to all clients and former clients have been returned as ordered herein.

   BODA 59097: In re Rahul Malhotra                      I certify that this is a true and correct copy of the original.
   Judgment Confonning Suspension
   Pagc3 ofS

                                                         Christine E. McKeeman, Exec Dir./Counsel
                                                         Page..1._of_z_
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                             Page 83 of 186 PageID 94




            It is further ORDERED Respondent shall, on or before thirty (30) days from the signing

    of this judgment by the Board, notify in writing each and every justice of the peace, judge,

    magistrate, administrative judge or officer and chief justice of each and every court or tribunal in

    which Respondent has any matter pending of the terms of this judgment, the style and cause

    number of the pending matter(s), and the name, address and telephone number of the client(s)

    Respondent is representing. Respondent is further ORDERED to file with the Statewide

    Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas, P.O. Box

    12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) within thirty (30) days of

    the signing of this judgment by the Board, an affidavit stating that each and every justice of the

    peace, judge, magistrate, administrative judge or officer and chief justice has received written

    notice of the terms of this judgment.

           It is further ORDERED that Respondent, Rahul Malhotra, immediately surrender his

    Texas law license and permanent State Bar Card to the Chief Disciplinary Counsel, State Bar of

    Texas, P.O. Box 12487, Austin, Texas 78711, for transmittal to the Clerk of the Supreme Court

    of Texas.

           It is further ORDERED that a certified copy of the Petition for Compulsory Discipline

    on file herein, along with a copy of this Judgment, be sent to the Statewide Compliance Monitor,

    Office of the Chief Disciplinary Counsel of the State Bar of Texas, P.O. Box 12487, Austin,

   Texas 78711.



                                                    I certify that this is a true and correct copy of the original.


                                                      �� &                              &�. -
                                                    Christine E. McKeeman, Exec Dir./Counsel
                                                    Page _'1._ of£_


   BODA 59097: In re Rahul Malhotra
   Judgment Qinforming Suspension
   Page 4 ofS
          Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                Page 84 of 186 PageID 95

THE JESSE HERRERA LAW FIRM,                               P.C.
 JESSE A. HERRERA 9 t t £ :j-.                         A PROFESSIO,\!AL CORPORATION                    319 N. GRANT, SUITE 225
 ORLANDO MODRAGON 9          * X                            ATTORNEYS AT LAW                           ODESSA, TEXAS 79761
 RAHUL MALHOTRA 9�A:j-.                                1550 HAWKINS BLVD., SUITE 13                    (432) 58().0333
 VINITA JvlALHORTRA 9                                      EL PASO, TEXAS 79925                        FAX (432) 337-7383
                                                    (915) 781-1100 • FAx (915) 771-6150
 9   MEMBER 1UAs BAR
 *   MEMBER NEW MEXICO BAR                                                                             t   FIFTH CJRCVJT COIJRT 01' ArrEAts
 X   OF COUNSEL                                                                                        t   WESIERNDJSrRICTorTExAS
                                                                                                       £   NORTHERN D'.srruCT Of 'fExAS
 A   BoARD CERTIFIED IN PERSONAL INJURY TRIAL LAW
                                                                                                       f   AMfR!CA l\fl,.DGRATION LAWYERS AssoclATION
     BY THE TExAs BoARO 01' LEGAL SrEClAUZATION




                  December 27, 2010

                  U.S. Department of Homeland Security
                  P.O. Box 852381
                  Mesquite, Texas 75185-2381

                 RE:             Ralzul Malhotra

                 Dear Sir or Madam:

                 Rahul Malhotra was employed as an attorney-at-law by The He1Tera Law Firm from
                 Febrnary 18, 1997 to January 21, 2000, at 319 N. Grant Ave., Odessa, Texas.

                 Rahul Malhotra was/is employed as an attorney-at-law by The Malhotra Law Firm, of
                 which I am a majority shareholder, from January 23, 2001 to the present, at 319 N. Grant
                 Ave., Odessa Texas.

                 Should you have any questions, please contact this office.                    Thank you for your
                 cooperation and assistance in this regard.

                 Sincerely,



�:s�Tera
 Attorney at Law

                JII/km
        case 5:16-cr-00460-OLG Document 1 Filed 12/16/15 Page 1 off
 Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 85 of 186 PageID 96                  I LE Q
                                                                                      DEC 16 2015
                                                                                . CLERK. IJ.S DISTRICT CLERK
                                       SEALED                                    :STERN �}�OF TEXAS

                            UNITED STATES DISTRICT COURT
                                                                                            �DEPUTY

                             WESTERN DISTRICT OF TEXAS
                              MIDLAND-ODESSA DIVISION


UNITED STATES OF AMERICA,
                     Plaintiff,
                                                  §    CRIMINALNIO         15CR - 28 .1                 ·
                                                   §
                                                  §           INDICTMENT
                                                  §
                                                   §               [Violations:
V.


RAHUL MALHOTRA,                                   §    Count 1; 18 U.S.C. § 1001 (a)(3) -
                              Defendant.               False Statement
                                                  §    Count2; 18 U.S.C. § 100l(a)(2)­
                                                  §

                                                  §    False Statement.]


THE GRAND JURY CHARGES THAT:


                                           Background

       1. In approximately March 1997, the Defendant, Rahul Malhotra, a citizen of the

Commonwealth of Canada, entered the United States utilizing a duly-issued TN nonimmigrant

visa to take a position as an attorney with an Odessa law firm.

       2. The North American Free Trade Agreement (NAFTA), created a special economic and

trade relationship amongst the United States, Canada and Mexico.           The TN nonimmigrant

classification was created as part of NAFTA. A TN Visa permits qualified Canadian and

Mexjcan citizens to seek temporary entry into the United States to engage in business activities at

a professional level. Among the types of professionals who are eligible to seek admission as TN

nonimmigrants are accountants, engineers, lawyers, pharmacists, scientists, and teachers.

       3. Recipients of TN visas are not permitted to be self-employed or to run their          O\VIl


businesses. Rather, they must work for an existing United States employer. A TN recipient is
        Case 5:16-cr-00460-OLG Document 1 Filed 12/16/15 Page 2 of 5
 Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 86 of 186 PageID 97


required to renew his/her TN visa status with U.S. immigration authorities every three years by

documenting they are still duly employed by a qualifying business. Absent such renewals, TN

visa recipients are required to leave the United States.

          4. Upon entry his into the United States in 1997, Defendant, Rahul Malhotra, worked

for an Odessa law firm in compliance with TN visa rules. In late 2000, however, Defendant,

Rahul Malhotra, incorporated "The Malhotra Law Firm, P.C." with the Texas Secretary of State.

Defendant, Rahul Malhotra, listed himself as the sole member of the Board of Directors for this

entity.    In subsequent years, Defendant, Rahul Malhotra, has consistently operated "The

Malhotra Law Firm" in the Permian Basin.

          5. Since 2000, Defendant, Rahul Malhotra, has periodically certified to immigration

authorities that his employment is still in compliance with TN visa rules.

          6. Defendant, Rahul Malhotra, also commenced efforts to adjust his immigration status

to that of a Permanent Resident. On December 1, 2010, an officer with United States Citizen &

Immigration Services (USCIS) requested proof from Defendant, Rahul Malhotra, concerning his

employment in the.United States. The proof requested that Defendant, Rahul Malhotra, submit

a statement from his employer "regarding your employment while in TN status."

                                           COUNT ONE
                                      [18 U.S.C. § 1001(a)(3)]

          Paragraphs 1 through 6 of the "Background" section of this Indictment are incorporated by

reference as if set forth in full.

          On or about December 27, 2010, in the Western District of Texas and elsewhere, the

Defendant,

                                      RAHUL MALHOTRA,

in response to the USCIS request described in Paragraph 6 of this Indictment, and in a matter
        Case 5:16-cr-00460-OLG Document 1 Filed 12/16/15 Page 3 of 5
 Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 87 of 186 PageID 98


within the jurisdiction of USCIS, knowingly and willfully submitted a letter, purportedly written

by the lawyer who initially employed him in Odes�a from approximately 1997 through January

2000 that he knew contained a materially false and fraudulent statement(s), to-wit: "Rahul

Malhotra was/is employed as an attorney-at-law by The Malhotra Law Firm, of which I am the

majority shareholder, from January 23, 2001 to the present, at 319 N. Grant Ave., Odessa, Texas,"

when in truth and in fact, as Defendant, Rahul Malhotra, well knew he was self-employed as the

proprietor of "The Malhotra Law Firm" during the relevant time period in violation of the terms of

his TN visa, all in violation of Title 18, United States Code, Section 100l(a)(3).



                                         COUNT TWO
                                     [18 U.S.C. § 100l(a)(2)]

        Paragraphs 1 through 6 of the "Background" section of this Indictment are incorporated by

reference as if set fotih in full.

        On or about October 9, 2014, in the Western District of Texas, the Defendant,

                                     RAHUL MALHOTRA,

m a · matter within the jurisdiction of USCIS and the Department of Homeland Security

Investigations (HSI), an agency of the Department of Homeland Security, a part of the executive

branch of the United States, did knowingly and willfully make a materially false, fraudulent, and

fictitious material statement and representation; that is, the Defendant, RAHUL MALHOTRA,

stated to an HSI special agent that another lawyer was the majority shareholder of the Malhotra

Law Firm, P.C., in connection with the Defendant, RAHUL MALHOTRA's, TN Visa renewal,

as referenced in paragraphs 5 and 6 above, when in truth and in fact, as Defendant, Rah ul

Malhotra, well knew he was self-employed as the proprietor of "The Malhotra Law Firn1" in
         Case 5:16-cr-00460-OLG Document 1 Filed 12/16/15 Page 4 of 5
  Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 88 of 186 PageID 99


 violation of Title 18 U.S.C. section 1001(a)(2).



                                                      Original signed by the
                                                    fo!eperson of the Grand Jury



RICHARD L. DURBIN, JR.
UNITED STATES ATTORNEY


b/4�        1 �  &
�I LIAM F. LEWIS
   !;-           /
 Assistant United States Attorney
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 1 of 17
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 89 of 186 PageID 100



1                       UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF TEXAS
2                            SAN ANTONIO DIVISION

3    UNITED STATES OF AMERICA,   )
                                 )
4         Plaintiff,             )
                                 )
5           vs.                  )      Docket No. 5:16-CR-460(1)-OLG
                                 )
6    RAHUL MALHOTRA,             )      San Antonio, Texas
                                 )      August 16, 2016
7         Defendant.             )      2:34 p.m. to 2:47 p.m.
     ____________________________)
8
                    TRANSCRIPT OF REARRAIGNMENT HEARING
9                 BEFORE THE HONORABLE HENRY J. BEMPORAD
                       UNITED STATES MAGISTRATE JUDGE
10
     TRANSCRIPT ORDERED BY:     Dan Lamar Cogdell, Esquire
11
     A P P E A R A N C E S:
12
     FOR THE PLAINTIFF:
13        U.S. ATTORNEY'S OFFICE
          By: William Franklin Lewis, Jr., Esquire
14        400 West Illinois, Suite 1200
          Midland, TX 79701
15
     FOR THE DEFENDANT:
16        COGDELL LAW FIRM, PLLC
          By: Dan Lamar Cogdell, Esquire
17        402 Main Street, 4th Floor
          Houston, TX 77002
18
     COURT RECORDER:    FTR Gold
19
     TRANSCRIBER:
20        CHRIS POAGE
          United States Court Reporter
21        655 East Cesar E. Chavez Blvd., Rm. 314
          San Antonio, TX 78206
22        Telephone: (210) 244-5036
          chris_poage@txwd.uscourts.gov
23
     Proceedings reported by electronic sound recording, transcript
24   produced by computer-aided transcription.

25
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 2 of 17         2
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 90 of 186 PageID 101



1         (Open court)

2               THE COURT:    Good afternoon.    Please be seated.

3               Calling the case of SA-16-CR-460, United States of

4    America versus Rahul Malhotra.      If I could have announcement of

5    counsel, please.

6               MR. LEWIS:    Yes, Your Honor.    Bill Lewis on behalf of

7    the United States.      The government's ready.

8               THE COURT:    All right.    Good afternoon.

9               MR. COGDELL:    Good afternoon, Your Honor.       Dan

10   Cogdell for Mr. Malhotra.

11              THE COURT:    All right.    And it's my understanding

12   that Mr. Malhotra has decided to enter a plea of guilty

13   pursuant to a plea agreement in this case.        Is that correct?

14              MR. COGDELL:    Yes, sir.

15              THE COURT:    All right.    Very well.

16              All right.    Mr. Malhotra, I understand -- you may

17   remain seated, sir.     I understand from your attorney that

18   you've decided to enter a plea to one of the charges against

19   you in this indictment.     It's my job to make sure that your

20   decision is knowing and voluntary; that you understand the

21   nature of the charge you're pleading guilty to and the

22   consequences you could face by pleading guilty.

23              I want to make sure that you understand your

24   constitutional rights.     These are the rights that you give up

25   by pleading guilty today.     And I need to determine whether
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 3 of 17         3
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 91 of 186 PageID 102



1    there is a factual basis for your plea, in other words, whether

2    there are facts that would support the charge to which you're

3    pleading guilty.

4              Now, to do all these things, I'm going to have to ask

5    you some questions.    So I'm going to ask my courtroom deputy to

6    place you under oath at this time, sir.

7              THE CLERK:    Please raise your right hand.

8         (The oath was administered)

9              THE COURT:    All right.    Now, the first thing I need

10   to ask you is I want to make sure that you understand my

11   questions, I can understand your answers.        So let me ask you

12   this, whether currently you're suffering from any physical

13   ailment, take any sort of medication, have any sort of physical

14   or mental condition, or under the influence of drugs or

15   alcohol, anything like that, that might make it difficult for

16   you to understand me?     Any problems like that, sir?

17             THE DEFENDANT:     No, sir.

18             THE COURT:    Any doubts as to the competency of your

19   client, Mr. Cogdell?

20             MR. COGDELL:     No, sir.

21             THE COURT:    All right.    Now, sir, you've been placed

22   under oath.   You have to answer my questions truthfully.         If

23   you were to answer them falsely, you could be prosecuted for

24   perjury or for false statement.       So if at any time you need me

25   to repeat a question or you need to speak to your attorney
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 4 of 17         4
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 92 of 186 PageID 103



1    before answering a question, that's fine.        Let me know and I'll

2    ask the question again or give you an opportunity to talk to

3    your attorney.

4               Now, the first thing I want to talk to you about --

5    you should have a copy of the plea agreement in front of you.

6    And you'll see at the top of that plea agreement a case number.

7    And that case number ends in the letters OLG.         OLG stands for

8    Chief Judge Orlando Garcia, a district judge.         That's the judge

9    who will be imposing sentence in your case.

10              Now, you have the right to plead guilty before the

11   district judge or, if you agree, you can consent to plead

12   guilty before me today, a magistrate judge.        So let me just ask

13   you.   Do you consent to plead guilty before me today?

14              THE DEFENDANT:    I do, Your Honor.

15              THE COURT:   All right.    Now, I want to talk to you a

16   little bit more about this plea agreement and the indictment.

17   The indictment charges two counts.       That means two offenses.

18   But in the plea agreement you're only agreeing to plead guilty

19   to the second count.

20              And that second count charges that you made a false

21   statement regarding a matter within the jurisdiction of the

22   Department of Homeland Security Investigations on October 19th

23   of 2014.

24              Let me ask you, sir.     Have you had a chance to

25   discuss Count 2 in the indictment with your attorney?
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 5 of 17         5
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 93 of 186 PageID 104



1               THE DEFENDANT:    I have, Your Honor.

2               THE COURT:   All right.     Do you understand the nature

3    of the charge against you, sir?

4               THE DEFENDANT:    Yes, sir, I do.

5               THE COURT:   All right.     Now, as I mentioned, there's

6    a plea agreement in the case.      It appears to be signed by you,

7    signed by your attorney, signed by the attorney for the

8    government.   Let me ask you.     Did you review the plea agreement

9    with your attorney?

10              THE DEFENDANT:    I did.    Yes, sir.

11              THE COURT:   Did you sign it, sir?

12              THE DEFENDANT:    I did.

13              THE COURT:   And do you agree to it?

14              THE DEFENDANT:    Yes, sir, I do.

15              THE COURT:   All right.     Then as to the charge of

16   false statement in Count 2 of the indictment against you, how

17   do you plead?   Guilty or not guilty?

18              THE DEFENDANT:    Guilty.

19              THE COURT:   All right.     Now, before I can recommend

20   to Judge Garcia that that plea be accepted, I need to advise

21   you of the rights you're giving up by pleading guilty today.

22   You have the right to plead not guilty.        If you pled not

23   guilty, the government, represented by the prosecutor, would be

24   called upon to present witnesses against you at a trial.          You

25   would have the right to be represented by your attorney
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 6 of 17         6
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 94 of 186 PageID 105



1    throughout the proceedings, to cross-examine and confront any

2    witness against you.

3              You'd have the right to present your own witnesses in

4    your defense.    You would also have the right to testify in your

5    own defense.    But if you chose not to testify, you'd have the

6    right to remain silent, and it couldn't be held against you if

7    you decided not to testify.

8              Most importantly, Mr. Malhotra, you'd be presumed

9    innocent of the charges in this indictment.        It'd be the

10   government's burden to prove you guilty beyond a reasonable

11   doubt to a jury.    Do you understand this, sir?

12             THE DEFENDANT:     Yes, sir, I do.

13             THE COURT:    All right.    Now, by pleading guilty

14   today, you're giving up these rights.       You're allowing Judge

15   Garcia to find you guilty based solely on your own statements.

16   Do you understand?

17             THE DEFENDANT:     I do.

18             THE COURT:    All right.    Now, I also want to talk to

19   you about the consequences of pleading guilty today.          You'll

20   see those -- the punishments, the penalties that you could face

21   by pleading guilty today.     You'll find those penalties actually

22   set out in this plea agreement.      They're as follows.      For Count

23   2, the offense to which you're pleading guilty, it carries a

24   maximum sentence of up to five years imprisonment, maximum fine

25   of $250,000, a term of supervised release of no more than three
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 7 of 17         7
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 95 of 186 PageID 106



1    years and a $100 mandatory special assessment.         These are the

2    penalties you face by pleading guilty today.        Do you

3    understand, sir?

4              THE DEFENDANT:     I do.

5              THE COURT:    All right.    I want to talk to you about

6    two of these penalties in a little bit more detail.          First, I

7    want to talk about imprisonment.      In determining the

8    imprisonment to impose, if any, the district judge has to

9    consider something called the sentencing guidelines.          Now,

10   they're a set of rules created by the Sentencing Commission in

11   Washington, and they set up a range of punishment for each

12   defendant based on the nature of the offense to which they've

13   been found guilty and also his background, criminal history,

14   anything like that.

15             What you need to understand, Mr. Malhotra, is that

16   these guidelines are advisory only.       That means the judge has

17   to consider them, but he doesn't have to follow them.          He can

18   depart from the guidelines for reasons that the Sentencing

19   Commission has identified, or he can simply reject the

20   guidelines and impose any sentence he believes to be

21   appropriate under the applicable sentencing statutes.

22             Do you understand, sir?

23             THE DEFENDANT:     Yes, sir, I do.

24             THE COURT:    All right.    Have you discussed the

25   guidelines with your attorney?
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 8 of 17         8
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 96 of 186 PageID 107



1               THE DEFENDANT:    I have.

2               THE COURT:   And you understand they're advisory only

3    in your case?

4               THE DEFENDANT:    Yes, sir.

5               THE COURT:   All right.     Also wanted to talk to you a

6    little bit more about supervised release, which I mentioned

7    before.   There's no parole in the federal system.        If

8    imprisonment's imposed, that's the time you will do, less only

9    a small amount off for good time.

10              There is, however, supervised release.        It works like

11   parole.   After imprisonment, you'd be released on conditions.

12   You'd have to follow those conditions.       If you failed to follow

13   those conditions, you could have your release revoked and go

14   back to prison without credit for the time you had on release.

15   Do you understand, sir?

16              THE DEFENDANT:    I do.

17              THE COURT:   All right.     Now, let me ask you,

18   Mr. Malhotra.   Are you a citizen of the United States?

19              THE DEFENDANT:    No, sir.

20              THE COURT:   All right.     Then you -- I also need to

21   discuss that matter with you as well.       You should assume as a

22   result of your -- of your plea today that you will be subject

23   to deportation or removal from this country; that you'll be

24   denied admission into this country in the future, excluded from

25   the country and also denied the opportunity to naturalize as a
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 9 of 17         9
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 97 of 186 PageID 108



1    citizen of the United States.

2              Let me ask you.      Have you discussed the immigration

3    consequences of your plea with your attorney?

4              THE DEFENDANT:     I have.

5              THE COURT:    All right.     Knowing all the consequences

6    that I've mentioned, sir, do you still want to plead guilty?

7              THE DEFENDANT:     Yes, sir.

8              THE COURT:    All right.

9              MR. COGDELL:     Judge, if I could interrupt.

10             THE COURT:    Yes.   Absolutely.

11             MR. COGDELL:     There are really two caveats from the

12   defense perspective to the plea agreement, or two observations.

13   The first -- and Mr. Lewis is aware of these and I don't think

14   opposes the iteration of them.

15             THE COURT:    That's fine.

16             MR. COGDELL:     The first is on paragraph 5 on Page 3

17   which sets forth the government's position on the immigration

18   law, their interpretation of it.       While we recognize that's the

19   government's position, we do not agree necessarily that it

20   accurately encapsulates or summarizes the status of the law.

21             THE COURT:    All right.     That's fine.

22             MR. COGDELL:     The second, Judge, while I've got you,

23   is on Page 9 and 10, specifically on paragraphs H, I and J.

24   Mr. Malhotra concedes that that is the testimony the government

25   would offer.   He does not, however, concede that those facts
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 10 of 17        10
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 98 of 186 PageID 109



1    are accurate.

2              THE COURT:    All right.    Does he -- let me just ask,

3    while we're talking about the factual basis, what about

4    paragraph K?

5              MR. COGDELL:     Yes.

6              THE COURT:    That's one that there's not any dispute

7    about?

8              MR. COGDELL:     That's correct.

9              THE COURT:    All right.    That's fine.

10             Any comments you want to make at this time,

11   Mr. Lewis, with regard to either of those matters?

12             MR. LEWIS:    No, Your Honor.

13             THE COURT:    All right.    With regard to the

14   immigration matter, Mr. Malhotra, I just -- again, I ask you to

15   assume the worst, assume that you'll be subject to deportation.

16   But my only question to you really is whether you've had an

17   opportunity to discuss that with your attorney?

18             THE DEFENDANT:     Yes, sir.

19             THE COURT:    All right.

20             THE DEFENDANT:     And I presume that as well --

21             THE COURT:    Obviously, this Court is not -- I

22   personally have had no play in the immigration issues.          I just

23   wanted to make sure that you've been able to explore those

24   issues with your attorney before making the decision whether to

25   plead guilty.
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 11 of 17        11
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 99 of 186 PageID 110



1                 THE DEFENDANT:   I have.    Yes, sir.

2                 THE COURT:   All right.    Very well.

3                 I do want to talk to you a little bit more about this

4    plea agreement, however.      Because in the plea agreement you've

5    agreed to do some things.     The government's agreed to do some

6    things.

7                 One of the things you agree to do is to waive your

8    right to appeal the sentence in this case.           And that goes back

9    to the sentencing guideline matters I mentioned, some of the

10   other sentencing matters I mentioned.        You might disagree with

11   the way that the judge calculates the sentencing guidelines in

12   your case or the ultimate sentence he chooses to impose.

13   Normally you'd have the right to appeal his decision to a

14   higher court.    But in exchange for the concessions of the

15   government, you're giving up that right to appeal in this plea

16   agreement.    Do you understand, sir?

17                THE DEFENDANT:   I do.

18                THE COURT:   All right.    Now, the government's also

19   agreed to do some things.     They've agreed to make some

20   recommendations on your behalf, for example, guideline

21   recommendations like acceptance of responsibility and matters

22   like that.    With regard to that, you need to understand the

23   ultimate sentencing decision, that's up to the district judge.

24   And even if the district judge were to disagree with the

25   recommendation of the government, you can't withdraw your plea.
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 12 of 17       12
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 100 of 186 PageID 111



 1   Do you understand, sir?

 2              THE DEFENDANT:    Yes, sir, I do.

 3              THE COURT:    Now, they also promise to dismiss Count 1

 4   of the indictment against you.      If they fail to dismiss Count 1

 5   of the indictment, you can withdraw your plea, sir.         Do you

 6   understand?

 7              THE DEFENDANT:    Yes, sir.

 8              THE COURT:    All right.    Let me ask you, besides the

 9   promises and predictions in the plea agreement, has anybody

10   made any promise to you or any prediction to you as to what

11   your sentence will be?

12              THE DEFENDANT:    No, sir.

13              THE COURT:    All right.    Anyone forced you or

14   threatened you or coerced you in any way into pleading guilty,

15   sir?

16              THE DEFENDANT:    No, sir.

17              THE COURT:    All right.    Now, the --

18              MR. LEWIS:    Your Honor.

19              THE COURT:    Yes.

20              MR. LEWIS:    If I may just -- with an additional

21   statement concerning the dismissal --

22              THE COURT:    Oh, yes.

23              MR. LEWIS:    As reflected in Page 1, paragraph 1,

24   "Counts of Conviction," not only will the government dismiss

25   the remaining count of the indictment, but the government will
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 13 of 17       13
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 101 of 186 PageID 112



 1   also dismiss the superseding indictment.

 2              THE COURT:    Ah, and I don't have the superseding in

 3   front of me.   But thank you, Mr. Lewis.       I did not recognize

 4   that there was a superseding in the case.

 5              MR. LEWIS:    There is a superseding, and it also named

 6   a second defendant.     And by dismissal of the superseding --

 7              THE COURT:    Oh, I see.    Okay.

 8              MR. LEWIS:    -- indictment, it will effectively remove

 9   prosecution against the second defendant as well.

10              THE COURT:    I understand.    And so that would be --

11   that would be -- that's a term then of the -- understanding of

12   the plea agreement from both parties?

13              MR. LEWIS:    Yes.

14              MR. COGDELL:    Yes, sir.

15              THE COURT:    All right.    Very well.   Thank you.    I

16   appreciate that.    I did not recognize that I had a superseding

17   in front of me as well.     All right.

18              But now, the last thing I need to discuss with you,

19   Mr. Malhotra, is this question of the factual basis that your

20   attorney raised.    In the plea agreement the government has set

21   out facts that it believes it could prove beyond a reasonable

22   doubt if the case were to go to trial.

23              With the comments of your attorney in mind, putting

24   those paragraphs aside, have you -- let me just ask you this.

25   Have you reviewed these facts with your attorney?
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 14 of 17       14
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 102 of 186 PageID 113



 1                THE DEFENDANT:   Yes, sir.

 2                THE COURT:   And subject to the points that

 3   Mr. Cogdell made, do you agree with the facts in the plea

 4   agreement?

 5                THE DEFENDANT:   I agree that's the evidence they're

 6   going to present.    Yes, sir.

 7                THE COURT:   Exactly.   That's fine.    And you agree --

 8   and specifically with regard to paragraph K, you agree with

 9   that paragraph?    That's the paragraph where you admit that you

10   made, within the -- a matter within the jurisdiction of USCIS

11   and HSI, a materially false statement and representation.

12                THE DEFENDANT:   Paragraph K.     Yes, Your Honor.

13                THE COURT:   Yeah.   All right.    Very well.

14                THE DEFENDANT:   Yes, sir.

15                THE COURT:   All right.   Let me just ask you,

16   Mr. Malhotra, any questions about anything we've talked about

17   this morning -- this afternoon?

18                THE DEFENDANT:   No, sir.

19                THE COURT:   All right.   Then I'll make the following

20   findings.    I find that you're competent to proceed today; that

21   you consented to plead guilty in front of me, a magistrate

22   judge; that you understand the nature of the charge against you

23   and the consequences that you face by pleading guilty; that you

24   understand your constitutional rights and have decided to waive

25   those rights and enter a plea of guilty at this time; that your
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 15 of 17       15
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 103 of 186 PageID 114



 1   plea is freely, knowingly and voluntarily made, and that there

 2   is a factual basis to support your plea.

 3                I will, therefore, recommend to the district judge

 4   that the plea be accepted and a judgment of guilt be entered

 5   against you as to Count 2 only.

 6                Now, I wanted to speak to you briefly about the

 7   issues regarding sentencing in this case.

 8         (At the bench off the record)

 9                THE COURT:   I was just trying to find your sentencing

10   date, sir.    Your case is set for sentencing on November 17th at

11   9:30 in the morning.

12                Now, in advance of the sentencing hearing, the

13   probation officer will create something called a presentence

14   report in your case.      It's a report that has information about

15   you, your background, any criminal history, if there is

16   anything like that, and this offense that you've pled guilty

17   to.

18                As part of creating that report, the probation

19   officer will probably want to interview you.        Now, you have a

20   right to have your attorney present for the interview.          You

21   have a right to object to anything you disagree with in the

22   report.   You have a right to comment on the report at

23   sentencing, and you'll have a right to speak to the judge

24   before sentence is imposed.

25                Any questions about that, Mr. Malhotra?
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 16 of 17       16
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 104 of 186 PageID 115



 1              THE DEFENDANT:    No, sir.

 2              THE COURT:    All right.   Very well.

 3              Now, I also see that you're on bond at this time

 4   under conditions, and it's my understanding from the pretrial

 5   services office that you've been in compliance with all the

 6   conditions of bond.     So it's the Court's intention to allow you

 7   to remain on bond on the same conditions, unless there's any

 8   objection from the government.

 9              MR. LEWIS:    No objection.

10              THE COURT:    All right.   Very well.    Then I'm going to

11   allow you to remain on bond on the same conditions.

12   Mr. Malhotra, I know you know, and your attorney will tell

13   you -- please don't commit any violations of bond in advance of

14   sentencing.   It'd be one of the worst things you could do right

15   before sentencing.

16              THE DEFENDANT:    I understand.     Thank you, sir.

17              THE COURT:    All right.   Anything further from the

18   government at this time?

19              MR. LEWIS:    Not at this time, Your Honor.

20              THE COURT:    All right.   Anything further from the

21   defense at this time?

22              MR. COGDELL:    No, sir.   Thank you for your patience.

23              THE COURT:    All right.   Thank you.    I appreciate the

24   parties' presentations.     We'll be in recess at this time.

25              COURT SECURITY OFFICER:      All rise.
      Case 5:16-cr-00460-OLG Document 57 Filed 03/01/17 Page 17 of 17       17
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 105 of 186 PageID 116



 1   * * *

 2        (End of proceedings at 2:47 p.m.)

 3

 4

 5                                    -oOo-

 6              I certify that the foregoing is a correct transcript

 7   from the electronic sound recording of the proceedings in the

 8   above-entitled matter.

 9              I further certify that the transcript fees and format

10   comply with those prescribed by the Court and the Judicial

11   Conference of the United States.

12

13   Date:   3/1/2017
                               /s/ Chris Poage
14                             United States Court Reporter
                               655 East Cesar E. Chavez Blvd., Rm. 314
15                             San Antonio, TX 78206
                               Telephone: (210) 244-5036
16

17

18

19

20

21

22

23

24

25
        Case 5:16-cr-00460-OLG Document 51 Filed 08/17/16 Page 1 of 2
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 106 of 186 PageID 117



                        UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TEXAS
                            SAN ANTONIO DIVISION

USA                                             §
                                                §
vs.                                             §     NO: SA:16-CR-00460(1)-OLG
                                                §
(1) RAHUL MALHOTRA                              §



       ORDER ACCEPTING MAGISTRATE JUDGE'S RECOMMENDATION

       On this date came on to be considered the Memorandum and Recommendation of the

United States Magistrate Judge, filed in the above-styled and numbered cause. Pursuant to 28

U.S.C. §636(b), this Court referred to the Magistrate Judge the administration of Defendant's

guilty plea and allocution under Rule 11 of the Federal Rules of Criminal Procedure. See United

States v. Dees, 125 F.3d 261 (5th Cir. 1997). Defendant consented to the administration of the

guilty plea and allocution by the Magistrate Judge.

       The Court has reviewed the Memorandum and Recommendation and finds it to be neither

clearly erroneous nor contrary to law. Accordingly,

       IT IS ORDERED that the Memorandum and Recommendation of the United States

Magistrate Judge filed in this cause be and is accepted pursuant to 28 U.S.C. §636(b)(1) such that

Defendant's guilty plea is ACCEPTED.

       Any party who desires to object to a Magistrate Judge's findings and recommendations

must serve and file his written objections within fourteen days after being served with a copy of

them. If objections are filed within fourteen (14) days, this order will be rescinded and the Court

may conduct a de novo review. See 28 U.S.C. §636(b)(l) ("A judge of the court shall make a de
        Case 5:16-cr-00460-OLG Document 51 Filed 08/17/16 Page 2 of 2
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 107 of 186 PageID 118



novo dete1mination of those portions of the report or specified proposed findings and

recommendations to which objection is made.").

       IT IS SO ORDERED this 17th day of August, 2016.




                                                 ORLANDO L GARCIA
                                                 CHIEF U.S. DISTRICT JUDGE
                                                                                  1
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 108 of 186 PageID 119



 1                         UNITED STATES DISTRICT COURT

 2                           WESTERN DISTRICT OF TEXAS

 3                              SAN ANTONIO DIVISION

 4     UNITED STATES OF AMERICA,        § CRIMINAL NO. 5:16-00460(1)-OLG
                                        §
 5                                      §
       v.                               § March 23, 2017
 6                                      §
       RAHUL MALHOTRA,                  §
 7                                      §
       DEFENDANT.                       §
 8

 9

10                          TRANSCRIPT OF SENTENCING
                     BEFORE THE HONORABLE ORLANDO L. GARCIA
11                        CHIEF DISTRICT COURT JUDGE

12     APPEARANCES:

13     For the Government:          WILLIAM FRANKLIN LEWIS, AUSA
                                    Office of US Attorney
14                                  601 NW Loop 410, Suite 600
                                    San Antonio, Texas 78216
15

16     For the Defendant:           DAN LAMAR COGDELL, ESQ.
                                    Squire Patton Boggs (US) LLP
17                                  6200 Chase Tower
                                    600 Travis
18                                  Houston, TX 77002

19                                  J. DENNIS HESTER, ESQ.
                                    The Cogdell Law Firm, PLLC
20                                  402 Main Street, 4th Floor
                                    Houston, TX 77002
21

22

23

24
       Produced by mechanical stenography; computer-aided
25     transcription
                                                                                  2
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 109 of 186 PageID 120



 1     (In open court)

 2                 THE COURT:     Now proceeding to U.S. v. -- I'll need

 3     some help with this name in Cause Number 16-CR-460.               That's

 4     Mr. Cogdell, are you here?

 5                 MR. COGDELL:     Yes, sir, I am, for Mr. Malhotra,

 6     Your Honor.

 7                 THE COURT:     Okay.    Now, are the guidelines correct

 8     in this zero to six months?

 9                 MR. COGDELL:     Yes, sir.

10                 THE COURT:     Even without the objections being

11     considered?

12                 MR. COGDELL:     Yes, sir.

13                 THE COURT:     Okay.    Let me see the lawyers up here.

14                 (Off-the-record; at sidebar.)

15                 (End of sidebar.)

16                 THE COURT:     Okay.    Oh, counselor, what is the

17     correct pronunciation of your client's name?

18                 MR. COGDELL:     Malhotra.

19                 THE COURT:     Malhotra.

20                 MR. COGDELL:     Yes, sir.

21                 THE COURT:     Okay.    Mr. Malhotra, have you had an

22     opportunity to review the presentence report prepared in your

23     case?

24                 DEFENDANT MALHOTRA:        I have, Your Honor.

25                 THE COURT:     And did you understand the contents?
                                                                                  3
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 110 of 186 PageID 121



 1                 DEFENDANT MALHOTRA:       Yes, sir, I did.

 2                 THE COURT:     And did you review the documents with

 3     your lawyers?

 4                 DEFENDANT MALHOTRA:       Yes, sir.

 5                 THE COURT:     Okay.    I believe, counselor, you've

 6     withdrawn your objections?

 7                 MR. COGDELL:     We have, Your Honor.

 8                 THE COURT:     Okay.    The applicable guidelines are

 9     offense level eight, category one, a range of punishment of

10     zero to six months, two to three years supervised release.

11     There will be no -- let me see the lawyers again, I'm sorry.

12                 (Off-the-record; at sidebar.)

13                 (End of sidebar.)

14                 THE COURT:     Okay.    A fine range of 1,000 to

15     $10,000.    Special assessment of $100 due immediately.

16                 Does the government oppose probation?

17                 MR. LEWIS:     No, Your Honor.

18                 THE COURT:     Okay.    Counselor, other than requesting

19     probation, do you have any further allocution?

20                 MR. COGDELL:     No, sir.     Given our comments at the

21     bench, no, sir.

22                 THE COURT:     And let me ask your client,

23     Mr. Malhotra, would you like to say anything on your behalf?

24                 DEFENDANT MALHOTRA:       Just briefly, Your Honor.

25                 THE COURT:     Yes, of course.
                                                                                  4
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 111 of 186 PageID 122



 1                  DEFENDANT MALHOTRA:      As an officer of the Court, I

 2     want to apologize first to the Court.            As you know, I am a

 3     lawyer.    And I never imagined standing here before you in

 4     this capacity.     And I have -- my family and my friends have

 5     come from all parts unknown.         And I would really appreciate

 6     you giving me an opportunity to continue serving the

 7     community and being a good father and just keep my head up.

 8     And I promise you will never ever see me again.

 9                  THE COURT:     Okay.   Thank you.

10                  DEFENDANT MALHOTRA:      Thank you.

11                  THE COURT:     Anything else, counselor?

12                  MR. COGDELL:     No, sir.

13                  THE COURT:     There being -- rather, the Court having

14     considered the guidelines, finds them fair and reasonable,

15     will impose a sentence of five years probation upon the

16     defendant.     To comply with all conditions of supervision

17     while on probation.        There will be a fine of $7500 imposed.

18     And a special assessment of $100 due immediately.              Defendant

19     does have the right to appeal this sentence, unless

20     previously waived.        This document is sealed, available for

21     appellate review.

22                  Anything else, counselor?

23                  MR. LEWIS:     Your Honor, pursuant to the plea

24     agreement filed in this case, the government moves at this

25     time to dismiss the superseding indictment that was filed in
                                                                                  5
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 112 of 186 PageID 123



 1     this case.

 2                  THE COURT:     All right.     That's done.

 3                  MR. LEWIS:     As well as Count One of the original

 4     indictment.

 5                  THE COURT:     Okay.

 6                  Was this the case that was sent down from Midland?

 7                  MR. LEWIS:     Yes, sir.

 8                  MR. COGDELL:     Yes, sir.

 9                  THE COURT:     Okay.   All right.     Thank you.

10                  MR. COGDELL:     Yes, sir.     Thank you.

11                  THE COURT:     You're excused.

12                  MR. COGDELL:     Thank you.

13                  (Adjournment.)

14

15

16

17

18

19

20

21

22

23

24

25
                                                                                  6
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 113 of 186 PageID 124



 1     UNITED STATES DISTRICT COURT         )

 2     WESTERN DISTRICT OF TEXAS            )

 3                 I certify that the foregoing is a correct

 4     transcript from the record of proceedings in the

 5     above-entitled matter.

 6                 I further certify that the transcript fees and

 7     format comply with those prescribed by the Court and the

 8     Judicial Conference of the United States.

 9     Date signed:       April 21, 2020.

10

11
                                        /s/Leticia Lucia Ornelas
12                                      LETICIA L. ORNELAS
                                        United States Court Reporter
13                                      655 East Cesar E. Chavez Blvd.,
                                        Room 319A
14                                      San Antonio, Texas 78206
                                        (210) 244-5039
15

16

17

18

19

20

21

22

23

24

25
               case 5:16-cr-00460-OLG Document 63 Filed 03/28/17 Page �
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 114 of 186 PageID 125
                                                                                                                  1LED
                                      UNITED STATES DISTRICT COURT                                               MAR 2 8 2017
                                                  WESTERN DISTRICT OF TEXAS
                                                    SAN ANTONIO DIVISION                              CLERK. U.S:DIST.--�"''
                                                                                                      WESTERN DIS't �C�,_,-y...
                                                                                                      BY-------+-l�-
UNITED STATES OF AMERICA                                                                                                 DEPU
                                                                              Case Number: 5:16-CR-00460-OLG(l)
V.                                                                            USM Number: 63855-380
RAHUL MALHOTRA

         Defendant.

                                            JUDGMENT IN A CRIMINAL CASE
                                   (For Offenses Committed On or After November 1, 1987)

         The defendant, RAHUL MALHOTRA, was represented by Dan Lamar Cogdell and J. Dennis Hester, Esq.

         On motion of the United States, the Court dismissed the remaining count(s) as to this defendant.

        The defendant pied guilty to Count(s) Two (2), of the Indictment on August 16, 2016. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s):

         Title & Section                         Nature of Offense                Offense Ended                  Count

       18 use § 1001(a)(2)                        False Statement                 October 9, 2014                Two (2)


         As pronounced on March 23, 2017, the defendant is sentenced as provided in pages 2 through 5 of this Judgment. The
sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances.

         Signed this 28 th day of March, 2017.




                                                                                   Chief United States District Judge
                 Case 5:16-cr-00460-OLG Document 63 Filed 03/28/17 Page 2 of 5
         Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 115 of 186 PageID 126
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                           Judgment -- Page 2 of 5

DEFENDANT:                  RAHUL MALHOTRA
CASE NUMBER:                5: 16-CR-00460-OLG( 1)

                                                           PROBATION

          The defendant is hereby placed on probation for a term of jive (5) years.

          While on probation the defendant shall comply with the mandatory and standard conditions that have been adopted by this
Court.
              Case 5:16-cr-00460-OLG Document 63 Filed 03/28/17 Page 3 of 5
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 116 of 186 PageID 127
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                Judgment -- Page 3 of 5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: 16-CR-00460-OLG(l)

                                              CONDITIONS OF PROBATION
Mandatory Conditions:

     1) The defendant shall not commit another federal, state, or local crime during the term of supervision.

     2) The defendant shall not unlawfully possess a controlled substance.

     3) The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
        within 15 days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined by
        the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
        presentence report or other reliable sentencing information indicates low risk of future substance abuse by the defendant.

     4) The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
        sample is authorized pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a).

     5) If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
         U.S.C. § 16901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
         agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

     6) If convicted of a domestic violence crime as defined in 18 U.S.C. § 3561(b), the defendant shall participate in an approved
         program for domestic violence.

    7) If the judgment imposes a fine or restitution, it is a condition of supervision that the defendant pays in accordance with the
        Schedule of Payments sheet of the judgment.

    8) The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

    9) The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
       defendant's ability to pay restitution, fines or special assessments.


Standard Conditions:

    1) The defendant shall report to the probation office in the federal judicial district where he or she is authorized to reside within
       seventy-two (72) hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
       different probation office or within a different time frame.

    2) After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.

    3) The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
       getting permission from the court or the probation officer.

    4) The defendant shall answer truthfully the questions asked by the probation officer.

    5) The defendant shall live at a place approved by the probation officer. If the defendant plans to change where he or she lives
       or anything about his or her living arrangements (such as the people the defendant lives with), the defendant shall notify the
       probation officer at least ten (10) days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours of becoming
       aware of a change or expected change.

    6) The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall permit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
       are observed in plain view..
               Case 5:16-cr-00460-OLG Document 63 Filed 03/28/17 Page 4 of 5
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 117 of 186 PageID 128
AO 245B (Rev. TXN l 0/12) Judgment in a Criminal Case                                                                Judgment -- Page 4 of 5

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: l 6-CR-00460-OLG( 1)

     7) The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full­
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where
        the defendant works or anything about his or her work (such as the position or job responsibilities), the defendant shall notify
        the probation officer at least ten (10) days before the change. If notifying the probation officer at least ten (10) days in
        advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within seventy­
        two (72) hours of becoming aware of a change or expected change.

     8) The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
        defendant knows someone has been convicted of a felony, the defendant shall not knowingly communicate or interact with
        that person without first getting the permission of the probation officer.

     9) If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
        seventy-two (72) hours.

     10) The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
         anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
         as nunchakus or tasers).

     11) The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the permission of the court.

    12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
        officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction.
        The probation officer may contact the person and confirm that the defendant has notified the person about the risk.

    13) The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

    14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pays such
        penalties in accordance with the Schedule of Payments sheet of the judgment.

    15) If the judgment imposes .a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
        supervision that the defendant shall provide the probation officer access to any requested financial information.

    16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
        supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
        the probation officer, unless the defendant is in compliance with the payment schedule.

    17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
        shall be a non-reporting term of probation or supervised release. The defendant shall not illegally re-enter the United States.
        If the defendant is released from confinement or not deported, or lawfully re-enters the United States during the term of
        probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
                       Case 5:16-cr-00460-OLG Document 63 Filed 03/28/17 Page 5 of 5
               Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 118 of 186 PageID 129
      AO 245B (Rev. TXN l 0/12) Judgment in a Criminal Case                                                                                                         Judgment -- Page 5 of 5


      DEFENDANT:                            RAHUL MALHOTRA
      CASE NUMBER:                          5: 16-CR-00460-OLG(l)

                                                    CRIMINAL MONETARY PENALTIES/SCHEDULE
               The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
      forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
      penalties is due during the period of imprisonment. Criminal Monetary Penalties, except those payments made through Federal Bureau
      of Prisons' Inmate Financial Responsibility Program shall be paid through the Clerk, United States District Court, 655 E. Cesar E.
      Chavez Blvd, Room 065, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
      criminal monetary penalties imposed.

                                                                                 Assessment                                                 Fine                                  Restitution
      TOTALS                                                                           $100.00                                      $7,500.00                                                  $.00




                                                                                 SPECIAL ASSESSMENT

              It is ordered that the defendant shall pay to the United States a special assessment of$1 00.00. Payment of this sum shall
      begin immediately.




                                                                                                FINE

                  The defendant shall pay a fine of$ 7,500.00. Payment of this sum shall begin immediately.




           ff the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otheiwise in the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. § 3664(0, all non-federal victims must be paid before the United States Is paid.

            If the fine Is not paid, the court may sentence the defendant to any sentence which might have been originally Imposed. See 18 U.S.C. §3614.

           The defendant shall pay Interest on any fine or restitution of more than $2,500.00, unless the fine or restitution Is paid In full before the fifteenth day after the date of the
Judgment, pursuant to 18 U,S,C. §3612(!). All payment options may be subject to penalties for delinquency and default, pursuant to 18 U.S.C. §3612(g).

              Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution Interest, (4) fine principal, (5) community restitution, (6) fine
interest, (7) penalties, and (8) costs, Including cost of prosecution and court costs.

            Findings l'or the total amount of losses are required under Chapters 109A, 110, 11 0A, and 113A of Tille 18 for offenses committed on or after September 13, 1994,
but before April 23, 1996.
         Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                             Page 119 of 186 PageID 130
Case
 USA V. SEALED

 DTXW516CR000460-001RAHUL MALHOTRA

 Party Code:

 TXW2037

 Comments:




Summary Debt Balances
Debt Type                    Case Number                  Total Imposed         Total Collected    Total Outstanding

FINE-CRIME VICTIMS FUND      DTXW516CR000460-001          $7,500.00             $7,500.00          $0.00

SPECIAL PENALTY ASSESSMENT   DTXW516CR000460-001          $100.00               $100.00            $0.00

Totals                                                    $7,600.00             $7,600.00          $0.00




Offender Payment History
Date                         Penalty Type                 Case Number           Receipt            Paid

04/21/2017                   FINE-CRIME VICTIMS FUND      DTXW516CR000460-001   500039248          $7,500.00

04/21/2017                   SPECIAL PENALTY ASSESSMENT   DTXW516CR000460-001   500039248          $100.00

Total Paid                                                                                         $7,600.00
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                          Page 120 of 186 PageID 131

                                                                            United States Department of Justice
                                                                            United Stat s Attorne
                                                                                             y s Offic

                                                                            Western District of Texas




 Financial Litigation nit                       6n/  1       IIl.oop ./ In. Suilc 600
                                                                  '.
                                                                                                          Direc/ l.ine: (!JO) 3 ./ 7_5
                                                                                                                                    -
                                                         •



                                               . r111.-l111011io. Te.ras 8:!/6                            f't.1csimife: (] 10) 3 ./-72-17 ()

 Rahul Malhotra                                      AUG SO 2017
 4228 Baybrook Place
                             7
 Midland, Texas 7970


          Re:               United tale - v. Rahul J 1alhotra
                            Case No.      16CR460 I).                  DC    . _   Q    17 4656 __ U DC-WDT


Dear Mr. Malholra:


          fte r you were sentenced on March 23 20 7, a Judg ment v as entered agains t you that includ d
                                                   1
a monetary imposition. On th date         ou , ere sent need a fi dera tax typ Ii n arose and , a
                                                                        l
automatically and statutorily imposed on al of your proper ty for collection oft he outstanding debt. See
                                            l
 18 U.S. . §"'613(c). After entr of the Jud0     t this oflice executed and recorded a
                                                             men                          otice of Federal
Lien in Midland County T.1 for the tota amoun t of 7. 600 .00 to collect and enforce your criminal debt.
                                        l

        Our records indicate tha the monetar impo ition ha e been ati fted.             ccordingly we ha e
                                 t
enclosed a Ce1iificate of Rel ase of Federa Li n. You mu t record th . Certificate of Release in the
                                            l
Midland     ounty TX, Officia Public Records to remove th          otice of Lien. The Clerk of that Count
                              l
is authorized to make notation in the Officia Public Records to ho, that th Li n is hereby r lea ed
                                              l
and that all court imposition ha e been sati tied. Tit is office will take 110 action to record tlte enclosed
                     l
Release. /fJ 011 fai to record the Release, the existin°     otice o f Federal Lien maJ cloud title to your
property.

          f
         I you have any que tion in regards to the rel ases please do n                              t   hesitate to contact me                at   the
telephone number listed below.


                                                                                        incerely.




                                                                                   Kim       adler
                                                                                   ·inancial Litigation Unit
                                                                                   T: (210) 3 84- 7250
                                                                                   F: (210) 384-     7247
 Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21              Page 121 of 186 PageID 132


                         D P RlM TOF J TICE
                       RTIFICAT Of RELEA - OF LI
                                         ➔




                                   OF
  Tl E CRIMfNAL FfNE/AND R RE TlTUTIO IMPOSED PURU A T TO TH ➔ A Tl-
           TERRORISM    D EFF TIV - DEA TH PE AL TY CT OF 1996
  U 1IT DSTAT-     TTO   -Y' OFF! - ·OR lH W- TER DI TRICTOFTEXA

        I hereby certify that a to the follo ing nam d debtor the requirements of Section
3613(a)(l) of Title 18 of the United States ode have been satisfied with respect to the judgment
enumerated below togeth r with all statutory additions: and that the lien for this judgment and
statutor addition has thereb b n releas d. h prop r offic r in the offtc wh r th Judgmen\
was Iii d on March 23, 2017 is her b authorized to make notation on the books to show th
release of said lien in afar as the lien relates to the folio ing imposition.

                ame of defendant:            Rahul Malhotra

              R sidence:                     4228 Saybrook Place
                                             Midland Texas 79707

              Court imposing judgment:        nit d tat es Di trict Court
                                             We tern Di trict of Te a
                                             San Antonio Division

              Ca e    umber:                    16CR460( I)

              CDC      umb r:                2017A4656_

                mount of Debt:               . 7,600.00

              Place offiling:
              R-ALPROP RTY
                OTICE O • DERAL
              Midland Count , TX

              Official Public Records. Recording Department
              Lien Docwnent umber: 2017-10169
              Date Li n Filed: April 10 2017

                                                                            20TU-
                                                 ntonio, T on this -------- day
     MJ;;ug
Thi C nificate wasy�P.ared and signed at an
of                w It

      STE
        ssistant Unit d tate Attorne
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                  Page 122 of 186 PageID 133




                       BEFORE THE BOARD OF DISCIPLINARY APPEALS
                                    APPOINTED BY
                             THE SUPREME COURT OF TEXAS

 IN THE MATTER OF                             §
 RAHUL MALHOTRA                               §      CAUSE NO. 59097
 STATE BAR CARD NO. 00797781                  §
                                  ,JUDGMENT OF SUSPENSION

        On the 25th day of January 2018, the above-styled and numbered disciplinary action was

 called for hearing before the Board of Disciplinary Appeals. Petitioner Commission for Lawyer

 Discipline of the State Bar of Texas appeared by attorney and announced ready. Respondent,

 Rahul Malhotra, appeared in person and by counsel and announced ready. All questions of fact

 as well as all issues of law were Sl.lbmitted to the Board of Disciplinary Appeals for

 determination. Having considered the pleadings on file, having received evidence, and having

 heard the argument of counsel, the Board of Disciplinary Appeals makes the following findings

 of fact and conclusions oflaw:

        Findings of Fact. The Board of Disciplinary Appeals finds that:

        ( l)    Respondent, Rahul Malhotra, State Bar Card Number 00797781, is
                licensed but is not currently authorized to practice law in the State of
                Texas by the Supreme Court of Texas, having voluntarily surrendered his
                law license.

        (2)     On or about August 3, 2016, Respondent was charged by Superseding
                Indictment wf th Count l - False Statement; Count 2 - False Statement; and
                Count 3 - Fraud and Misuse of lmmigration Documents, in Cause No. SA­
                l 6-CR-0460 OLG, styled United States of America, Plaintiff v. Rah1il
                Malhotra, Defendant, in the United States District Court for the Western
                Distiict of Texas, San Antonio Division

        (3)     On or about March 28, 2017, a Judgment in a Criminal Case was entered
in re Rahuf Malhotra
BODA 59097: Judgment of Suspension
Page I ofS
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                    Page 123 of 186 PageID 134




                in Case Number: 5:16-CR-00460-0LG( I ), styled United States of
                America v. Rahul Malhotra, Defendant, in the United States District Court
                for the Western District of Texas, San Antonio Division, wherein
                Respondent pied guilty to Count 2 - False Statement, in violation of 18
                USC § 1001 (a)(2) and was placed on community supervision for five (5)
                years and ordered to pay an assessment of$100 and a fine of $7,500.

        (4)     Respondent, Rahul Malhotra is the same person as the Rahul Malhotra
                who is the subject of the Judgment described above.

        (5)     Respondent's criminal sentence is fully probated.

        (6)     Respondent agreed to be suspended from the practice of law in Texas
                pursuant to this Board's order signed July 31, 2017.

        Conclusions of Law. Based upon the foregoing findings of fact the Board of Disciplinary

 Appeals makes the following conclusions of law:

        (1)     This Board has jurisdiction to hear and determine this matter. Tex. R.
                Disciplinary P. 7.08(0) ("TRDP").

        (2)     Respondent Rahul Malhotra has been convicted for purposes of TRDP
                8.04 of an Intentional Crime as defined by TRDP l ,06(D, Said crime is
                also a Serious Crime as defined by TRDP 1.06(AA).

        (3)     The criminal conviction is final.

        (4)     Respondent Rahul Malhotra should be suspended from the practice of law
                for the tenn of his criminal probation. TRDP 8.06.

        (5)     The Board has continuing jurisdiction during the term of suspension to
                disbar Respondent in the event his criminal probation is revoked. TRDP
                8.06.

        Based on the evidence and consideration of the relevant factors as set out in this Board's

 prior decisions and the Texas Rules of Disciplinary Procedure, the Board exercises its discretion

 and SUSPENDS Respondent, Rahul Malhotra, State Bar Card No. 00797781, from the practice

 of law in Texas for the term of his criminal probation as originally assessed and further finds

 that, in the event that the above-described criminal probation of Respondent is revoked, then



 In re R.a/11// Malhotra
 BODA 59097: Judgment of Suspension
 Page 2 ofS.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                     Page 124 of 186 PageID 135




 Respondent Rahul Malhotra should be disbarred. TRDP 8.06.

        It is, accordingly, ORDERED, ADJUDGED, and DECREED that Respondent, Rabul

 Malhotra, State Bar Card No, 00797781, be and he is hereby SUSPENDED from the practice of

 law in the State of Texas for a period beginning effective the date of this judgment and ending

March 22, 2022.

        It is further ORDERED, ADJUDGED and DECREED that Respondent, Rahul

 Malhotra, during the term of suspension, is prohibited from practicing law in Texas, holding

himself out as an anomey at law, perfom1ing any legal services for others, accepting any fee

directly or indirectly for legal services, appearing as coW1sel in any proceeding in any Texas

court or before any administrative body or holding himself out to others or using his name, in

any manner, in conjunction with the words "attorney al law," "attorney," "counselor at law," or

 "lawyer."

        It is further ORDERED that Respondent shall immediately notify each of his cunent

clients in writing of his suspension. In addition to such notification, Respondent is ORDERED

to return any files, papers, unearned monies and otber property belonging to clients and former

clients in the Respondent's possession to the respective clients or former clients or to another

attorney at the client's or fonner client's request. Respondent is further ORDERED to file with

the Statewide Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas,

P.O. Box 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) within thirty

(30) days of the signing of this judgment by the Board, an affidavit stating that all current clients

have been notified of Respondent's suspension and that all files, papers� monies and other

property belonging to all clients and former clients have been returned as ordered herein,

        It is further ORDERED Respondent shall, on or before thirty (30) days from the signing


In re Rahu{ Malhotra
BODA 59097: Judgment of Suspension
Page 3 ofS
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                    Page 125 of 186 PageID 136




 of this judgment by the Board, notify in writing each and every justice of the peace, judge,

 magistrate, administrative judge or officer and chief justice of each and every court or tribunal in

 which Respondent has any matter pending of the tenns of this judgment, the style and cause

 number of the pending matter(s), and the name, address and telephone number of the client(s)

 Respondent is representing. Respondent is further ORDERED to file with the Statewide

 Compliance Monitor, Office of the Chief Disciplinary Counsel, State Bar of Texas, P.O. Box

 12487, Austin, TX 78711-2487 (1414 Colorado St., Austin, TX 78701) within thirty (30) days of

 the signing of this judgment by the Board, an affidavit stating that each and every justice of the

 peace, judge, magistrate, administrative judge or officer and chief justice has received written

 notice of the terms of this judgment.

         It is further ORDERED that Respondent, Rahul Malhotra, immediately surrender his

 Texas law license and permanent State Bar Card to the Chief Disciplinary Counsel, State Bar of

 Texas, P.O. Box 12487, Austin, Texas 78711, for transmittal to the Clerk of the Supreme Court

 of Texas.

         It is further ORDERED that a certified copy of the Petition for Compulsory Discipline

 on file herein, along with a copy of this Judgment, be sent to the Statewide Compliance Monitor,

 Office of the Chief Disciplinary Counsel of the State Bar of Texas, P.O. Box 12487, Austin,

 Texas 7&711.

         Tt is further ORDERED that, in the event that the above-described criminal probation of

 Respondent, Rahul Malhotra, is revoked, Respondent, shall be disbarred pursuant to TRDP 8.06.

 The Chief Disciplinary Counsel shall file with the Board an appropriate motion supported by

 certified copies of court documents showing that such criminal probation has been revoked.




 In re Rahul Malhotra
 BODA 59097: Judgment of Suspension
 Page 4 of5
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21           Page 126 of 186 PageID 137




         Signed this    2(p     day of January 2018.



                                                       CHAIR PRESIDING




In re Rahtil Malhorra
BODA 59097· Judgment of Suspension
Page S of 5
             Case 5:16-cr-00460-OLG
      Case 1:21-cv-00074-H Document Document  76 Filed 01/29/18
                                    1-1 Filed 04/16/21  Page 127Page  1 PageID 138
                                                                 of 186
                                                                                                             'tt5 I L E D
                                      UNITED STATES DISTRICT COURT                                               JAN 2·9 2018
                                                 WESTERN DISTRICT OF TEXAS
                                                   SAN ANTONIO DMSION                                  CLERK. U.S. DISTRICT COURT
                                                                                                      WESTERN OISTRI         :TEXAS
                                                                                                      F!/lf:.,___�=��:-=;:;;;­
UNITED STATES OF AMERICA                                                                                                 OEPU
                                                                             Case Number: 5:16-CR-00460-OLG(l)
v.                                                                           USM Number: 63855-380
RAHUL MALHOTRA

         Defendant

                                                     AMENDED
                                         JUDGMENT IN A CRIMINAL CASE
                                  (For Offenses Committed On or After November 1, 1987)

         The defendant, RAHUL MALHOTRA, was represented by Dao Lamar Cogdell and J. Dennis Hester, Esq.

         On motion of the United States, the Court dismissecl the remaining count(s) as to this defendant.

        The defendant pied guilty to Count(s) Two (2), of the Indictment on August 16, 2016. Accordingly, the defendant is
adjudged guilty of such Count(s), involving the following offense(s):

         Title & Section                       Nature or Offense                  Offense Ended

       18 use§ 1001(a)(2)                        False Statement                  October 9, 2014               Two (2)


         As pronounced on March 23, 2017 and as amended pursuant to the order granting defendant's motion to reduce sentence, the
defe�daot is sentenced as provided in pages 2 through 5 of this Judgment. The sentence is imposed pursuant to the Sentencing Reform
Act of 1984.

         It is further ordered that the defendant shall notify the United States Attorney for this district within 30 days of any change of
name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid.
If ordered to pay restitution, the defendant must notify the Court and United States Attorney of material changes in economic
circumstances.

         Signed this 2� day of January, 2018.




                                                                                   Chief United States District Judge
               Case 5:16-cr-00460-OLG
     Case 1:21-cv-00074-H             Document Document        76 Filed 01/29/18
                                                     1-1 Filed 04/16/21  Page 128Page  2 ofPageID
                                                                                  of 186    5      139
AO 2458 (Rev. TXN l0/12) Judgment in a Criminal Case                                           Judgment -- Page 2 of S

DEFENDANT:                RAHUL MALHOTRA
CASE NUMBER:              5: l 6-CR-00460-0LG(l)

                                                          PROBATION

         The defendant is hereby placed on probation for a tenn of two (2) years.

         While on probation the defendant shall comply witll the mandatory and standard conditions that have been adopted by this
Court.
     Case 1:21-cv-00074-H  Document Document
            Case 5:16-cr-00460-OLG            76 Filed 01/29/18
                                    1-1 Filed 04/16/21  Page 129Page  3 ofPageID
                                                                 of 186    5     140
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                 Judgment - Page 3 of S

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               5: 16-CR-00460-OLG( 1)

                                               CONDmONSOFPROBATION
Mandatory Conditions:

     I) The defendant shall not commit another federal, state, or local crime during the tenn of supervision.

     2) The defendant shall not unlawfully possess a controlled substance.

     3) The defendant shall refrain from any unlawful use of a controlled substance. The defendant shall submit to one drug test
         within IS days of release on probation or supervised release and at least two periodic drug tests thereafter (as determined by
        the court), but the condition stated in this paragraph may be ameliorated or suspended by the court if the defendant's
         presentence report or other reliable sentencing infonnation indicates low risk of future substance abuse by the defendant.

     4) The defendant shall cooperate in the collection of DNA as instructed by the probation officer, if the collection of such a
         sample is authom.ed pursuant to section 3 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. § 14135a).

    5) If applicable, the defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42
        U.S.C. § 16901, et. seq.) as instructed by the probation officer, the Bureau of Prisons, or any state sex offender registration
        agency in which the defendant resides, works, is a student, or was convicted of a qualifying offense.

     6) If convicted of a domestic violence crime as defined in 18 U.S.C. § 356 l(b), the defendant shall participate in an approved
         program for domestic violence.

     7) If the judgment imposes a tine or restitution, it is a condition of supervision that the defendant pays in accordance with the
         Schedule of Payments sheet of the judgment.

     8) The defendant shall pay the assessment imposed in accordance with 18 U.S.C. § 3013.

    9) The defendant shall notify the court of any material change in the defendant's economic circumstances that might affect the
        defendant's ability to pay restitution, fines or special assessments.


Standard Conditions:

     I) The defendant shall report to the probation office in the federal judicial district where he or she is authoriz.ed to reside within
        seventy-two (72) hours of release from imprisonment, unless the probation officer instructs the defendant to report to a
        different probation office or within a different tim� frame.

    2) After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
       about how and when to report to the probation officer, and the defendant shall report to the probation officer as instructed.

    3) The defendant shall not knowingly leave the federal judicial district where he or she is authorized to reside without first
       getting permission from the court or the probation officer.

    4) The defendant shall answer ttuthfully the questions asked by the probation officer.

    5) The defendant shall live at a place approved by th� probation officer. If the defendant plans to change where he or she lives
       or anything about his or her living arrangements (suoh as the people the defendant lives with), the defendant shall notify the
       probation officer at least ten (10) days before the change. If notifying the probation officer in advance is not possible due to
       unanticipated circumstances, the defendant shall notify the probation officer within seventy-two (72) hours of becoming
       aware of a change or expected change.

    6) The defendant shall allow the probation officer to visit the defendant at any time at his or her home or elsewhere, and the
       defendant shall pennit the probation officer to take any items prohibited by the conditions of the defendant's supervision that
       are observed in plain view..
             Case 5:16-cr-00460-OLG Document 76 Filed 01/29/18 Page 4 of 5
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21 Page 130 of 186 PageID 141
AO 245B (Rev. TXN 10/12) Judgment in a Criminal Case                                                                 Judgment - Page 4 of S

DEFENDANT:                 RAHUL MALHOTRA
CASE NUMBER:               S:16-CR-00460-0LG(l)

     7) The defendant shall work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
        excuses the defendant from doing so. If the defendant does not have full-time employment, he or she shall try to find full­
        time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where
        the defendant works or anything about bis or her work (such as the position or job responsibilities), the defendant shall notify
        the probation officer at least ten (10) days before the change. If notifying the probation officer at least ten (10) days in
        advance is not possible due to unanticipated circumstances, the defendant shall notify the probation officer within seventy­
        two (72) hours of becoming aware of a change or expected change.

     8) The defendant shall not communicate or interact with someone the defendant knows is engaged in criminal activity. If the
        defendant knows someone has been convicted ofa felony, the defendant shall not knowingly communicate or interact with
        that person without first getting the permission of tile probation officer.

     9) If the defendant is arrested or questioned by a law enforcement officer, the defendant shall notify the probation officer within
        seventy-two (72) hours.

     10) The defendant shall not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
         anything that was designed, or was modified, for the specific purpose of causing bodily injury or death to another person such
         as nuncbakus or tasers).

     11) The defendant shall not act or make any agreement with a law enforcement agency to act as a confidential human source or
         informant without first getting the pennission of the court.

     12) If the probation officer determines that the defendant poses a risk to another person (including an organization), the probation
         officer may require the defendant to notify the person about the risk and the defendant shall comply with that instruction.
         The probation officer may contact the person and confirm that the defendant has notified the person about the risk.

     13) The defendant shall follow the instructions of the probation officer related to the conditions of supervision.

     14) If the judgment imposes other criminal monetary penalties, it is a condition of supervision that the defendant pays such
         penalties in accordance with the Schedule of Paymerits sheet of the judgment

     15) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
         supervision that the defendant shall provide the probation officer access to any requested financial information.

     16) If the judgment imposes a fine, special assessment, restitution, or other criminal monetary penalties, it is a condition of
         supervision that the defendant shall not incur any new credit charges or open additional lines of credit without the approval of
         the probation officer, unless the defendant is in compliance with the payment schedule.

     17) If the defendant is excluded, deported, or removed upon release on probation or supervised release, the term of supervision
         shall be a non-reporting term of probation or supervised release. The defendant shall not illegally re-enter the United States.
         If the defendant is released from confinement or nQtdeported, or lawfully re-enters the United States during the term of
         probation or supervised release, the defendant shall immediately report to the nearest U.S. Probation Officer.
                                              1-1 Filed 76
                                     Document Document
                     Case 5:16-cr-00460-OLG
              Case 1:21-cv-00074-H                      04/16/21   Page 131Page
                                                            Filed 01/29/18  of 186    5
                                                                                 5 ofPageID 142
      AO 2458 (Rev. TXN 10/12) Judgment in a Criminal Case                                                                                                         Judgment - Page S of 5

      DEFENDANT:                           RAHUL MALHOTRA
      CASE NUMBER:                         5:16-CR-00460-0LG(l)

                                                   CRIMINAL MONETARY PENALTIES/SCHEDULE
               The defendant shall pay the following total criminal monetary penalties in accordance with the schedule of payments set
      forth. Unless the Court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary
      penalties is due during the period of imprisonment Criminal Monetary Penalties, except those payments made through Federal Bureau
      of Prisons' Inmate Financial Responsibility Program shall b� paid through the Clerk, United States District Court, 65S E. Cesar E.
      Chavez Blvd, Room G6S, San Antonio, TX 78206. The defendant shall receive credit for all payments previously made toward any
      criminal monetary penalties imposed

                                                                                             ent                                       Fine
      TOTALS                                                                          $100.00                                     $7,500.00




                                                                                SPECIAL ASSESSMENT

              It is ordered that the defendant shall pay to the United States a special assessment ofSI00.00. Payment of this sum shall
      begin immediately.



                                                                                               �
                  The defendant shall pay a fine of$ 7,500.00. Payment of this sum shall begin immediately.




           rr the defendant makes a partial payment, eaeh payee shall receive an approxtmately proportioned payment, unless specified otherwise In the priority order or
percentage payment column above. However, pursuant to 18 U.S.C. § 3884(1), all non-federal victims must be paid before the United States Is paid.

            If the line Is not paid, the court may sentence the defendant to any senterice wh!Ch might have been orlglnaUy Imposed. See 18 U.S.C. §3614.

           The defendant shan pay Interest on any line or restitution of more than $2,500.00, unless the line or restitution Is paid In full before the fifteenth day after the dale of the
Judgment, pwsuant ID 18 U.S.C. §3812(f). All payment options may be subject to P,Bnallles for delinquency and defautt, pursuant to 18 U.S.C. §3812(g).

             Paymenls shall be applied In the folfowtng order: (1) assessment, (2) rest!tutfon prlnclpal, (3) restitution Interest, (4) line principal, (S) community restitution, (8) line
Interest, (7) penaltl8!1, and (8) costs, lncludfng cost of prosecullon and court c:osls.
            Ffndlngsfor the total amount of losses are required under Chapters 10!/11, 110, 110A, and 113A of TlUe 18 for offenses committed on or after September 13, 1994,
but before April 23, 1988.                                                        • ,
6/19/2019                                                    Centralized CM/ECF LIVE - U.S. District Court:txwd
             Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                   Page 132 of 186 PageID 143CLOSED

                                        U.S. District Court [LIVE]
                                  Western District of Texas (San Antonio)
                           CRIMINAL DOCKET FOR CASE#: 5:16-cr-00460-OLG-1


  Case title: USA v. Sealed                                                                 Date Filed: 12/16/2015
                                                                                            Date Terminated: 03/28/2017


  Assigned to: Chief Judge Orlando L. Garcia

  Defendant (1)
  Rahul Malhotra                                                        represented by Dan Lamar Cogdell
  TERMINATED: 03/28/2017                                                               Cogdell Law Firm, PLLC
                                                                                       402 Main Street
                                                                                       4th Floor
                                                                                       Houston, TX 77002
                                                                                       (713) 426-2244
                                                                                       Fax: (713) 426-2255
                                                                                       Email: dan@cogdell-law.com
                                                                                       TERMINATED: 03/28/2017
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: Retained

                                                                                            J. Dennis Hester
                                                                                            The Cogdell Law Firm, PLLC
                                                                                            402 Main Street, 4th Floor
                                                                                            Houston, TX 77002
                                                                                            713-426-2244
                                                                                            Fax: 713-426-2255
                                                                                            Email: dennis@cogdell-law.com
                                                                                            TERMINATED: 03/28/2017
                                                                                            LEAD ATTORNEY
                                                                                            ATTORNEYTO BE NOTICED

  Pending Counts                                                                            Disnosition
  18:1001.F - S TATEMENTS OR ENTRIES                                                        2 years probation - ORIGINAL
  GENERALLY - False Statement                                                               SENTENCE - 5 years probation; $100
  (2s)                                                                                      special assessment; $7,500 fine

 Highest Offense Level (Ogening).
  Felony

  Terminated Counts                                                                         Disnosition
 18:1001.F S TATEMENTS OR ENTRIES
 GENERALLY, False Statement                                                                 Dismissed on Gov't Motion
 (1-2)
https://ecf.txwd. uscourts .gov/cgi-bin/DktRpt.pl?498600576300839-L_1_0-1                                                        1/8
6/19/2019                                                  Centralized CM/ECF LIVE - U.S. District Court:txwd
         Case
  18:1001.F     1:21-cv-00074-H
            - STATEMENTS        Document 1-1 Filed 04/16/21 Dismissed
                            OR ENTRIES                        Page 133on of 186Motion
                                                                         Gov't  PageID 144
  GENERALLY - False Statement
  (ls)
  18:1546.F - FRAUD AND MISUSE OF
  V ISAS/PERMITS - Fraud and Misuse of
                                                                                           Dismissed on Gov't Motion
  Immigration Documents
  (3s)

  Highest Offense Level (Terminated).
  Felony

  ComP-laints                                                                              Dis:nosition
  None



  Plaintiff
  USA                                                                 represented by William Franklin Lewis , Jr.
                                                                                     U.S. Attorney's Office
                                                                                     601 NW Loop 410, Ste. 600
                                                                                     San Antonio, TX 78216
                                                                                     (210) 384-7150
                                                                                     Fax: (210) 384-7135
                                                                                     Email: william.lewis3@usdoj.gov
                                                                                     LEAD ATTORNEY
                                                                                     ATTORNEY TO BE NOTICED

  Date Filed             #    clear   Docket Text
  12/16/2015             1            INDICTMENT(Redacted Version) filed. Unredacted document sealed pursuant to E-
                                      Government Act of 2002 as to Rahul Malhotra (1) count(s) 1-2. (lgl) Modified on
                                      12/18/2015 modify date (lg1). (Entered: 12/17/2015)
  12/16/2015             2            MOTION to Seal Indictment by USA as to Rahul Malhotra. (lgl) (Entered:
                                      12/18/2015)
  12/16/2015             l            ORDER GRANTING 2 Motion to Seal Indictment as to Rahul Malhotra (1). Signed
                                      by Judge Robert A. Junell. (lgl) (Entered: 12/18/2015)
   12/16/2015            1            ORDER FOR ISSUANCE OF Bench WatTant as to Rahul Malhotra. Signed by
                                      Judge David Counts. (lgl) (Entered: 12/18/2015)
  12/16/2015             �            Bench WatTant Issued by Judge Robert A. Junell as to Rahul Malhotra. (lg1)
                                      (Entered: 12/18/2015)
  12/16/2015             1            Personal Data Sheet (SEALED) as to Rahul Malhotra (lgl) (Entered: 12/18/2015)
  12/16/2015                          All parties shall comply with the Standing Orders of Judge Robert Junell located at
                                      www.txwd.uscourts.gov/rules/standingorders/default.asp#midland as to Rahul
                                      Malhotra (lgl) (Entered: 12/18/2015)
  12/17/2015                          Anest of Rahul Malhotra (lgl) (Entered: 12/18/2015)
  12/17/2015                          INDICTMENT UNSEALED as to Rahul Malhotra (lgl) (Entered: 12/18/2015)

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?498600576300839-L_1_0-1                                                     2/8
6/19/2019                                                  Centralized CM/ECF LIVE - U.S. District Court:txwd

   l2/1'7/2015             MinuteDocument
           Case 1:21-cv-00074-H
                   Q               Entry for proceedings
                                                1-1 Filedheld  before Judge
                                                           04/16/21    PageDavid Counts:Initial
                                                                            134 of 186 PageID   Appearance
                                                                                                  145      as
                           to Rahul Malhotra held on 12/17/2015 (Minute entry documents are not available
                           electronically.), Attorney Dan Lamar Cogdell for Rahul Malhotra added (Court
                           Reporter Digital.) (lg1) (Entered: 12/18/2015)
  12/17/2015             .8.          Minute Entry for proceedings held before Judge David Counts:Arraignment as to
                                      Rahul Malhotra (1) Count 1-2. Plea of not guilty entered on 12/17/2015 (Minute
                                      entry documents are not available electronically.) (Court Reporter Digital.) (lgl)
                                      (Entered: 12/18/2015)
  12/17/2015             2            ORDER Setting Conditions of Release as to Rahul Malhotra (1) Secure bond
                                      $10,000.00.. Signed by Judge David Counts. (lgl) (Entered: 12/18/2015)
  12/18/2015           lQ             Appearance Bond Filed as to Rahul Malhotra in amount of $10,000.00. Receipt#
                                      700009775. (lgl) (Entered: 12/18/2015)
  12/21/2015           11             SCHEDULING ORDER as to Rahul Malhotra Motions to continue due by 2/1/2016,
                                      Plea Agreement due by 2/18/2016, Docket Call set for 2/3/2016 10:00 AM before
                                      Judge David Counts, Jury Selection set for 2/29/2016 08:30AM before Judge Robert
                                      A. Junell, Jury Trial set for 2/29/2016 08:30 AM before Judge Robert A. Junell,.
                                      Signed by Judge David Counts. (lgl) (Entered: 12/21/2015)
  12/23/2015           12             Bench Warrant Returned: Executed on 12/17/2015 as to Rahul Malhotra. (jk)
                                      (Entered: 12/28/2015)
  01/26/2016           .Ll.           Unopposed MOTION to Continue Docket Call, Plea Agreement Deadline, and Jury
                                      Selection and Trial by Rahul Malhotra. (Attachments:# l Proposed Order)(Cogdell,
                                      Dan) (Entered: 01/26/2016)
  01/28/2016           14             SCHEDULING ORDER as to Rahul Malhotra Plea Agreement due by 4/21/2016,
                                      Docket Call set for 4/6/2016 10:00 AM before Judge David Counts, Jury Selection
                                      set for 5/3/2016 08:30AM before Judge Robert A. Junell, Jury Trial set for 5/3/2016
                                      08:30 AM before Judge Robert A. Junell,. Signed by Judge Robert A. Junell. (ms2)
                                      (Entered: 01/29/2016)
  01/29/2016           u       []     ORDER GRANTING U Motion to Continue as to Rahul Malhotra (1) Jury
                                      Selection reset for 5/3/2016 08:30AM before Judge Robert A. Junell, Jury Trial reset
                                      for 5/3/2016 08:30 AM before Judge Robert A. Junell,. Signed by Judge Robert A.
                                      Junell. (lgl) (Entered: 02/01/2016)
  03/16/2016           1.6            SCHEDULING ORDER as to Rahul Malhotra Motions to continue due by 4/4/2016,
                                      Plea Agreement due by 4/21/2016, Docket Call set for 4/6/2016 10:00 AM before
                                      Judge David Counts, Jury Selection set for 5/3/2016 08:30AM before Judge Robert
                                      A. Junell, Jury Trial set for 5/3/2016 08:30 AM before Judge Robert A. Junell,.
                                      Signed by Judge David Counts. (ms2) (Entered: 03/17/2016)
  04/04/2016           l1             NOTICE of Ready for Trial by Rahul Malhotra (Cogdell, Dan) (Entered:
                                      04/04/2016)
  04/06/2016           1.8.           Minute Entry for proceedings held before Judge David Counts:Docket Call as to
                                      Rahul Malhotra held on 4/6/2016 (Minute entry documents are not available
                                      electronically.) (Court Reporter Digital.) (ms2) (Entered: 04/07/2016)
  04/08/2016           12             Unopposed MOTION to Continue Jury Selection and Trial by Rahul Malhotra.
                                      (Attachments:# l Proposed Order)(Cogdell, Dan) (Entered: 04/08/2016)
  04/12/2016           20             ORDER GRANTING 12 Motion to Continue as to Rahul Malhotra (1) Jury
                                      Selection set for 7/5/2016 08:30AM before Judge Robert A. Junell, Jury Trial set for

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?498600576300839-L_1_0-1                                                     3/8
6/19/2019                                                  Centralized CM/ECF LIVE - U.S. District Court:txwd

                            7/5/2016
            Case 1:21-cv-00074-H      08:30 AM1-1
                                    Document     before Judge
                                                     Filed    Robert A.Page
                                                           04/16/21     Junell,.
                                                                             135 Signed by Judge
                                                                                   of 186        Robert
                                                                                            PageID 146A.
                            Junell. (ms2) (Entered: 04/12/2016)
   04/14/2016           21            SCHEDULING ORDER as to Rahul Malhotra Motions to continue due by
                                      5/30/2016, Plea Agreement due by 6/9/2016, Docket Call set for 6/1/2016 12:00 PM
                                      before Judge David Counts, Jury Selection set for 7/5/2016 08:30AM before Judge
                                      Robert A. Junell, Jury Trial set for 7/5/2016 08:30 AM before Judge Robert A.
                                      Junell,. Signed by Judge David Counts. (ms2) (Entered: 04/14/2016)
   04/27/2016           22            NOTICE OF ATTORNEY APPEARANCE: J. Dennis Hester appearing for Rahul
                                      Malhotra . Attorney J. Dennis Hester added to party Rahul Malhotra(pty:dft)
                                      (Hester, J.) (Entered: 04/27/2016)
   04/27/2016           23            Unopposed MOTION to Continue Jury Selection and Trial by Rahul Malhotra.
                                      (Attachments:# l Proposed Order)(Hester, J.) (Entered: 04/27/2016)
  05/02/2016            24            ORDER GRANTING 23 Motion to Continue as to Rahul Malhotra (1) Jury
                                      Selection set for 8/8/2016 08:30AM before Judge Robert A. Junell, Jury Trial set for
                                      8/8/2016 08:30 AM before Judge Robert A. Junell,. Signed by Judge Robert A.
                                      Junell. (ms2) (Entered: 05/04/2016)
  05/05/2016            25            SCHEDULING ORDER as to Rahul Malhotra Motions to continue due by 7/4/2016,
                                      Plea Agreement due by 7/13/2016, Docket Call set for 7/6/2016 10:00 AM before
                                      Judge David Counts, Jury Selection set for 8/8/2016 08:30AM before Judge Robert
                                      A. Junell, Jury Trial set for 8/8/2016 08:30 AM before Judge Robert A. Junell,.
                                      Signed by Judge David Counts. (lgl) (Entered: 05/06/2016)
  05/09/2016            26            ORDER RESETTING DOCKET CALL TIME as to Rahul Malhotra, ( Docket Call
                                      set for 6/1/2016 10:00 AM before Judge David Counts,). Signed by Judge David
                                      Counts. (lgl) (Entered: 05/09/2016)
  05/20/2016            27            ORDER CANCELLING DOCKET CALL as to Rahul Malhotra. Signed by Judge
                                      David Counts. (ms2) (Entered: 05/20/2016)
  06/21/2016           28             ORDER TO TRANSFER as to Rahul Malhotra reassigning to Chief Judge Orlando
                                      L. Garcia. Judge Robert A. Junell no longer assigned for Rahul Malhotra. Signed by
                                      Judge Robert A. Junell. (lgl) (Entered: 06/21/2016)
  06/22/2016           29             MOTION to Change Venue by USA as to Rahul Malhotra. (Lewis, William)
                                      (Entered: 06/22/2016)
  06/23/2016           30             ORDER GRANTING 29 Motion for Change of Venue as to Rahul Malhotra (1).
                                      Signed by Chief Judge Orlando L. Garcia. (ms2) (Entered: 06/23/2016)
  06/23/2016           11             ORDER as to Rahul Malhotra, ( Status Conference set for 7/7/2016 10:30 AM
                                      before Chief Judge Orlando L. Garcia,). Signed by Chief Judge Orlando L. Garcia.
                                      (mgr) (Entered: 06/23/2016)
  07/05/2016           32             ORDER as to Rahul Malhotra, ( Status Conference reset for 7/14/2016 10:30 AM
                                      before Chief Judge Orlando L. Garcia). Signed by Chief Judge Orlando L. Garcia.
                                      (aej) (Entered: 07/05/2016)
  07/14/2016           33             MOTION to Continue by Rahul Malhotra. (aej) (Entered: 07/14/2016)
  07/14/2016           35             Minute Entry for proceedings held before Chief Judge Orlando L. Garcia:Motion
                                      Hearing as to Rahul Malhotra held on 7/14/2016 re 33 MOTION to Continue filed
                                      by Rahul Malhotra (Minute entry documents are not available electronically.) (Court
                                      Reporter Leticia Ornelas.) (aej) (Entered: 07/18/2016)
  07/15/2016           34             ORDER GRANTING 33 Motion to Continue as to Rahul Malhotra (1) Jury
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?498600576300839-L_1_0-1                                                    4/8
6/19/2019                                                  Centralized CM/ECF LIVE - U.S. District Court:txwd

                            Selection
            Case 1:21-cv-00074-H       and Trial1-1
                                   Document     reset Filed
                                                      for 10/17/2016
                                                            04/16/219:30AM
                                                                       Page before
                                                                            136 ofChief
                                                                                   186 Judge  Orlando
                                                                                          PageID  147 L.
                             Garcia, Plea Agreement due by 10/6/2016,. Signed by Chief Judge Orlando L.
                             Garcia. (mgr) (Entered: 07/15/2016)
   08/03/2016           39            Personal Data Sheet (SEALED) as to Rahul Malhotra (aej) (Entered: 08/04/2016)
  08/03/2016                          SUPERSEDING INDICTMENT UNSEALED as to Rahul Malhotra (aej) Modified
                                      on 8/4/2016 (aej). (Entered: 08/04/2016)
  08/03/2016            43            REDACTED SUPERSEDING INDICTMENT as to Rahul Malhotra. (aej) (Entered:
                                      08/04/2016)
  08/03/2016            44            ORDER as to Rahul Malhotra, ( Arraignment set for 8/16/2016 1:30 PM before
                                      Judge Henry J. Bemporad). Signed by Judge Henry J. Bemporad. (aej) (Entered:
                                      08/04/2016)
  08/15/2016            45            Order of Referral to U.S. Magistrate on felony guilty plea as to Rahul Malhotra.
                                      Signed by Chief Judge Orlando L. Garcia. (mgr) (Entered: 08/15/2016)
  08/15/2016            46            ORDER Setting Rearraignment and Plea as to Rahul Malhotra: Rearraignment set
                                      for 8/16/2016 2:00 PM before Judge Henry J. Bemporad. Signed by Judge Henry J.
                                      Bemporad. (aej) (Entered: 08/15/2016)
  08/16/2016           47             Minute Entry for proceedings held before Judge Henry J. Bemporad:Rearraignment
                                      held on 8/16/2016; Defendant Informed of Rights. Plea of guilty entered as to Rahul
                                      Malhotra (1) Count 2s;Referred to Probation for Presentence Report (Minute entry
                                      documents are not available electronically.) (Court Reporter FTR Gold.) (aej)
                                      (Entered: 08/17/2016)
  08/16/2016           48             PLEA AGREEMENT as to Rahul Malhotra (Plea agreement documents are not
                                      available electronically.) (aej) (Entered: 08/17/2016)
  08/16/2016           49             FINDINGS OF FACT AND RECOMMENDATION on felony guilty plea before the
                                      United States Magistrate Judge as to Rahul Malhotra. Signed by Judge Henry J.
                                      Bemporad. (aej) (Entered: 08/17/2016)
  08/16/2016           50             ORDER Setting Sentencing as to Rahul Malhotra: Sentencing set for 11/17/2016
                                      9:30 AM before Chief Judge Orlando L. Garcia. Signed by Judge Henry J.
                                      Bemporad. (aej) (Entered: 08/17/2016)
  08/17/2016           n              ORDER accepting re 49 Findings of Fact on Plea as to Rahul Malhotra. Guilty plea
                                      accepted. Signed by Chief Judge Orlando L. Garcia. (aej) (Entered: 08/17/2016)
  10/03/2016           52             Unopposed MOTION to Continue Sentencing Hearing by Rahul Malhotra.
                                      (Attachments:# l Proposed Order)(Cogdell, Dan) (Entered: 10/03/2016)
  10/03/2016           53             ORDER GRANTING 52 Motion to Continue as to Rahul Malhotra (1). Sentencing
                                      reset for 2/9/2017 9:30 AM before Chief Judge Orlando L. Garcia. Signed by Chief
                                      Judge Orlando L. Garcia. (aej) (Entered: 10/03/2016)
  01/27/2017           54             ORDER as to Rahul Malhotra, ( Sentencing reset for 3/23/2017 9:30 AM before
                                      Chief Judge Orlando L. Garcia) Signed by Chief Judge Orlando L. Garcia. (aej)
                                      (Entered: 01/27/2017)
  02/17/2017           55             INITIAL PRESENTENCE REPORT as to Rahul Malhotra by Officer Margarita
                                      Garbalena. Objections to the PSR must be submitted directly to the Probation
                                      Department within 14 days of disclosure. Instructions for viewing the
                                      report/worksheet are available here. (Document is available only to the attorney of
                                      record and AUSA for 14 days. PLEASE PRINT OR SAVE AS SOON AS

https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?498600576300839-L_1_0-1                                                     5/8
6/19/2019                                                  Centralized CM/ECF LIVE - U.S. District Court:txwd

                            DOCUMENT
            Case 1:21-cv-00074-H        IS OPENED.)
                                  Document  1-1 Filed(Attachments:#
                                                      04/16/21 Page l Certificate)(Garbalena,
                                                                       137 of 186 PageIDM)      (Entered:
                                                                                              148
                            02/17/2017)
  02/21/2017            56            INITIAL PRESENTENCE REPORT as to Rahul Malhotra by Officer Margarita
                                      Garbalena. Objections to the PSR must be submitted directly to the Probation
                                      Department within 14 days of disclosure. Instructions for viewing the
                                      report/worksheet are available here. (Document is available only to the attorney of
                                      record and AUSA for 14 days. PLEASE PRINT OR SAVE AS SOON AS
                                      DOCUMENT IS OPENED.) (Attachments:# l Certificate)(Garbalena, M) (Entered:
                                      02/21/2017)
  03/01/2017            57            TRANSCRIPT filed of Proceedings as to Rahul Malhotra held on 8/16/2016
                                      Proceedings Transcribed: Rearraignment Hearing. Court Reporter/Transcriber Chris
                                      Poage, Telephone number 210-244-5036. Parties are notified of their duty to review
                                      the transcript to ensure compliance with the FRCP 5.2(a)/FRCrP 49.l (a). A copy
                                      may be purchased from the court reporter or viewed at the clerk's office public
                                      terminal. If redaction is necessary, a Notice of Redaction Request must be filed
                                      within 21 days. If no such Notice is filed, the transcript will be made available via
                                      PACER without redaction after 90 calendar days. The clerk will mail a copy of this
                                      notice to parties not electronically noticed. Redaction Request due 3/22/2017,
                                      Redacted Transcript Deadline set for 4/3/2017, Release of Transcript Restriction set
                                      for 5/30/2017, (Poage, Chris) (Main Document 57 replaced on 3/1/2017) (kc).
                                      (Entered: 03/01/2017)
  03/15/2017            58            TRANSCRIPT filed of Proceedings as to Rahul Malhotra held on 07/14/2016
                                      Proceedings Transcribed: MOTION HEARING. Court Reporter/Transcriber Leticia
                                      Ornelas Rangel, Telephone number 210-244-5039. Parties are notified of their duty
                                      to review the transcript to ensure compliance with the FRCP 5.2(a)/FRCrP 49.l (a).
                                      A copy may be purchased from the court reporter or viewed at the clerk's office
                                      public terminal. If redaction is necessary, a Notice of Redaction Request must be
                                      filed within 21 days. If no such Notice is filed, the transcript will be made available
                                      via PACER without redaction after 90 calendar days. The clerk will mail a copy of
                                      this notice to parties not electronically noticed. Redaction Request due 4/5/2017,
                                      Redacted Transcript Deadline set for 4/17/2017, Release of Transcript Restriction
                                      set for 6/13/2017, (Rangel, Leticia) (Entered: 03/15/2017)
  03/21/2017           59             SEALED DOCUMENT filed (Attachments:# l Exhibit Exhibit 1, # 2 Exhibit
                                      Exhibit 2) (Cogdell, Dan) Modified on 3/21/2017, to edit text (rf). (Entered:
                                      03/21/2017)
  03/21/2017                          Notice of Correction: ***NOTIFIED COUNSEL THAT THIS ENTRY HAS BEEN
                                      EDITED TO REFLECT IT IS A SEALED DOCUMENT NOT A MOTION AS
                                      FILED**** re 59 SEALED DOCUMENT filed. (rf) (Entered: 03/21/2017)
  03/21/2017           60             SEALED PRESENTENCE INVESTIGATION REPORT Filed as to Rahul Malhotra
                                      by Officer Margarita Garbalena. (Document available to court only) (Attachments:
                                      1-4)(Perales, B.) (Entered: 03/21/2017)
  03/21/2017           .fil           REVISED PRESENTENCE REPORT as to Rahul Malhotra by Officer Margarita
                                      Garbalena. Instructions for viewing the report/addendum are available here.
                                      (Document is available only to the attorney of record and AUSA for 14 days.
                                      PLEASE PRINT OR SAVE AS SOON AS DOCUMENT IS OPENED.)
                                      (Attachments: !)(Perales, B.) (Entered: 03/21/2017)
  03/23/2017           62             Minute Entry for proceedings held before Chief Judge Orlando L. Garcia:Sentencing
                                      held on 3/23/2017 for Rahul Malhotra (1), Count(s) 1-2, l s, 3s, Dismissed on Gov't
                                      Motion; Count(s) 2s, 5 years probation; $100 special assessment; $7,500 fine.
https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?498600576300839-L_1_0-1                                                         6/8
6/19/2019                                                      Centralized CM/ECF LIVE - U.S. District Court:txwd

                             (MinuteDocument
             Case 1:21-cv-00074-H    entry documents   are not
                                                 1-1 Filed     available electronically.)
                                                            04/16/21      Page 138 of 186 (CourtPageID
                                                                                                 Reporter Leticia
                                                                                                        149
                             Rangel.) (aej) (Entered: 03/23/2017)
   03/28/2017            63             mDGMENT AND COMMITMENT as to Rahul Malhotra (1), Count(s) 1-2, ls, 3s,
                                        Dismissed on Gov't Motion; Count(s) 2s, 5 years probation; $100 special
                                        assessment; $7,500 fine. Signed by Chief Judge Orlando L. Garcia. (aej) (Entered:
                                        03/28/2017)
  03/28/2017             64             Sealed Statement of Reasons as to Rahul Malhotra (SOR documents are not
                                        available electronically.) (aej) (Entered: 03/28/2017)
   03/28/2017            65             ***DOCUMENT DEFICIENT - MISSING PROPOSED ORDER***Opposed
                                        MOTION to Reduce Sentence by Rahul Malhotra. (Attachments:# l Exhibit Exhibit
                                        l )(Cogdell, Dan) Modified on 3/28/2017 (aej). (Entered: 03/28/2017)
  03/28/2017             66             DEFICIENCY NOTICE:***NOTIFIED COUNSEL THAT DOCUMENT IS
                                        DEFICIENT - MISSING PROPOSED ORDER*** re 65 Opposed MOTION to
                                        Reduce Sentence as to Rahul Malhotra. (aej) (Entered: 03/28/2017)
   03/28/2017            67             ATTACHMENT Proposed Order to 65 Opposed MOTION to Reduce Sentence by
                                        Rahul Malhotra (Cogdell, Dan) (Entered: 03/28/2017)
  03/30/2017             68             RESPONSE TO MOTION by USA as to Rahul Malhotra re 65 Opposed MOTION
                                        to Reduce Sentence filed by Defendant Rahul Malhotra (Attachments:# l Proposed
                                        Order Order)(Lewis, William) (Entered: 03/30/2017)
  05/18/2017             69             Unopposed MOTION for Bond Return of $10,000 Bond by Rahul Malhotra.
                                        (Attachments:# l Proposed Order)(Cogdell, Dan) (Entered: 05/18/2017)
  08/14/2017                            Text Order MOOTING 65 Motion to Reduce Sentence as to Rahul Malhotra (1)
                                        Entered by Chief Judge Orlando L. Garcia. Motion was re-filed under dkt #69. (This
                                        is a text-only entry generated by the court. There is no document associated with this
                                        entry.) (ju) (Entered: 08/14/2017)
  08/14/2017                            Text Order DENYING 69 Unopposed Motion for Bond as to Rahul Malhotra (1)
                                        Entered by Chief Judge Orlando L. Garcia. The Court previously communicated
                                        with defense counsel regarding what was required to request the bond assignment.
                                        Counsel will need to submit an amended motion with the necessary documentation.
                                        (This is a text-only entry generated by the court. There is no document associated
                                        with this entry.) (ju) (Entered: 08/14/2017)
  09/15/2017             70             MOTION for Return of Cash Bail by Rahul Malhotra. (aej) (Entered: 09/15/2017)
  09/15/2017             71             ORDER GRANTING 70 Motion for Return of Bail as to Rahul Malhotra (1).
                                        Signed by Chief Judge Orlando L. Garcia. (aej) (Entered: 09/15/2017)
  09/15/2017             72             Application for Order Approving Assignment of Bond Funds by Rahul Malhotra.
                                        (aej) (Entered: 09/15/2017)
  09/15/2017             73             ORDER as to Rahul Malhotra Approving 72 Application for Order Approving
                                        Assignment of Bond Funds filed by Rahul Malhotra. Signed by Chief Judge Orlando
                                        L. Garcia. (aej) (Entered: 09/15/2017)
  01/12/2018             74             MOTION to Reduce Sentence by Rahul Malhotra. (Attachments:# l Exhibit Letter
                                        of Robert Valdez,# 2 Proposed Order)(Cogdell, Dan) (Entered: 01/12/2018)
  01/22/2018             75             RESPONSE TO MOTION by USA as to Rahul Malhotra re 74 MOTION to Reduce
                                        Sentence filed by Defendant Rahul Malhotra (Lewis, William) (Entered:
                                        01/22/2018)

https :/ /ecf.txwd. uscourts.gov/cgi-bin/DktRpt.pl?498600576300839-L_1 _0-1                                                  7/8
6/19/2019                                                    Centralized CM/ECF LIVE - U.S. District Court:txwd

   01/26/2018             Text Order
          Case 1:21-cv-00074-H       GRANTING
                                 Document          74 Defendant's
                                             1-1 Filed   04/16/21Motion
                                                                    Pageto139
                                                                            Reduce  Sentence
                                                                                of 186   PageIDas to150
                                                                                                      Rahul
                          Malhotra (1) Entered by Chief Judge Orlando L. Garcia. (This is a text-only entry
                          generated by the court. There is no document associated with this entry.) (ju)
                          (Entered: 01/26/2018)
   01/29/2018           76   L=�·r AMENDED JUDGMENT as to Rahul Malhotra (1), Count(s) 1-2, ls, 3s, Dismissed
                                        on Gov't Motion; Count(s) 2s, 2 years probation - ORIGINAL SENTENCE - 5 years
                                        probation; $100 special assessment; $7,500 fine. Signed by Chief Judge Orlando L.
                                        Garcia. (aej) (Entered: 01/29/2018)
   01/29/2018           77              Sealed Statement of Reasons as to Rahul Malhotra (SOR documents are not
                                        available electronically.) (aej) (Entered: 01/29/2018)

 I View Selected I
 or
 I Download Selected j
                                   I                        PACER Service Center
                                                               Transaction Receipt                                   I
                                   I                             06/19/2019 12:35:44                                 I
                                       PACER
                                       Login:

                                    Description:
                                                        ddarosa06:4550726:0 !Client Code:

                                                    !Docket Report
                                                                             I
                                                                             :
                                                                               Search
                                                                                               I   5: 16-cr-00460-
                                                                                                                     I
                                                                               Criteria:           OLG
                                    Billable
                                    Pages:          1
                                                        6                    llco,t,           1 0.60
                                                                                                1
                                                                                                                     I




https://ecf.txwd.uscourts.gov/cgi-bin/DktRpt.pl?498600576300839-L_1_0-1                                                  8/8
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                               Page 140 of 186 PageID 151

                                                 UNITED STATES DISTRICT COURT
                                                        WESTERN DISTRICT OF TEXAS
                                                            PROBATION OFFICE


                                                                                                                                  2450 STATE HIGHWAY 118
JOE E. SANCHEZ                                                                                                                          ALPINE 79830-2020
CHIEF PROBATION OFFICER
SAN ANTONIO - ADMINISTRATION                                         r..., )'.,...--.-,; ,                              501 WEST FIFTH STREET, SUITE 2100
                                                                                                                                        AUSTIN 78701-3822
ADMINISTRATION
                                                               ''·
727 E. CESAR E.. CHAVEZ BOULEVARD, SUITE A-405                                                                          111 E. BROADWAY STREET, SUITE 200
SAN ANTONIO 78206-1208                                                                           .                                     DEL RIO 788<10.5573
                                                              ,.,.;.,
                                                               '�...
                                                                                             '                       700 E. SAN ANTONIO AVENUE, SUITE 500
                                                                                                                                       EL PASO 79901-7009

                                                                                                                           100 E. WALL STREET. SUITE P-111
                                                                                                                                       MIDLAND 79701-5200

                                                                                                                                      410 S. CEDAR STREET
                                                                                                                                         PECOS 79772-3200

                                                                                                            727 E. CESAR E. CHAVEZ BOULEVARD, SUITE 8--310
                                                                                                                                  SAN ANTONIO 78205-1200

                                                              March 28, 2019                                               800 FRANKLIN AVENUE. SUITE 100
                                                                                                                                         WACO 76701·1934


Mr. Rahul Malhotra
117 East Wall Street
Midland, Texas 79701

RE:        EXPIRATION OF SENTENCE

Dear Mr. Malhotra:

Please be advised that as of March 22, 2019, your term of supervision has expired. Therefore, you no longer need to
report to our office. You have satisfied all your conditions of supervision.

Additionally, in Texas, any person convicted of a felony loses certain rights, including voting, holding public office, and
serving on juries. However, voting rights are restored once you have been fully discharged from the terms of your
sentence or once you have received a pardon. A Presidential Pardon restores all other rights. There is a waiting period
prior to applying of at least five (5) years following release from confinement, or if no confinement was imposed, five years
from date of conviction. For violent crimes, violation of narcotics laws, gun control laws, incomes tax laws, perjury,
violation of public trust involving personal dishonesty, fraud involving substantial sums of money, organized crime
violations, and other serious offenses, a waiting period of seven years is required.

In order to apply for a Presidential Pardon, you must request a petition from the address listed below. You will need to
advise them of the date you were sentenced, the offense involved and the sentence imposed. This information will
determine whether you are eligible to apply.

                                                     The Office of the Pardon Attorney
                                                          Depmtment of Justice
                                                      500 First Street, N.W., 7 1h Floor
                                                         Washington, D.C. 20530
                                                       Telephone: (202) 616-6070

I would like to take this opportunity to wish you the best of luck in the future. If you have any questions, please contact me
at (432) 686-4060, extension 0327.

                                                                        Sincerely,

                                                                        �£f
                                                                        Tremane Peel
                                                                        Senior United States Probation Officer
Apr.17.2020 12:37PM                                                                                    No. 5693       P. 4
    Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                Page 141 of 186 PageID 152



                       MIDLAND COUNTY SHERIFF'S OFFICE
                       Individual Arrest Report

                             Name: RAHUL MALHOTRA
                                     (179951)
                   Street Address: 4228 BAYBROOK PL                             City, State Zip: MIDLAND, TX 79707
                     Date of Birth: 07/3Ino                                     Social Security: 633�58-0457
                Local lD Numbers: 64265
                 State ID Number:                                                 FBl number:
                         Attorney: GAR.RlGA J                                      Occupation:     LAWYER
                    Plac.e of Birth: NEWDELHI,lND                                        State:    lN
                               Sex: M                                                    Race:     I
                            Height: 5"07''                                             Weight:     170
                       flair Color; BLK                                            :Eyes Color:    BRO
                  Drivers Lic.ense: 04599366                                             State:    TX
                   Marital Status; MARRIED
                     Home Phone: (432)580-4878                                     Work Phone: (915)580-6565
                        Employel": GARRIGA LAW FIRM
                         Alias For: RAHUL MALHOTRA
                                     179952
                              Alias: kAfUJL MALHOTHA
                                     (179951)
                                          Scars, Marks, and Tattoo Information
  Scars, Mal'ks:        TAT SHLD         TATO                     SHLD                LOOKS LIKE 3/W DOT
                                                Arrest/Offense Information
                 Booking Number: 120187                             Arrest Reference Number; COMPLAINT
               Time/Date Arrested: 04:10:00 12111/99                        Arresting Otlicer: SOWLE M
                 A:rl'e$ting Agency; MPD                                        Age at Arrest; 29
              Statute: I 3000009, Asslt Family Member One Time       Class: MC                   Com't: MC
             Offense: ASLT, ALL ASSAULTS
                                                  _                Counts: 1                      OTN;


                                              12 o&d:�
     Offe,,se Refrnc:                            nQil    /tl•t ed Incident:
                         ::::ATE
                         HOWRELEASED (1)                           (4)___                (7) __�_
                                                                                                     fa
                                             (2)___                (&)___                (8) ___


                                    c�
                                             (3)___                (8·___                (9)_· ---
                         BOND BY         (
                                                fN'vj



                                                 O�fl
                         RELEASING OFFICE�---'�/fl
                                                         AMOUNT
                                                        ____    __
                                                                                            t!YJD,§5?__
                         FILE APPROVED ev ______________
                                              ,,... ,__.




  Report Includes:
  A11 dates arrested, All booking numbers matching ' 120187', All ::u,-esting agencies, All a1Testing officers, All anest types,
  All ai:rest area codes, All judicial age statuses, All inmate name numbers, All offense codes, All stati1te codes, All
  alcohol/drug codes, All crime class codes, All law jurisdictions, All court codes, All entry codes, All custody t1ags

  rpjliar.xl                                                                                                                 04/)7/').0
                                    -        -
   Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                     Page 142 of 186 PageID 153




                                     MIDLAND
                                             .   ,•,




                                        CITY OF MIDLAND

                                                   Municipal Court
406 E. Illinois                                                                                     432.685.7303
Post Office Box 1152
Midland, Texas 79702-1152
                                                       April 5, 2006



     Rahul Malhotra
     Attorney at Law
     319 N. Grant St.
     Odessa, Texas 79761

     RE:     Rahul Malhotra

     Dear Mr. Malhotra:

            We have received your request for a certified copy of the final disposition of a Assault -
     Family Violence charge filed against you on December 12, 1999.

            Texas state law requires the court to maintain records for a period of only five (5) years. A
     thorough search was made for the original documents, but was unsuccessful.

            However, enclosed are certified copies of computer records still retained in this matter.
     Please be advised that although there are two separate records, there was only one charge of
     Assault- Family Violence filed on December 12, 1999. At that time, when a matter was set for trial,
     the Court routinely dismissed the original citation and replaced it with a complaint.

             Docket number C0052561 was the original charge which was dismissed and replaced with a
     formal complaint, docket number C00052676. This charge was paid in full on July 6, 2000.

             If you have further questions regarding this matter, please contact our office.




     /nit




                                                                                                            8
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21           Page 143 of 186 PageID 154
                                          M       ICIPAL COURT




                                       Mih•1l•1•F+tfliiffll
                                   201 N. Grant            Odessa. Texas 79761




   December 22 2010


    AME: Rahul Malhotra

   DOB: July 31, 1970

   DOCKET NUMBER: 299094

  CITATION NUMBER: 299094

   OFFENSE: PUBLIC INTOXICATION

  OFFENSE DATE: October 10, 1998

    0 VlCTlO     DATE: June 12 _000

   PLEA:

  DISPO lTION: Dismissed-Deferred Dispositjon

  JUDGE: Catherine Clifton

  BALANCE DUE: $0.00

  CASE OFFENSE ORIGI AL AMOU T DUE: $195




  DEPUTYCLEK
  ��

                          A True And Correct Copy:
                          Attest:

                               DEC 22 2010

                                              puty Clerk
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                  Page 144 of 186 PageID 155



                                                                                Rahul Malhotra
                                                                          1355 Willowdown Rd.
                                                                               Oakville, Ontario
                                                                                       L6L 1X2

                                                                                    June 1, 2020

Peter Stehouwer
Investigator
The Law Society of Ontario
Investigation Services
393 University Avenue, Suite 1100
Toronto, Ontario M5G 1E6

Dear Sir:

RE:         Rahul Malhotra
            Admission to the Lawyer Licencing Process
            Case Number 2019-230653

I write to you in response to your request, through my counsel John Rosen, that I provide (1) a
synopsis of the events that led to me being charged and convicted in Texas, and (2) a personal
statement expressing why I believe I am now a person of good character such that I am fit to
be licensed by the Law Society of Ontario.

   (1) Synopsis of Events

As indicated, the events giving rise to the issue of my character relate to my conviction in Texas
on one count of Making a False Statement to a Federal Agent on October 9, 2014 in violation
of 18 U.S.C. § 1001(a)(2). The following is a summary of the background and circumstances
leading to that conviction.

I am the son of immigrants from India. I was born on July 31, 1970 in New Delhi, India and
came to Canada with my parents when I was about 2 years old. I became a Canadian citizen at
age 16. I was educated in Canada, and after receiving my undergraduate degree, I was accepted
to law school in Houston, Texas.

On August 23, 1994, I legally entered the United States on an F-1 student visa for purposes of
attending law school in Houston. That visa was renewed during my years at school. In May
1996, I completed my courses and received a Doctor of Jurisprudence in law. I was licensed
to practice by the Texas State Bar on May 11, 1996.

Upon being licensed to practice in Texas, I sought and obtained employment with the Herrera
Law Firm in Odessa. To work as a lawyer for the firm, I was obliged to change my immigration
status from a student to a TN non-immigration classification visa (TN Visa).
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                   Page 145 of 186 PageID 156



The TN Visa was created as a component of NAFTA to permits qualified Canadian (and
Mexican) citizens to seek temporary entry into the U.S. to engage in business activities at a
professional level. I acknowledge that the NAFT regulations strictly prohibit individuals with
TN classification from self-employment or maintaining their own business or company.

My TN Visa was issued on March 28, 1997. After I received my initial TN Visa, the regulation
regarding the length of the visa was periodically changed, culminating in a maximum renewal
for a three year period. The prohibition of self-employment and business ownership remained
unchanged. Accordingly, at the time I started to work for Mr. Herrera, the terms of my TN
Visa were not an issue for me.

While at the Herrera Law Firm., I gained significant experience and success in the area of
personal injury law, particularly as it related to accidents that occurred in the oil drilling and
refining industries, which are the economic mainstay of the Odessa area. In the meantime, I
married Vinita Sharma, a Canadian citizen who also later became a lawyer licenced to practice
in Texas, on September 4, 1998. Our three children soon followed. The children are all citizens
of the United States.

At the end of my first year at the Herrera Law Firm, I lawfully applied for and received a
renewal of my TN Visa. As I recall, the renewal was for one year.

Circumstances at the firm changed at the end of 1999, when the owner, Jesse Herrera, decided
to relocate to El Paso for personal and financial reasons. Mr. Herrera offered to sell me his
practice, but I declined. He sold the practice to the Guardiola law firm, which I joined as an
employee and my TN Visa was amended accordingly. In late, 2000, Mr. Guardiola ceased
practicing. It was at that point that Mr. Herrera again offered to sell me his firm and the building
it occupied.

Because of my TN Visa limitations, Mr. Herrera agreed that, although I would assume practical
control of the day to day operations of the law firm, he would continue to hold fifty-one per
cent ownership so that I was not in breach of the NAFTA regulations. Further, as members of
the same law firm, I could finance the purchase of the practice through the division of fee
income. In regard thereto, I sought the advice and counsel of immigration and business lawyers
before proceeding with the agreement.

On December 29, 2000, I incorporated the Malhotra Law Firm, and purchased the building at
319 North Grant Street, Odessa, Texas.

The immigration investigation that led to me being charged began on June 14, 2006, when I
filed Immigration Form I- 485 to adjust my immigration status to a lawful permanent resident.
As part of the approval process, USCIS officials were required to verify TN visa compliance.
Such verification required written documentation from my employer. I provided a letter dated
December 27, 2010, which I prepared, and which and Mr. Herrera signed. The letter indicated
that he was the majority shareholder of the Malhotra Law Firm and that I was an employee.
(Copy Attached).



                                                   2
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                 Page 146 of 186 PageID 157



USCIS officials suspected the firm was in my actual control and contacted HSI agents to assist
with the investigation.

On October 9, 2014, I was interviewed by HSI agents at the Malhotra Law Firm. During
questioning, I told the investigators that I obtained my TN Visa after I accepted a position at
The Herrera Law Firm, and that I was employed in that position through 1999. However, due
to problems involving his firm and his family members, Mr. Herrera closed his firm and
relocated to El Paso, Texas. All of this is true.

I also told the investigators that Mr. Herrera was the majority shareholder of The Malhotra Law
Firm after I incorporated it in December 2000. This statement was materially false, in that I
was in substance, self-employed.

When asked about the sale of the building, I truthfully admitted that I purchased the building
from Mr. Herrera.

Subsequently, investigators interviewed Mr. Herrera, who confirmed that he sold his business
and building to me in late 2000, that between 2001 to 2006 he received annual payments from
me for the sale of the law practice and building and also received referral fees for business
clients he referred to me. Mr. Herrera told the investigators that he was not the owner of The
Malhotra Law Firm or even a partial owner and that had no other dealings with me or the
business since the sale.

When investigators presented Mr. Herrera with his letter dated December 27, 2010, Mr. Herrera
initially said I was employed as an attorney at his law firm. He later recanted and admitted that
although he signed the letter, it was written by me in support of my I-485 Immigration
Application to adjust my status to lawful permanent resident, and that the statements contained
in the letter regarding his shareholdings were untrue and that he was assisting me as a friend.

I surrendered to authorities on December 17, 2015 and was charged and released on bail.

On August 16, 2016, I appeared before United States Magistrate Judge Henry J. Bemporad in
the U.S. Federal Court for the Western District of Texas, San Antonio Division at which time
I pled guilty to one count of Making a False Statement to a Federal Agent on October 9, 2014
in violation of 18 U.S.C. § 1001(a)(2). By pleading guilty, I admitted that I provided a
materially false representation when I was questioned by the HSI agents on October 9, 2014.

On March 23, 2017, I appeared before Chief District Court Judge Orlando L. Garcia to confirm
my guilty plea and be sentenced. The Court sentenced me to 5 years of probation, a fine of
$7,500 and a special assessment of $100.00. I paid my fine and special assessment on April
21, 2017.

On or about May 6, 2017, U.S. authorities deported me to Canada.

On January 29, 2018, the Court reduced my probation to two years.



                                                 3
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                 Page 147 of 186 PageID 158



   (2) Character Statement

Notwithstanding the false representation to immigration investigators in the U.S. and my
resulting conviction, I believe I am a person of good character and fit to be admitted to the Law
Society of Ontario.

As you can see from the narrative above, I arrived in Texas in 1994 to attend law school and,
upon receiving my degree, practice law. Initially, it was not my intention to practice law in
Texas, or for that matter in the United States. However, once I received my degree, and because
I was already living in Texas, I decided to seek employment there at least to get some
experience before deciding whether to return home to Canada.

I was warmly welcomed at the Herrera Law Firm as a young associate and thrived in their
practice. The more I succeeded, the more I became wedded to practice in Texas. By the time
Mr. Herrera offered me the opportunity to purchase his practice, I was too far established both
professionally and personally to refuse. Obviously, the issue of my immigration status posed
a serious impediment to assuming the practice.

My success in practice, the establishment of my family in Texas and the fact that my children
were U.S. citizens by birth blinded me to the impropriety, indeed the illegality of my
arrangement with Mr. Herrera to avoid the restrictions to my TN Visa. Although it was my
firm intention to maintain that arrangement only until I was able to regularize my immigration
status, I was clearly in the wrong. Once I entered the arrangement, I became trapped by my
own success.

It should be noted, however, that I practiced law in Texas without complaint or accusation until
I was suspended on July 31, 2017 by the State Bar of Texas pending the outcome of a
disciplinary hearing. Until then, I enjoyed an excellent reputation at the bar for conducting my
practice honestly, ethically, and professionally. I was well known and respected in my
community for serving my clients with integrity and transparency while meeting my obligations
to the Courts and the profession.

It should also be noted that, on January 26, 2018, after a contested hearing, and although I was
barred from entering into the United States, a disciplinary panel of the State Bar of Texas
decided not to disbar me, but rather to suspend my license. I believe this was due to my good
character and impeccable disciplinary record.

The suspension of my license was initially for 5 years, which paralleled the period of my court-
ordered probation. However, when the probation was reduced to 2 years ending March 22,
2019, my license suspension was also reduced and ended the same date. I was reinstated by
and since then I continue to be a licensed member of the State Bar of Texas.

Since my departure from Texas, I have maintained a close connection to my old law firm.
During the period of my suspension, I continued to work remotely as a paralegal. Since the
reinstatement of my license, I have continued to work as a lawyer but only on Texas cases.
Utilizing my expertise and experience, I assist lawyers and clients of the firm remotely in both


                                                 4
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                 Page 148 of 186 PageID 159



open cases that predate my departure and new cases. My colleagues, both at the firm and on
opposing sides, with whom I have had dealing, as well as the clients I represent, can attest to
my continuing good character and reputation as a lawyer.

Besides continuing to practice of law, I have refrained from any personal legal or other
problems that might impinge on my good character. I believe I am a good role model to my
three sons, ages 16, 13 and 11. I have used my personal experiences and failures as a teaching
tool for them, to prepare them to be honest, kind, grateful and resilient men as they grow
towards adulthood. I have tried to instill in them the value of character and its importance in
governing one’s actions. I believe that my openness with my family and my colleagues and
friends regarding my experiences and failures reflects my inherent good character. I hope you
and the Law Society of Ontario agree.

I truly and sincerely regret my past mistakes and accept the resulting consequences.
Notwithstanding all that has happened to me, personally and professionally, I have maintained
my passion for the law. It is my hope and desire to establish myself as a lawyer in Ontario with
the same recognition and respect I continue to enjoy at the bar in Texas.

I trust the above will assist you in your investigation. If you require more, please let me know.

Yours truly,




Rahul Malhotra




                                                 5
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21          Page 149 of 186 PageID 160
JUNE 11, 2020                                   LSO                            RAHUL MALHOTRA


                                                                                       Page 1
  1                                                             FILE NO.: 2019-230653

  2

  3                                 THE LAW SOCIETY OF ONTARIO

  4

  5                              IN THE MATTER OF RAHUL MALHOTRA

  6

  7                         ___________________________________

  8

  9          PURPOSE:     INTERVIEW OF RAHUL MALHOTRA

 10          HELD ON:     June 11, 2020

 11          HELD AT:     Via Telephone

 12

 13

 14

 15          APPEARANCES:

 16                 Peter Stehouwer             Investigation Counsel

 17                                             Law Society of Ontario

 18

 19                 Rahul Malhotra              Interviewee

 20

 21                 John Rosen                  Counsel for Mr. Malhotra

 22

 23

 24

 25


(416) 865-9339                    Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                        155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21       Page 150 of 186 PageID 161
JUNE 11, 2020                                LSO                            RAHUL MALHOTRA


                                                                                    Page 2
  1                                   TABLE OF CONTENTS

  2          INDEX OF INTERVIEW:

  3          RAHUL MALHOTRA, Interviewee ............................. 3

  4          INTERVIEW BY MR. STEHOUWER .............................. 3

  5

  6

  7

  8

  9

 10                    AUDIO/VIDEO TRANSCRIPTION DISCLAIMER

 11

 12          Please be advised that this transcription was done from a

 13          digital audio recording.        As such, the quality of the

 14          transcript is impacted by the quality of the recording and

 15          may not be as accurate as having a certified court reporter

 16          in attendance who can verify terminology and speaker

 17          identification.     Therefore, please note that the

 18          certification is to the “best of our skill and ability”.

 19

 20

 21

 22

 23

 24

 25


(416) 865-9339                 Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                     155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21      Page 151 of 186 PageID 162
JUNE 11, 2020                               LSO                            RAHUL MALHOTRA


                                                                                   Page 3
  1          --- Upon commencing at 11:01 a.m.

  2                           RAHUL MALHOTRA, Interviewee:

  3                           INTERVIEW BY MR. STEHOUWER:

  4                           MR. STEHOUWER:       It is now 11:01 a.m. on June

  5          11th, 2020.    My name is Peter Stehouwer, an investigator at

  6          the Law Society of Ontario, and I am conducting an

  7          interview of Rahul Malhotra, who is a lawyer licensee

  8          applicant.    And he is in company with his counsel, John

  9          Rosen, for the purposes of this interview.

 10                           So just so you’re aware, you are aware now

 11          that this interview is being recorded?

 12                           MR. MALHOTRA:       Yes, sir.

 13                           MR. ROSEN:      As am I and we consent.

 14                           MR. STEHOUWER:       Excellent.     Now I just want

 15          to give you an opportunity, because I have your response, I

 16          have all the documents, would you, Mr. Malhotra, just be

 17          able to give me a five- or two-minute or three-minute

 18          synopsis of the events which led to you being charged, the

 19          subsequent plea, then the -- I guess when you were given

 20          the new two-year probation, and your status with the Texas

 21          licensing board of disciplinary appeals decision on October

 22          11th to bring your suspension with them in line with your

 23          probation adjustment?      So just give me a quick synopsis.

 24          Don’t go into too much detail.         I just need to hear from

 25          you your understanding of what happened.


(416) 865-9339                Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                    155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21     Page 152 of 186 PageID 163
JUNE 11, 2020                              LSO                             RAHUL MALHOTRA


                                                                                    Page 4
  1                          Again be truthful.        The issues of what

  2          happened then do not decide the person you are today, and

  3          so I’m just looking for you to just tell me quickly the

  4          circumstances and how we got here today.

  5                          MR. MALHOTRA:       Yes, sir.       I appreciate the

  6          opportunity.   As we’ve set forth in my personal statement,

  7          I had entered law school in the United States in 1993,

  8          graduated from the University of Houston in ’96, and

  9          shortly thereafter moved to west Texas, the Midland-Odessa

 10          area.   I had taken on a job with the Herrera law firm.            And

 11          I think in ’99, or 2000, actually, Mr. Herrera decided to

 12          relocate his practice to El Paso and offered for me to buy

 13          the building, which I did and we did it through a fee

 14          sharing arrangement and became members of the same law

 15          firm.   He was the majority shareholder and I was the

 16          minority.   I had consulted an immigration lawyer and a

 17          business lawyer in regard to this issue.

 18                          Several years later the agents from HIS came

 19          to my office to interview me and ultimately I had told them

 20          that I was the minority shareholder and not the majority,

 21          and in substance that was a false statement that I made.               I

 22          think October 14th of 2014, I was subsequently indicted

 23          under 18 USC 1001.    And forgive me if I misstated the

 24          statute; I think that’s what it was.

 25                          MR. STEHOUWER:       That’s fine.


(416) 865-9339               Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                   155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21     Page 153 of 186 PageID 164
JUNE 11, 2020                              LSO                             RAHUL MALHOTRA


                                                                                    Page 5
  1                          MR. MALHOTRA:       There were two counts

  2          initially, and ultimately I pled in August of 2016 to one

  3          count of the indictment, which is the count of lying to the

  4          agent, and I was sentenced March 23rd of 2017.             March 30th

  5          I was picked up by ICE officials and taken to an

  6          immigration detention centre in El Paso, Texas.             And I

  7          believe, sir, on or about May 6th I was brought back to

  8          Canada by air with an agent of Immigration Services.

  9                          Thereafter through my counsel in Texas we

 10          moved to Federal Court to reconsider my sentence, which

 11          initially as imposed was five years.          And I think I should

 12          add so you know, or you may already, that if I had received

 13          even one day of jail time, or even time served, I would

 14          have automatically been disbarred in the State of Texas.

 15          So I would like to think that the judge -- I judge I know

 16          was cognizant of that, and I would like to think that he

 17          gave me probation partially for that reason.             And I thought

 18          it’s important for me to convey that to you.

 19                          So we filed this motion for reconsideration

 20          and ultimately that motion was granted.             It’s somewhat of

 21          an interesting story, if you’ll bear with me.             We had our

 22          bar hearing January 23rd, 26th, and ultimately they gave me

 23          a suspension in lieu of a disbarment, which was a wonderful

 24          thing, obviously.    And come to find out eight months later

 25          in August, that Friday afternoon is when the judge, the


(416) 865-9339               Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                   155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21       Page 154 of 186 PageID 165
JUNE 11, 2020                                LSO                            RAHUL MALHOTRA


                                                                                    Page 6
  1          federal judge made a docket entry granting my motion for a

  2          reduction in sentence.       And the reason it’s somewhat

  3          interesting is we now had to go back into the State Bar and

  4          ask them to reopen the case.          Obviously there were issues

  5          about whether the court still had jurisdiction and things

  6          of that nature.     But ultimately the State Bar of Texas

  7          found that they did have continuing jurisdiction over my

  8          matter, that the reduction in the sentence was not an early

  9          termination or anything akin thereto and was actually a

 10          reformation of the sentence and as such reduced my

 11          suspension from five years to two years, and that

 12          suspension ended March 23rd of 2019.

 13                            MR. STEHOUWER:       Right.

 14                            MR. MALHOTRA:       Did I cover most of it?       I’m

 15          sorry if I rambled a little bit.

 16                            MR. STEHOUWER:       You know what, no, there was

 17          no rambling, that was good.

 18                            MR. MALHOTRA:       Thank you, sir.

 19                            MR. STEHOUWER:       So by pleading guilty...        I

 20          explained to Mr. Rosen, you have pled guilty to making a

 21          false statement.     And that would be the crux of this

 22          investigation.     As it’s played out, receiving a term of

 23          probation and I think it was a $7500 fine along with a $100

 24          fee --

 25                            MR. MALHOTRA:       Yes, sir.


(416) 865-9339                 Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                     155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21     Page 155 of 186 PageID 166
JUNE 11, 2020                              LSO                            RAHUL MALHOTRA


                                                                                  Page 7
  1                          MR. STEHOUWER:       -- you know, kind of

  2          indicates the way the matter was looked at by the presiding

  3          judge.   And also the fact that then subsequently your

  4          probation was reduced from five years down to two years and

  5          that you were reinstated by the Texas Bar, so that to me

  6          plays well in your favour and, you know, it has reduced my

  7          concerns with respect to this investigation of your good

  8          character.

  9                          Subsequent to receiving your responses I

 10          have also received three references from your then-

 11          associates in Texas.     And those are probably three of the

 12          best reference letters I’ve ever received for any good

 13          character investigation.

 14                          The time past...        As an investigator for the

 15          Law Society, the conditions I’m looking to with respect to

 16          my investigations, I don’t know if you’re aware of them,

 17          the Armstrong factors, which are basically dealing with

 18          duration of misconduct, the passage of time, conduct since,

 19          rehabilitative efforts and remorse.

 20                          Now the duration of the conduct was -- I

 21          think it was a very short duration of time, it was just --

 22          it basically occurred back in 2014.          Subsequent to that you

 23          were charged and you have basically pled guilty.            You

 24          spared a lot of aggravation.

 25                          MR. MALHOTRA:       Yes, sir.


(416) 865-9339               Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                   155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21       Page 156 of 186 PageID 167
JUNE 11, 2020                                LSO                             RAHUL MALHOTRA


                                                                                       Page 8
  1                            MR. STEHOUWER:       You’re not denying it

  2          happened.    Some of my discussion with Mr. Rosen, it appears

  3          you were the victim of your own success down there.                  It

  4          ended up going so well with taking over that Herrera

  5          practice that, you know, the -- I can understand the

  6          difficulty it looked like you got into there.               Now it

  7          doesn’t condone making a false statement and I’m not here

  8          to blow smoke.     I just -- I’m just trying to get my head

  9          around all of the issues here that I need to satisfy.

 10                            So your issue was dealt with.            You have

 11          served your probation.       Your suspension with the Texas Bar

 12          is completed.     The thing holding you back from practicing

 13          there is that you’ve been booted out of the US.

 14                            MR. MALHOTRA:       Yes, sir.

 15                            MR. STEHOUWER:       And that is never likely to

 16          be undone.

 17                            MR. MALHOTRA:       That’s true.       I think you’re

 18          right.

 19                            MR. STEHOUWER:       And hence you’re trying to

 20          come and practice law here in Ontario.

 21                            MR. MALHOTRA:       Yes, sir.       I’m from here, I

 22          grew up in Scarborough, so it is home.

 23                            MR. STEHOUWER:       Sure.    Sure.     I appreciate

 24          that.    But...

 25                            MR. MALHOTRA:       The winters are a little


(416) 865-9339                 Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                     155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21       Page 157 of 186 PageID 168
JUNE 11, 2020                                LSO                            RAHUL MALHOTRA


                                                                                    Page 9
  1          tough, but besides that I’m loving it, you know.

  2                            MR. ROSEN:      I always thought it’s cold in

  3          (indiscernible) Texas.

  4                            MR. MALHOTRA:       Well, you haven’t been to

  5          parts of Texas where I’ve been because it’s warm.

  6                            MR. STEHOUWER:       Yeah, I know.      I have a

  7          niece that moved to Austin, Texas, with her husband, and

  8          she comes up here for six weeks every summer because she

  9          goes, “It’s just too darn hot.”

 10                            MR. MALHOTRA:       Yeah.

 11                            MR. STEHOUWER:       And with respect to conduct

 12          since that time, I’ve established in that criminal record

 13          search that there’s been no further issues since these

 14          issues came up.

 15                            Now the only thing I might discuss with you

 16          is that as a result of that criminal record check, there’s

 17          a report that there was a previous allegation of assault,

 18          family violence from December 12th, 1999.

 19                            MR. MALHOTRA:       Yes, sir, that is correct.

 20                            MR. STEHOUWER:       Now were you actually

 21          charged or was this like the police attended and there was

 22          just, you know, some investigation?

 23                            MR. MALHOTRA:       So the police attended, sir.

 24          The honest truth is I had gotten into an argument with my

 25          wife, and then they took me to the police station and they


(416) 865-9339                 Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                     155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21       Page 158 of 186 PageID 169
JUNE 11, 2020                                LSO                            RAHUL MALHOTRA


                                                                                     Page 10
  1          released me in the morning.           And then I got a pre-trial

  2          diversion, which is -- I’m not sure what the equivalent

  3          here is, Mr. Rosen, but it’s not -- it was like a 30-day

  4          pre-trial diversion, and if you stay out of trouble, it

  5          never goes on your record, it’s not a conviction and things

  6          of that kind.

  7                            MR. STEHOUWER:        Yeah.   It’s like here people

  8          go on the PAR course and --

  9                            MR. ROSEN:      That’s right.

 10                            MR. STEHOUWER:        -- and there’s, you know,

 11          any minor domestic issues are resolved in that way.               So,

 12          yeah, I can understand.

 13                            So does that register a conviction against

 14          you, or is that something that’s resolved by way of the

 15          diversion?

 16                            MR. MALHOTRA:        It’s resolved by way of the

 17          diversion, sir.     No conviction.

 18                            MR. STEHOUWER:        Okay.

 19                            MR. MALHOTRA:        And with a Class

 20          (indiscernible) misdemeanor, I believe, which is probably

 21          the lowest stated crime in the State of Texas.               But to

 22          answer your question, there was no conviction as a result

 23          of the successful, quote unquote, completion of pre-trial

 24          diversion.

 25                            MR. STEHOUWER:        Good.   Okay, that’s good.


(416) 865-9339                 Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                     155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21      Page 159 of 186 PageID 170
JUNE 11, 2020                               LSO                             RAHUL MALHOTRA


                                                                                    Page 11
  1          Then that resolves any question of that.              And that’s

  2          actually pre what you’re reporting to us here anyways,

  3          that’s from way back.

  4                           So your trial was concluded I think March

  5          23rd, 2017?

  6                           MR. MALHOTRA:       Yes, sir.

  7                           MR. STEHOUWER:       That’s when you got the

  8          five-year term and the $7500 fine and the special

  9          assessment of $100.

 10                           MR. MALHOTRA:       Yes, sir.       That was the

 11          sentencing.    So I pled in August of 2016 -- I don’t

 12          remember the exact date -- and then the sentencing was in

 13          March.    August ‘16, 2016, yes, sir.

 14                           MR. STEHOUWER:       Okay.    And since that time

 15          there have been no issues.        Now regarding rehabilitative

 16          efforts, I don’t think that really is a factor here because

 17          I mean there’s nothing to rehabilitate.              I mean it was an

 18          error.    You’ve admitted that error.         Is making a false

 19          statement an issue that defines you as a person?

 20                           MR. MALHOTRA:       I hope not, sir.       I mean I

 21          think it’s -- I accept responsibility for doing it.                 I did

 22          it.    I pled guilty for doing it.        But in the totality of my

 23          career as a lawyer and as a human being, I think I’ve

 24          always tried to be straightforward, honest, serve the

 25          public the best I can, and really hold the office of being


(416) 865-9339                Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                    155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21      Page 160 of 186 PageID 171
JUNE 11, 2020                               LSO                            RAHUL MALHOTRA


                                                                                  Page 12
  1          a lawyer in high regard.       I mean it’s important to me.

  2          That’s what I am.     That’s what I do.

  3                           MR. STEHOUWER:       Yeah.    Very good.    And the

  4          final issue for the Armstrong factors is the issue of

  5          remorse.    Now there’s some case law with regards to

  6          remorse.    There’s a case of Law Society of Upper Canada v.

  7          somebody named Hamalingua (phon).          It was defined as:

  8                           “The acceptance of responsibility and the

  9          ability to empathize with the impact that the lawyer’s

 10          conduct on other related but not identical concepts.

 11          Remorse encompasses a continuum from regret about the

 12          difficulties that have arisen from one’s conduct to a level

 13          of insight about the source and consequences of one’s

 14          conduct on others.

 15                           “At its highest level, the articulation of

 16          remorse indicates the capacity of the lawyer for self-

 17          correction and provides assurances about the likelihood of

 18          the recurrence of the conduct.         At its lowest level it can

 19          constitute regret at being caught and the consequences

 20          which have flowed from being subject to the disciplinary

 21          process.” [As read]

 22                           So without going on -- there’s more -- it’s

 23          really...    Now in actuality there is no other person who

 24          was impacted by this other than you, really.             But by making

 25          that false statement, really it just -- it was basically


(416) 865-9339                Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                    155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21     Page 161 of 186 PageID 172
JUNE 11, 2020                              LSO                            RAHUL MALHOTRA


                                                                                  Page 13
  1          your reaction to being caught in this -- in this, not

  2          citizenship but your ability to work there under the

  3          conditions of that special NAFTA agreement.

  4                          MR. MALHOTRA:       Yes, sir.

  5                          MR. STEHOUWER:       And so the...      Let me see.

  6          I think with what you’ve written to me and with the letters

  7          from your referees, I think it shows this to be a one-off

  8          rather than a common thread for you.          And I think that has

  9          been well displayed.     So with respect to my investigation,

 10          I’m really...   You know, do you intend to make any more

 11          false statements?

 12                          MR. MALHOTRA:       No, sir, absolutely not.

 13                          MR. STEHOUWER:       And you know what, I really

 14          don’t know where else to go with this right now.            I’m

 15          basically just going to tell you that, and I may have

 16          already told Mr. Rosen, that I plan to simply submit a

 17          closing memo with respect to this investigation.            You know,

 18          my hope is that that would be accepted, because I really

 19          don’t see this needed to go any further.            However, I did

 20          advise Mr. Rosen, yes, that due to the fact there was a

 21          plea of guilty to making a false statement, this may be

 22          something that is required to be considered by a hearing

 23          panel.

 24                          So at this point in time, I’m not sure, but

 25          I’m going to try to simply close the matter.            Because I’m


(416) 865-9339               Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                   155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21     Page 162 of 186 PageID 173
JUNE 11, 2020                              LSO                            RAHUL MALHOTRA


                                                                                  Page 14
  1          quite satisfied that, you know, this need go no further.              I

  2          just don’t know that this is a decision I can make.             So

  3          like I said, I will be moving forward with my closing memo

  4          and we’ll see how it plays out, but I will certainly keep

  5          Mr. Rosen apprised.

  6                          MR. MALHOTRA:       I do appreciate that, sir.

  7          Thank you so much.

  8                          MR. STEHOUWER:       Okay.     Usually I like to do

  9          these things in person.      However, we’re not allowed to meet

 10          anybody due to COVID-19 and so we’re all working from home,

 11          so everything’s recorded by phone.           It would have been nice

 12          to do a Zoom video, but they haven’t authorized us to

 13          record our Zoom videos because they’re stored up in the

 14          cloud and they want control of them.

 15                          MR. MALHOTRA:       Right.

 16                          MR. ROSEN:      Right.

 17                          MR. MALHOTRA:       Well, when circumstances

 18          permit and you don’t mind, I’ll come by and say hello to

 19          you, because we’ve met now and you know me intimately,

 20          so...

 21                          MR. STEHOUWER:       You know what, your

 22          references were phenomenal.

 23                          MR. MALHOTRA:       Thank you.

 24                          MR. STEHOUWER:       You haven’t hidden from what

 25          you’ve done.   You’ve been straight from the beginning of


(416) 865-9339               Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                   155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21      Page 163 of 186 PageID 174
JUNE 11, 2020                               LSO                            RAHUL MALHOTRA


                                                                                   Page 15
  1          your application.     And also Mr. Rosen carries a lot of

  2          credibility, so that speaks well for you also.             So as I

  3          said, I will complete my closing memo and we will see if

  4          that is accepted.     I can’t make any promises, but I believe

  5          I can strongly argue that this need go no further.             But

  6          like I say, I just can’t make any promises.

  7                           MR. ROSEN:      Can I just add something with

  8          respect to the test, you know?         I mean obviously he’s

  9          expressed his remorse, but you said it was a one-off and

 10          obviously it was.     But the way I look at it as a criminal

 11          lawyer, it’s more of a situational thing.            And the thing

 12          that struck me was that it was outside his conduct as a

 13          lawyer per se.    As he says in his letter, he was a victim

 14          of his own success, but, you know, at the point of time

 15          that this happened he’s trying to (indiscernible)

 16          everything right.     And that’s the problem.         And so it was

 17          situational as opposed to just random on a one-off.                And I

 18          doubt that he’ll ever be in that position again.             And

 19          otherwise he’s, you know, been completely honest and

 20          forthright in his practice and certainly in your

 21          investigation and certainly since it happened.             That’s how

 22          I see it.   But leave entirely (indiscernible).

 23                           MR. STEHOUWER:       No, and I would agree.

 24          There was no -- what do you call it?           There was no...

 25                           MR. ROSEN:      It wasn’t greed and he wasn’t


(416) 865-9339                Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                    155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21       Page 164 of 186 PageID 175
JUNE 11, 2020                                LSO                             RAHUL MALHOTRA


                                                                                     Page 16
  1          trying to hide something in terms of his practice from a

  2          client or --

  3                            MR. STEHOUWER:       No.

  4                            MR. MALHOTRA:       -- you know, or taking money

  5          wrongly or, you know, anything like that.

  6                            MR. STEHOUWER:       No.    It was in response to

  7          an inquiry.

  8                            MR. ROSEN:      Exactly.

  9                            MR. STEHOUWER:       And as you said, you’re

 10          trapped in your own success, and at that point it seemed a

 11          quick and easy way to resolve that question.               However, it

 12          was an untruth.     But it is not something that you did in

 13          the course of your practice as a lawyer down there, and it

 14          was -- you know, it’s just it’s unfortunate and I don’t see

 15          it as being something that defines you.               However, as I

 16          said, the fact remains there was a conviction for a false

 17          statement.

 18                            MR. MALHOTRA:       Sir, I think Mr. Rosen hit

 19          the nail on the head in terms of this not being directly a

 20          client matter.     Obviously it goes to my integrity and my

 21          character, and I don’t know what the referee letters say.

 22          I know that these gentlemen appeared for me at the State

 23          Bar hearing, they appeared for me at my sentencing, and

 24          they’ve been great friends and advocates of mine.               But I

 25          think that hopefully has described generally the type of


(416) 865-9339                 Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                     155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21     Page 165 of 186 PageID 176
JUNE 11, 2020                              LSO                              RAHUL MALHOTRA


                                                                                  Page 17
  1          person, lawyer I am, notwithstanding this very bad

  2          transgression in terms of the false statement.

  3                          MR. STEHOUWER:       That’s exactly how I see it.

  4          Like I say, and that’s why I want to submit my closing

  5          memo.   However, I just don’t know if because of the plea

  6          that it’s something I can close.         I may be overruled on

  7          that.

  8                          MR. ROSEN:      We understand.

  9                          MR. STEHOUWER:       So my intention is to close.

 10          However, like I say, I can’t promise anything.              I’m an

 11          information gatherer.     You know, they call us

 12          investigators, but all I am, I am an information gatherer

 13          and I submit a report of all the information.              So, you

 14          know, we’ll see how they respond to my report.              But my

 15          intention is is to make it clear that this was a one-off

 16          and that you have been forthright and completely

 17          transparent in all your dealings with the Law Society and

 18          we’ll see how it plays out.

 19                          MR. MALHOTRA:       Yes, sir, I appreciate it.

 20          Thank you so much.

 21                          MR. STEHOUWER:       All right?

 22                          MR. ROSEN:      All right.      Well...

 23                          MR. STEHOUWER:       Anybody have anything else

 24          to add before I end the recording?

 25                          MR. ROSEN:      Well, not really.         I mean, Mr.


(416) 865-9339               Atchison & Denman Court Reporting                  (800) 259-9059
stenographers.com                   155 University Avenue                  Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21       Page 166 of 186 PageID 177
JUNE 11, 2020                                LSO                            RAHUL MALHOTRA


                                                                                   Page 18
  1          Malhotra didn’t speak to it, but really, from what I’ve

  2          been able...   And imagine the shame that he felt when this

  3          happened among his colleagues and the impact that it had on

  4          his family.

  5                            MR. STEHOUWER:       Sure.

  6                            MR. MALHOTRA:       And how embarrassed he is to

  7          them.   And he’s tried to do things -- correct all of that

  8          as best he can.     It’s not just a matter of applying for a

  9          licence.   He had to re-establish himself, make a living for

 10          his family and keep the family unit together.              The kids are

 11          okay, they’re in school and they’re settled in and trying

 12          to get on with things and recognize that what he did was

 13          wrong and (indiscernible).         So I don’t know what else we

 14          can add, but in terms of remorse, I’ve never seen anybody

 15          this remorseful.

 16                            MR. STEHOUWER:       Yeah.    And like I say, when

 17          your colleagues speak of you in that way knowing what has

 18          happened, that says a lot and that holds a lot of weight,

 19          certainly for me.      And even if this does go to a panel, I

 20          can’t see there being anything holding you.             See, the good

 21          character investigation is not to hurt people over any

 22          issue that has plagued them in the past, the point being to

 23          assess the person who you are now and does that one action

 24          define you as a person.        And we’ve established that it does

 25          not.


(416) 865-9339                 Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                     155 University Avenue                 Toronto, ON Canada
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21     Page 167 of 186 PageID 178
JUNE 11, 2020                              LSO                               RAHUL MALHOTRA


                                                                                     Page 19
  1                          So again like I say, I hope it closes, but I

  2          can’t make any promises, just so you’re clear on that.                  And

  3          for the rest, that’s about it.

  4                          MR. ROSEN:      Sounds good.

  5                          MR. STEHOUWER:       So thank you very for your

  6          time, both of you.

  7                          MR. MALHOTRA:       Thank you, sir.         Pleasure.

  8                          MR. ROSEN:      Thank you for taking the call

  9          and doing it this way and as I said, if you need anything

 10          else just let us know.

 11                          MR. STEHOUWER:       Will do.       Okay.    It’s 11:27

 12          and we’ll end this now.      Thank you.

 13                          MR. ROSEN:      Thank you.

 14                          MR. STEHOUWER:       Bye-bye.

 15          --- Whereupon recording concluded at unspecified time.

 16

 17

 18

 19

 20          I HEREBY CERTIFY THE FOREGOING to be a true and accurate

 21          transcription of a digital audio recording, to the best of

 22          my skill and ability.

 23                                ______________________________________

 24                                Angela Snide, Transcriptionist



(416) 865-9339               Atchison & Denman Court Reporting                   (800) 259-9059
stenographers.com                   155 University Avenue                   Toronto, ON Canada
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                         Page 168 of 186 PageID 179
JUNE 11, 2020                                               LSO                                         RAHUL MALHOTRA
                                                                                                                       Page 1

            A            assurances 12:17             14:17                               D            entered 4:7
a.m 3:1,4                attendance 2:16           citizenship 13:2          darn 9:9                  entirely 15:22
ability 2:18 12:9 13:2   attended 9:21,23          Class 10:19               date 11:12                entry 6:1
  19:22                  audio 2:13 19:21          clear 17:15 19:2          day 5:13                  equivalent 10:2
able 3:17 18:2           AUDIO/VIDEO 2:10          client 16:2,20            dealing 7:17              error 11:18,18
absolutely 13:12         August 5:2,25 11:11,13    close 13:25 17:6,9        dealings 17:17            established 9:12 18:24
accept 11:21             Austin 9:7                closes 19:1               dealt 8:10                events 3:18
acceptance 12:8          authorized 14:12          closing 13:17 14:3 15:3   December 9:18             everything’s 14:11
accepted 13:18 15:4      automatically 5:14           17:4                   decide 4:2                exact 11:12
accurate 2:15 19:20      aware 3:10,10 7:16        cloud 14:14               decided 4:11              exactly 16:8 17:3
action 18:23                                       cognizant 5:16            decision 3:21 14:2        Excellent 3:14
actuality 12:23                      B             cold 9:2                  define 18:24              explained 6:20
add 5:12 15:7 17:24      back 5:7 6:3 7:22 8:12    colleagues 18:3,17        defined 12:7              expressed 15:9
  18:14                    11:3                    come 5:24 8:20 14:18      defines 11:19 16:15
adjustment 3:23          bad 17:1                  comes 9:8                 denying 8:1                           F
admitted 11:18           bar 5:22 6:3,6 7:5 8:11   commencing 3:1            described 16:25           fact 7:3 13:20 16:16
advise 13:20               16:23                   common 13:8               detail 3:24               factor 11:16
advised 2:12             basically 7:17,22,23      company 3:8               detention 5:6             factors 7:17 12:4
advocates 16:24            12:25 13:15             complete 15:3             didn’t 18:1               false 4:21 6:21 8:7
afternoon 5:25           bear 5:21                 completed 8:12            difficulties 12:12           11:18 12:25 13:11,21
agent 5:4,8              beginning 14:25           completely 15:19 17:16    difficulty 8:6               16:16 17:2
agents 4:18              believe 5:7 10:20 15:4    completion 10:23          digital 2:13 19:21        family 9:18 18:4,10,10
aggravation 7:24         best 2:18 7:12 11:25      concepts 12:10            directly 16:19            favour 7:6
agree 15:23                18:8 19:21              concerns 7:7              disbarment 5:23           federal 5:10 6:1
agreement 13:3           bit 6:15                  concluded 11:4 19:15      disbarred 5:14            fee 4:13 6:24
air 5:8                  blow 8:8                  conditions 7:15 13:3      disciplinary 3:21 12:20   felt 18:2
akin 6:9                 board 3:21                condone 8:7               DISCLAIMER 2:10           FILE 1:1
allegation 9:17          booted 8:13               conduct 7:18,20 9:11      discuss 9:15              filed 5:19
allowed 14:9             bring 3:22                   12:10,12,14,18 15:12   discussion 8:2            final 12:4
Angela 19:24             brought 5:7               conducting 3:6            displayed 13:9            find 5:24
answer 10:22             building 4:13             consent 3:13              diversion 10:2,4,15,17    fine 4:25 6:23 11:8
anybody 14:10 17:23      business 4:17             consequences 12:13,19       10:24                   firm 4:10,15
  18:14                  buy 4:12                  considered 13:22          docket 6:1                five 5:11 6:11 7:4
anyways 11:2             Bye-bye 19:14             constitute 12:19          documents 3:16            five- 3:17
appeals 3:21                                       consulted 4:16            doesn’t 8:7               five-year 11:8
APPEARANCES 1:15
                                     C             CONTENTS 2:1              doing 11:21,22 19:9       flowed 12:20
appeared 16:22,23        call 15:24 17:11 19:8     continuing 6:7            domestic 10:11            FOREGOING 19:20
appears 8:2              can’t 15:4,6 17:10        continuum 12:11           don’t 3:24 7:16 11:11     forgive 4:23
applicant 3:8              18:20 19:2              control 14:14               11:16 13:14,19 14:2     forth 4:6
application 15:1         Canada 5:8 12:6           convey 5:18                 14:18 16:14,21 17:5     forthright 15:20 17:16
applying 18:8            capacity 12:16            conviction 10:5,13,17       18:13                   forward 14:3
appreciate 4:5 8:23      career 11:23                 10:22 16:16            doubt 15:18               found 6:7
  14:6 17:19             carries 15:1              correct 9:19 18:7         due 13:20 14:10           Friday 5:25
apprised 14:5            case 6:4 12:5,6           correction 12:17          duration 7:18,20,21       friends 16:24
area 4:10                caught 12:19 13:1         counsel 1:16,21 3:8 5:9                             further 9:13 13:19 14:1
argue 15:5               centre 5:6                count 5:3,3                           E                15:5
argument 9:24            certainly 14:4 15:20,21   counts 5:1                early 6:8
arisen 12:12               18:19                   course 10:8 16:13         easy 16:11                           G
Armstrong 7:17 12:4      certification 2:18        court 2:15 5:10 6:5       efforts 7:19 11:16        gatherer 17:11,12
arrangement 4:14         certified 2:15            cover 6:14                eight 5:24                generally 16:25
articulation 12:15       CERTIFY 19:20             COVID-19 14:10            El 4:12 5:6               gentlemen 16:22
assault 9:17             character 7:8,13 16:21    credibility 15:2          embarrassed 18:6          give 3:15,17,23
assess 18:23               18:21                   crime 10:21               empathize 12:9            given 3:19
assessment 11:9          charged 3:18 7:23 9:21    criminal 9:12,16 15:10    encompasses 12:11         go 3:24 6:3 10:8 13:14
associates 7:11          check 9:16                crux 6:21                 ended 6:12 8:4              13:19 14:1 15:5 18:19
                         circumstances 4:4                                                             goes 9:9 10:5 16:20


(416) 865-9339                            Atchison & Denman Court Reporting                                  (800) 259-9059
stenographers.com                                155 University Avenue                                  Toronto, ON Canada
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                             Page 169 of 186 PageID 180
JUNE 11, 2020                                                  LSO                                          RAHUL MALHOTRA
                                                                                                                           Page 2

going 8:4 12:22 13:15     identical 12:10             kind 7:1 10:6               15:8 17:25                           P
  13:25                   identification 2:17         know 5:12,15 6:16 7:1      meet 14:9                 panel 13:23 18:19
good 6:17 7:7,12 10:25    imagine 18:2                  7:6,16 8:5 9:1,6,22      members 4:14              PAR 10:8
  10:25 12:3 18:20 19:4   immigration 4:16 5:6,8        10:10 13:10,13,14,17     memo 13:17 14:3 15:3      partially 5:17
gotten 9:24               impact 12:9 18:3              14:1,2,19,21 15:8,14      17:5                     parts 9:5
graduated 4:8             impacted 2:14 12:24           15:19 16:4,5,14,21,22    met 14:19                 Paso 4:12 5:6
granted 5:20              important 5:18 12:1           17:5,11,14 18:13         Midland-Odessa 4:9        passage 7:18
granting 6:1              imposed 5:11                  19:10                    mind 14:18                people 10:7 18:21
great 16:24               INDEX 2:2                   knowing 18:17              mine 16:24                permit 14:18
greed 15:25               indicates 7:2 12:16                                    minor 10:11               person 4:2 11:19 12:23
grew 8:22                 indicted 4:22                            L             minority 4:16,20            14:9 17:1 18:23,24
guess 3:19                indictment 5:3              law 1:3,17 3:6 4:7,10,14   misconduct 7:18           personal 4:6
guilty 6:19,20 7:23       indiscernible 9:3 10:20        7:15 8:20 12:5,6        misdemeanor 10:20         Peter 1:16 3:5
  11:22 13:21                15:15,22 18:13              17:17                   misstated 4:23            phenomenal 14:22
                          information 17:11,12        lawyer 3:7 4:16,17         money 16:4                phon 12:7
            H                17:13                       11:23 12:1,16 15:11     months 5:24               phone 14:11
Hamalingua 12:7           initially 5:2,11               15:13 16:13 17:1        morning 10:1              picked 5:5
happened 3:25 4:2 8:2     inquiry 16:7                lawyer’s 12:9              motion 5:19,20 6:1        plagued 18:22
  15:15,21 18:3,18        insight 12:13               leave 15:22                moved 4:9 5:10 9:7        plan 13:16
haven’t 9:4 14:12,24      integrity 16:20             led 3:18                   moving 14:3               played 6:22
he’ll 15:18               intend 13:10                letter 15:13                                         plays 7:6 14:4 17:18
he’s 15:8,15,19 18:7      intention 17:9,15           letters 7:12 13:6 16:21               N              plea 3:19 13:21 17:5
head 8:8 16:19            interesting 5:21 6:3        level 12:12,15,18          NAFTA 13:3                pleading 6:19
hear 3:24                 interview 1:9 2:2,4 3:3     licence 18:9               nail 16:19                please 2:12,17
hearing 5:22 13:22           3:7,9,11 4:19            licensee 3:7               name 3:5                  Pleasure 19:7
  16:23                   Interviewee 1:19 2:3        licensing 3:21             named 12:7                pled 5:2 6:20 7:23
HELD 1:10,11                 3:2                      lieu 5:23                  nature 6:6                  11:11,22
hello 14:18               intimately 14:19            likelihood 12:17           need 3:24 8:9 14:1 15:5   point 13:24 15:14 16:10
Herrera 4:10,11 8:4       investigation 1:16 6:22     line 3:22                    19:9                      18:22
hidden 14:24                 7:7,13 9:22 13:9,17      little 6:15 8:25           needed 13:19              police 9:21,23,25
hide 16:1                    15:21 18:21              living 18:9                never 8:15 10:5 18:14     position 15:18
high 12:1                 investigations 7:16         look 15:10                 new 3:20                  practice 4:12 8:5,20
highest 12:15             investigator 3:5 7:14       looked 7:2 8:6             nice 14:11                  15:20 16:1,13
hit 16:18                 investigators 17:12         looking 4:3 7:15           niece 9:7                 practicing 8:12
hold 11:25                issue 4:17 8:10 11:19       lot 7:24 15:1 18:18,18     note 2:17                 pre 11:2
holding 8:12 18:20           12:4,4 18:22             loving 9:1                 notwithstanding 17:1      pre-trial 10:1,4,23
holds 18:18               issues 4:1 6:4 8:9 9:13     lowest 10:21 12:18                                   presiding 7:2
home 8:22 14:10              9:14 10:11 11:15         lying 5:3                               O
                                                                                                           previous 9:17
honest 9:24 11:24         it’s 5:18,20 6:2,22 9:2,5                              obviously 5:24 6:4 15:8   probably 7:11 10:20
  15:19                      9:9 10:3,5,7,16 11:21              M                  15:10 16:20             probation 3:20,23 5:17
hope 11:20 13:18 19:1        12:1,22 15:11 16:14      majority 4:15,20           occurred 7:22               6:23 7:4 8:11
hopefully 16:25              16:14 17:6 18:8 19:11    making 6:20 8:7 11:18      October 3:21 4:22         problem 15:16
hot 9:9                                                12:24 13:21               offered 4:12              process 12:21
Houston 4:8                          J                Malhotra 1:5,9,19,21       office 4:19 11:25         promise 17:10
human 11:23               jail 5:13                    2:3 3:2,7,12,16 4:5       officials 5:5             promises 15:4,6 19:2
hurt 18:21                January 5:22                 5:1 6:14,18,25 7:25       okay 10:18,25 11:14       provides 12:17
husband 9:7               job 4:10                     8:14,17,21,25 9:4,10        14:8 18:11 19:11        public 11:25
                          John 1:21 3:8                9:19,23 10:16,19 11:6     one-off 13:7 15:9,17      PURPOSE 1:9
             I            judge 5:15,15,25 6:1         11:10,20 13:4,12 14:6       17:15                   purposes 3:9
I’ll 14:18                  7:3                        14:15,17,23 16:4,18       one’s 12:12,13
I’m 4:3 6:14 7:15 8:7,8   June 1:10 3:4                17:19 18:1,6 19:7         Ontario 1:3,17 3:6 8:20              Q
   8:21 9:1 10:2 13:10    jurisdiction 6:5,7          March 5:4,4 6:12 11:4      opportunity 3:15 4:6      quality 2:13,14
   13:14,24,25,25 17:10                                11:13                     opposed 15:17             question 10:22 11:1
I’ve 7:12 9:5,12 11:23               K                matter 1:5 6:8 7:2         outside 15:12               16:11
   18:1,14                keep 14:4 18:10              13:25 16:20 18:8          overruled 17:6            quick 3:23 16:11
ICE 5:5                   kids 18:10                  mean 11:17,17,20 12:1


(416) 865-9339                              Atchison & Denman Court Reporting                                    (800) 259-9059
stenographers.com                                  155 University Avenue                                    Toronto, ON Canada
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                           Page 170 of 186 PageID 181
JUNE 11, 2020                                                LSO                                           RAHUL MALHOTRA
                                                                                                                             Page 3

quickly 4:3              required 13:22             situational 15:11,17       synopsis 3:18,23           trouble 10:4
quite 14:1               resolve 16:11              six 9:8                                               true 8:17 19:20
quote 10:23              resolved 10:11,14,16       skill 2:18 19:22                       T              truth 9:24
                         resolves 11:1              smoke 8:8                  TABLE 2:1                  truthful 4:1
           R             respect 7:7,15 9:11        Snide 19:24                taken 4:10 5:5             try 13:25
Rahul 1:5,9,19 2:3 3:2     13:9,17 15:8             Society 1:3,17 3:6 7:15    Telephone 1:11             trying 8:8,19 15:15
  3:7                    respond 17:14                 12:6 17:17              tell 4:3 13:15               16:1 18:11
rambled 6:15             response 3:15 16:6         somebody 12:7              term 6:22 11:8             two 5:1 6:11 7:4
rambling 6:17            responses 7:9              somewhat 5:20 6:2          termination 6:9            two-minute 3:17
random 15:17             responsibility 11:21       sorry 6:15                 terminology 2:16           two-year 3:20
re-establish 18:9          12:8                     Sounds 19:4                terms 16:1,19 17:2         type 16:25
reaction 13:1            rest 19:3                  source 12:13                 18:14
read 12:21               result 9:16 10:22          spared 7:24                test 15:8                             U
really 11:16,25 12:23    right 6:13 8:18 10:9       speak 18:1,17              Texas 3:20 4:9 5:6,9,14    ultimately 4:19 5:2,20
  12:24,25 13:10,13,18     13:14 14:15,16 15:16     speaker 2:16                 6:6 7:5,11 8:11 9:3,5      5:22 6:6
  17:25 18:1               17:21,22                 speaks 15:2                  9:7 10:21                understand 8:5 10:12
reason 5:17 6:2          Rosen 1:21 3:9,13 6:20     special 11:8 13:3          thank 6:18 14:7,23           17:8
received 5:12 7:10,12      8:2 9:2 10:3,9 13:16     State 5:14 6:3,6 10:21       17:20 19:5,7,8,12,13     understanding 3:25
receiving 6:22 7:9         13:20 14:5,16 15:1,7        16:22                   that’s 4:24,25 8:17 10:9   undone 8:16
recognize 18:12            15:25 16:8,18 17:8,22    stated 10:21                 10:14,25 11:1,3,7        unfortunate 16:14
reconsider 5:10            17:25 19:4,8,13          statement 4:6,21 6:21        12:2,2 15:16,21 17:3     unit 18:10
reconsideration 5:19                                   8:7 11:19 12:25 13:21     17:4 19:3                United 4:7
record 9:12,16 10:5                  S                 16:17 17:2              then- 7:10                 University 4:8
  14:13                  satisfied 14:1             statements 13:11           there’s 9:13,16 10:10      unquote 10:23
recorded 3:11 14:11      satisfy 8:9                States 4:7                   11:17 12:5,6,22          unspecified 19:15
recording 2:13,14        says 15:13 18:18           station 9:25               thereto 6:9                untruth 16:12
  17:24 19:15,21         Scarborough 8:22           status 3:20                they’re 14:13 18:11,11     Upper 12:6
recurrence 12:18         school 4:7 18:11           statute 4:24               they’ve 16:24              USC 4:23
reduced 6:10 7:4,6       se 15:13                   stay 10:4                  thing 5:24 8:12 9:15       Usually 14:8
reduction 6:2,8          search 9:13                Stehouwer 1:16 2:4 3:3       15:11,11
referee 16:21            see 13:5,19 14:4 15:3         3:4,5,14 4:25 6:13,16   things 6:5 10:5 14:9                   V
referees 13:7               15:22 16:14 17:3,14        6:19 7:1 8:1,15,19,23     18:7,12                  v 12:6
reference 7:12              17:18 18:20,20             9:6,11,20 10:7,10,18    think 4:11,22,24 5:11      verify 2:16
references 7:10 14:22    seen 18:14                    10:25 11:7,14 12:3        5:15,16 6:23 7:21        victim 8:3 15:13
reformation 6:10         self- 12:16                   13:5,13 14:8,21,24        8:17 11:4,16,21,23       video 14:12
regard 4:17 12:1         sentence 5:10 6:2,8,10        15:23 16:3,6,9 17:3,9     13:6,7,8 16:18,25        videos 14:13
regarding 11:15          sentenced 5:4                 17:21,23 18:5,16 19:5   thought 5:17 9:2           violence 9:18
regards 12:5             sentencing 11:11,12           19:11,14                thread 13:8
register 10:13              16:23                   stored 14:13               three 7:10,11                         W
regret 12:11,19          serve 11:24                story 5:21                 three-minute 3:17          want 3:14 14:14 17:4
rehabilitate 11:17       served 5:13 8:11           straight 14:25             time 5:13,13 7:14,18,21    warm 9:5
rehabilitative 7:19      Services 5:8               straightforward 11:24        9:12 11:14 13:24         wasn’t 15:25,25
  11:15                  set 4:6                    strongly 15:5                15:14 19:6,15            way 7:2 10:11,14,16
reinstated 7:5           settled 18:11              struck 15:12               today 4:2,4                  11:3 15:10 16:11
related 12:10            shame 18:2                 subject 12:20              told 4:19 13:16              18:17 19:9
released 10:1            shareholder 4:15,20        submit 13:16 17:4,13       totality 11:22             we’ll 14:4 17:14,18
relocate 4:12            sharing 4:14               subsequent 3:19 7:9,22     tough 9:1                    19:12
remains 16:16            short 7:21                 subsequently 4:22 7:3      transcript 2:14            we’re 14:9,10
remember 11:12           shortly 4:9                substance 4:21             transcription 2:10,12      we’ve 4:6 14:19 18:24
remorse 7:19 12:5,6,11   shows 13:7                 success 8:3 15:14 16:10      19:21                    weeks 9:8
  12:16 15:9 18:14       simply 13:16,25            successful 10:23           Transcriptionist 19:24     weight 18:18
remorseful 18:15         sir 3:12 4:5 5:7 6:18,25   summer 9:8                 transgression 17:2         west 4:9
reopen 6:4                  7:25 8:14,21 9:19,23    sure 8:23,23 10:2 13:24    transparent 17:17          wife 9:25
report 9:17 17:13,14        10:17 11:6,10,13,20        18:5                    trapped 16:10              winters 8:25
reporter 2:15               13:4,12 14:6 16:18      suspension 3:22 5:23       trial 11:4                 wonderful 5:23
reporting 11:2              17:19 19:7                 6:11,12 8:11            tried 11:24 18:7           work 13:2


(416) 865-9339                            Atchison & Denman Court Reporting                                     (800) 259-9059
stenographers.com                                155 University Avenue                                     Toronto, ON Canada
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                  Page 171 of 186 PageID 182
JUNE 11, 2020                                            LSO                            RAHUL MALHOTRA
                                                                                                   Page 4

working 14:10                       6
written 13:6              6th 5:7
wrong 18:13
wrongly 16:5                         7
                          7500 6:23 11:8
          X
                                    8
            Y
yeah 9:6,10 10:7,12                 9
  12:3 18:16              96 4:8
years 4:18 5:11 6:11,11   99 4:11
  7:4,4
you’ll 5:21
you’re 3:10 7:16 8:1,17
  8:19 11:2 16:9 19:2
you’ve 8:13 11:18 13:6
  14:25,25

         Z
Zoom 14:12,13

           0

            1
100 6:23 11:9
1001 4:23
11 1:10
11:01 3:1,4
11:27 19:11
11th 3:5,22
12th 9:18
14th 4:22
16 11:13
18 4:23
1993 4:7
1999 9:18

           2
2000 4:11
2014 4:22 7:22
2016 5:2 11:11,13
2017 5:4 11:5
2019 6:12
2019-230653 1:1
2020 1:10 3:5
23rd 5:4,22 6:12 11:5
26th 5:22

          3
3 2:3,4
30-day 10:3
30th 5:4

           4

           5


(416) 865-9339                             Atchison & Denman Court Reporting                 (800) 259-9059
stenographers.com                                 155 University Avenue                 Toronto, ON Canada
                           THE
Case 1:21-cv-00074-H Document 1-1LAW  OFFICES
                                   Filed      OF
                                         04/16/21           Page 172 of 186 PageID 183
                              LAYTON ZANT WOODUL
                                       1205 Broadway
                                      Lubbock, TX 79401
                                         806.771.1775 T
                                         806.763.5804 F
                                     zant@zantlaw.com



                                     October 10, 2019


Mr. Peter Stehouwer
pstehouw@lso.ca

Re:    File No. 2019-230653 Rahul Malhotra

Dear Mr. Stehouwer:

      I address this letter to you for the purpose of providing a character reference for Mr.
Rahul Malhotra. It is my understanding that he is seeking licensure in Ontario.

       Let me begin by introducing myself to you. I am an attorney in Lubbock, Texas
who has been engaged in the private practice of law since 1973. I presently have a solo
practice that involves primarily mediation; but, I also expend 15% to 20% of my time in
the area of insurance defense and representation of private individuals.

        I have a bachelor’s degree from Texas Tech University and a law degree from the
University of Texas where I graduated in 1973. Upon my graduation, I was employed as
an assistant criminal district attorney in Lubbock, Texas under Alton Griffin who was the
then serving Criminal District Attorney. In 1977, I left my position as 1st Assistant at the
District Attorney’s office and joined the firm of Crenshaw, Dupree & Milam in their
litigation section. From 1977 until 2013, I was a partner with the firm concentrating on all
forms of litigation. While a senior lawyer with the firm, I served as chairman of the
executive committee for several years. When I reached the required retirement age, I
decided that rather than discontinuing the practice of law I would continue my litigation
practice on a solo basis but with a primary emphasis on mediation. To date I have mediated
cases throughout the West Texas area completing 1,703 mediations since I began keeping
records. My practice relies primarily on favorable references from attorneys for whom I
have mediated. It has been primarily through my mediation practice that I have come to
know and appreciate Mr. Malhotra.

        During my 46 years career as an attorney, I have been very active in state and local
bar activities serving on the board of directors and as president of the Lubbock County Bar
and also president and board of directors of the Lubbock County Junior Bar. I have also
served on State Bar committees over the years. I have also served on the board of directors
of numerous civic boards including Lubbock Heritage Society, Camp Fire Girls, Rape
Crisis, West Texas Legal Services and numerous others. To my knowledge, I have never
had a grievance filed against me in my capacity as an attorney. I have never been charged
with nor convicted of a misdemeanor or felony offense other than Class C traffic violations.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21             Page 173 of 186 PageID 184

October 7, 2019
Page 2


        As indicated previously, my acquaintance with Mr. Malhotra began several years
ago when I first served as a mediator in a case in which he was representing numerous
clients. I have always found Mr. Malhotra to be extremely well prepared to represent his
clients at mediations and I have also found that he many times will reduce or forfeit his fee
to insure that his clients achieve their objectives. As a mediator, I have never experienced
Mr. Malhotra conducting himself in any manner other than very professional. Without a
doubt, Mr. Malhotra has always demonstrated a willingness to take unpopular and difficult
legal positions if he feels that it is supported by law and will best serve his clients.
Although my primary contact with Mr. Malhotra has been on a professional basis, I have
had limited social involvement with him and I have observed that he is a dedicated husband
and father.

       I learned of Mr. Malhotra’s immigration problems in Federal Court through various
sources and I approached Mr. Malhotra and advised him that if needed I would be willing
to give sworn testimony or a reference letter. I hope this fact conveys to you the high
opinion which I have for Mr. Malhotra. I attended the sentencing hearing in Federal Court
in San Antonio, at my own expense; I also attended and testified at Mr. Malhotra’s hearing
before the State Bar of Texas Grievance Committee in Austin, Texas.

        There is no question in my mind that if you deem it proper to give Mr. Malhotra his
license, he will be an exemplary lawyer. When I last discussed the federal immigration
charges against Mr. Malhotra with him, he had what I consider to be an excellent attitude
realizing that he had made a serious mistake and was more than willing to admit his mistake
and reform his conduct.

        It is my belief that Mr. Malhotra has performed invaluable services to the many
clients he has served over the years. I have little question that he will continue to conduct
himself in an exemplary manner.

      I hope that I have addressed issues that will be of service to you concerning Mr.
Malhotra’s licensing.

         Your consideration of this information is sincerely appreciated.

                                     Yours very truly,

                                     LAW OFFICES OF
                                     LAYTON ZANT WOODUL



                                     Layton Z. Woodul, Sr.
LZW:jc
  Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                                         Page 174 of 186 PageID 185

                                              FRANK E. MURCHISON, P.C.
                                                           ATTORNEY AT LAW
                                                              P.O. Box 700
                                                             Taos, NM 87571
                                                                575. 751.3156
                                                              Fax 575.751.3157
                                                              Cell 806.789.1500
             Board Certified                                                                                            Reply To:
Civil Trial Law & Personal Injury Trial Law                                                                           Taos, NM Office
   Texas Board of Legal Specializatlon                                                                             dirk@murchisonlaw.org
  ... Licensed in Texas & New Mexico ...
                                                         December 16, 2019

Mr. Peter tchou\\'er
p t houw@l o.ca

                                      R ... :   Rahul alhotra
                                                File o.: 2019-230653
Dear Mr. tchom er:

            I am pleased to \ rite this letter of r fercncc for Rahul [alhotr,.

       I ha e been practicing law in Texa and ew Mexico for 45 years. Attached i · my pro ession-il
resume' , hjch will \re you information regarding my professional background.

       1 have known Rahul Malhotra as a trial lawyer for over 18 years, during which time 1 have ac ·d
as a mediator in numerou ca es in which Mr. Malhotra wa in the role o Plaintiffs counsel in serious
personal injury case

        lam very weU aware o the criminal charges that w re made again ·t Ir. Malhotra, a well as the
findings made by the ourt relative to tho e charges; notwith tanrung , hich, l \\ holeheatteclly
recommend him for Jjcen ure in ntario.

         A· I stated in worn testimony before a tatc Bar ofTcxa panel in January 201 , 1 believe that
Rah Lil Malhotra is an extremely ethical lawyer who vigorou ly repre nt mostly minority under-s rvcd
Plaintiffs. As a trial lawyer and certainJy as a meruator I ba e had an opportunity to a scss many
litigator not only regarding their expertise and advocacy but also pr � ssional conduct. V ithoL1t
qu stion Rahul Malhotra is in the top tier of tho ·e la\v; ers both as to exp rtise and thic .

       1 shall be glad to provide you with any additional inforrnation \ hich you desire. 1 may be
reached mo t conveniently on my Cell: 806.789.1500.




/gr




                            Texas Office: P.O. Box 98600, Lubbock TX 79499; Tel: 806.792.4870; Fax: 806.792.4970
                                                         www.murchisonlaw.org
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                       Page 175 of 186 PageID 186


                                  HANNA
                                  PERSONAL lNJURY LAW
               Reply to: 302 Chestnut, Abilene, Texas 79602, T: (325) 673-6952 F: (325) 673-4496


                                           January 20, 2020

VIAEMAIL

Mr. Peter Stehouwer
Investigator
The Law Society of Ontario
Investigation Services
393 University Avenue, Suite 1100
Toronto, Ontario M5G 1E6
Canada
Email: st houw a 1. u . n. a

       RE:     Rahul Malhotra

Dear Mr. Stehouwer:

       I write this character letter in support of the application for licensing to the Law Society of
Ontario of Rahul Malhotra.

        1 am a member in good standing of the State Bat of Texas since 1982 and have been in
active practice as a civil litigator since that date. In March 1990, I was a1so licensed to practice
law in Colorado. I have recently applied for admission to the Bar ofN ew Mexico and am awaiting
approval.

       My practice is primarily focused on personal injwy litigation. I have been honored by the
Martindale Hubbell with an "AV" peer rating, which is meant to reflect that I practice to the
highest quality oflegal work and ethical standards.

        I first met Rahul Malhotra in 2000 when we appeared as counsel in a case arising out of
an oil field explosion that resulted in multiple deaths and injuries. We represented separate
claimants. From that time forward, I often worked with RahuJ on complex personal injury cases
involving multiple parties.

       During our 16-year association, Rahul and I became personal friends. Our socialization
included our fami1ies, which we came to know well.

        Pol1owing Rahul's conviction for an immigration offense in Texas and his subsequent
deportation to Canada, 1 assumed responsibility for his practice in Texas, which I merged with my
practice and which continues to this day.




                302 Chestnut Street           319 North Grant Avenue        l 17 Enst Wall Stre�t
               Abilene, Texas 79602            Odessa, Texas 79761         Midland, Tc.xas 7970\
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                  Page 176 of 186 PageID 187



Page2
January 20,   2020



       & you may know, following Rahul's conviction in the U.S. Federal Court, the State Bar of
Texas brought an application to revoke his license to practice law in the state. I supported and
helped represent Rahul in those proceedings. In the result, the State Bar of Texas decided not to
disbar Rahul, but rather to suspend his license. That suspension was terminated in March 2019.
Since then, Rahul has been, and continues to be a member in good standing of the State Bar of
Texas. Unfortunately, he is prohibited by U.S. Immigration law from returning to the U.S. to
continue his practice.

        Since Rahul's return to Canada in May 2017, he and I have remained in close contact. I
have been kept fully apprised of his efforts to re-qualify and be licensed to practice law in Ontario.
To assist him financially in the interim, I initially employed Rahul as a paralegal in my practice to
assist me remotely in my cases. Since the termination of his suspension by the State Bar of Texas,
Rahul has continued to assist me, again remotely, in my practice in his capacity as a licensed
lawyer in Texas. In the result, Rahul has been actively engaged in the practice of law in Texas
while waiting to be licensed in Ontario.

         Based on my lengthy association with Rahul, I can attest to his honesty, integrity and
reliability as a person and as a professional. Notwithstanding the legal challenges that led to his
deportation from the US, Rahul continues to enjoy the support and admiration of many of his
former colleagues in Texas and other jurisdictions where he previously appeared. All who know
him consider him to be a person of impeccable character who simply made a mistake, which he
sincerely regrets, and which was contrary to his inherent good character.

        Rahul has devoted his adult life to the practice of law, which he views as his calling. He
acknowledges his error and concurrent breach of the law and has been doing everything possible
to demonstrate his remorse and rehabilitation. Notwithstanding his significant personal and
professional setbacks, and the enormous difficulties and stresses he and his family have suffered
since he was deported, Rahul's devotion to the practice of law has not diminished. Now that he
has almost qualifi d to practice in Ontario, I sincerely hope that the Law Society of Ontario will
recognize the depth and sincerity of his efforts and his potential to serve the public in Canada. I
am confident that, if given the chance, Rahul will prove himself to be the consummate professional
there that he was in Texas.

        I trust the above will assist in your review of Rahul's character and qualifications to
practice law in Ontario. If you require more, please do not hesitate to contact me.
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                    Page 177 of 186 PageID 188
                                               130 Queen Street West          Articling
                                               Toronto, Ontario               Licensing & Accreditation
                                               M5H 2N6                        Tel 416-947-3315
                                                                              Fax 416-947-3403
                                               https://www.lso.ca             articling@lso.ca




 October 14, 2020


 Rahul Malhotra
 1798 Paddock Crescent
 Mississauga ON L5L 3E4
 rahulma@me.com

 Dear Mr. Malhotra:

 Re: Exemption of the Licensing Process Articling Requirement - Candidate #142559
 Thank you for your application for an exemption of the Law Society of Ontario’s (“Law Society”)
 articling requirement.

 Based on your submissions, I understand all of the following:

 •        we received your NCA Certificate of Qualification on September 22, 2020;
 •        you were admitted to the State Bar of Texas on November 5, 1996;
 •        you worked as an attorney at The Herrera Law Firm between February 13, 1997 and
          December 31, 1999 in Odessa, Texas;
 •        you worked as an attorney at the Law Office of Israel Guardiola between January 3, 2000
          and December 29, 2000 in Odessa, Texas;
 •        you worked as an attorney at Malhotra Law between January 2, 2001 and March 2017 in
          Odessa, Texas;
 •        you have been working as an attorney at the Hanna Law Firm since March 23, 2019 in
          Odessa, Texas;
 •        you completed the Barrister Examination; and
 •        you have not yet completed the Solicitor Examination.


 Given the information above, you have been granted an exemption from the articling
 requirement.

 If you have further questions regarding the above, please contact Rachel Tenn at 416-947-3315.

 Yours truly,




 Lisa Del Col
 Counsel, Licensing and Accreditation
 LDC/rt
           Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 178 of 186 PageID 189


Rahul Malhotra         Law Society of Ontario                                          Tribunal File No.: 20H-109
                 and
     Applicant         Respondent



                                                                            LAW SOCIETY TRIBUNAL
                                                                              HEARING DIVISION

                                                                          Proceeding commenced at Toronto




                                                                               DOCUMENT BOOK



                                                                         Jean-François Laberge
                                                                         Discipline Counsel
                                                                         Litigation Services
                                                                         1100-393 University Avenue
                                                                         Toronto, Ontario
                                                                         M5G 1E6
                                                                         Tel: 416-947-3977
                                                                         jlaberge@lso.ca
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                           Page 179 of 186 PageID 190


                                        HANNA
                                        PERSONAL INJURY LAW

                                             April 5, 2021

VIA EMAIL SUPPORT CONTACT

LogMeln Communications
Attn: Legal Department
Post Office Box 412252
Boston, MA 02241-2252

        Re:    Telephone Service - Customer ID: CN-563774-1312

To whom it may concern:

       My name is Jon Hanna and I am the president and sole shareholder of Hanna Law Fmn, P.C.
Hanna Law Fmn, P.C. was a customer of Jive Communication beginning on or about August 1, 2017.
At that time, I took over the account of the Malhotra Law Fmn (the original accountholder)
concurrent with Rahul Malhotra's suspension of his law license by the State Bar of Texas and
deportation from the United States. Since August of 2017, this account has been billed via email to
Monique Levario (monique@hannalawfinn.com), a paralegal and office manager to the Hanna Law
Fmn, P.C. and paid by Hanna Law Fmn, P.C.

       On April 1, 2021, we, Hanna Law Fmn, P.C., were blocked out of our phone system and
apparently the number 432-580-4878 was transferred to a San Antonio law £inn's call center. While I
cannot be sure, at this point, I suspect this was done by, or with the help of, former employees of
Hanna Law Fmn, P.C., or others acting in concert with same. I suspect my employees who had
administrative access to this account were deleted and other individuals were installed as
administrators in order to divert our phone account and calls.

        Please be advised that I am requesting a complete review of how this occurred. You are
authorized to coordinate with Tolar Systems. Tolar provides our IT support. They will assist as
necessary to conduct a forensic examination of these activities and to make sure it is not allowed to
happen again. Once this information has been identified and reviewed, we will forward it to
appropriate law enforcement agencies and/or the Federal Communication Commission (FCC) for
further action.

        Please let me know if you have any questions.



                                                                                      EXHIBIT C

JH/md



                  302 Chestnut Street        700 N. Grant Ave., Ste. 100       117 East Wall Street
                 Abilene, Texas 79602           Odessa, Texas 79761            Midland, Texas 79701
                    325-673-6952                   432-580-4878                   432-580-4878
                 325-673-4496 - Fax             432-337-7383 - Fax             432-337-7383 - Fax
      Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21                              Page 180 of 186 PageID 191
                                                                                                          INVOICE

    LogMe�                                                                         Invoice Date
                                                                                   Invoice#
                                                                                   PO#
                                                                                                                         04/01/2021
                                                                                                                      IN7100331737


                                                                                   Customer ID                       CN-563774-1312
LogMeln Communications, Inc                                                        Terms                          AutoPay Scheduled
PO BOX 412252
                                                                                   Due Date                              04/16/2021
BOSTON, MA 02241-2252
                                                                                   Currency                                US Dollar




Bill To
HANNA LAW FIRM, P.C.
302 CHESTNUT,
ABILENE T X 79602
UNITED STATES
 Billlng Group                 Description                                                 Quantity           Rate          Amount

 Primary                       GoToConnect 04/01/2021 - 04/30/2021                                10         26.66          $266.60

 Primary                       Standard Phone Numbers (DID) 04/01/2021 -                            5         4.99           $24.95
                               04/30/2021

 Primary                       Included minutes in plan 03/01/2021 - 03/31/2021               1,913.1            0            $0.00

 Primary                       State and Local Regulatory Recovery Fee                                       37.46           $37.46

 Primary                       Universal Service Fee (USF)                                                   12.66           $12.66

 Primary                       Regulatory Recovery Fee                                                       16.01           $16.01


                                                                                            Total                           $357.68
                                                                                            Your automatic payment is scheduled to
                                                                                            be processed around the 10th of the
                                                                                            month

View and Pay your invoices online: https://my.jive.com/billing
Billing Support: https://support.goto.com/jive/billing-user-guide

*With the recent rebrand of Jive, please note that Jive Communications, Inc. has been renamed LogMeln Communications, Inc. Please
review your payment system and if needed, update it to reflect these changes.

*Certain audio Services are provided by the applicable LogMeln affiliate who sets the rates, terms, and conditions for audio services.
LogMeln USA, Inc. presents this invoice and collects on behalf of the applicable LogMein affiliate as its agent.

*Telecom fees (incl. USF and Regulatory Recovery Fees) are only applicable to Jive, GoToConnect, and OpenVoice Services. If you'd
like to know more about how LogMeln currently displays fees on your invoice, please visit here.

*Connect Bundle is comprised of GoToConnect and GoToMeeting Pro. GoToConnect is provided by LogMeln Communications, Inc.




                                                                                  EXHIBIT D                                1 of 1
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 181 of 186 PageID 192




                             EXHIBIT E

                       2 videos on flash drive
                      sent via Federal Express
,rill AT&T Wi-Fi �                  3:39 PM                               63%[• ],
    Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 182 of 186 PageID 193




                       +1 (972) 983-8180 >

                          iMessage
                     Wed, Mar 24, 2:03 PM


                   · Mr Patel, I -am trying to
                     confirm our
                     appointment this
                     afternoon. My notes say
                     .3._gm but the calendar
                     says 4Rm. Either works
                     for me. Let me know.
                     Midland office

   Hello, I was going to call
   the office to cancel the
   appointment as Arlette
   already got in touch with                                         EXHIBIT F

   me and I am going to
                             iMessage                                        •
                                                                             e
,rill AT&T Wi-Fi -:-                 3:39 PM                               62%1• ],
     Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 183 of 186 PageID 194




                        +1 (972) 983-8180 >

    Hello, I was going to call
    the office to cancel the
    appointment as Arlette
    already got in touch with
    me and I am going to
    proceed with her since I
    have been dealing with
    her. Thank you so much .




                              iMessage                                        •
                                                                              e
I   II AT&T Wi-Fi -;-                  3:39 PM                                62%[• ],
       Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 184 of 186 PageID 195




                          +1 (972) 983-8180 >




    I,)         0)              iMessage
                               -----------                                      8
                            •                     ·•                            e
,111 AT&T Wi-Fi �                   3:40 PM                               62%1• ],
    Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 185 of 186 PageID 196




                       +1 (972) 983-8180 >




                                                           Read 3/24/21


 I,)         0)              iMessage
                            -----------                                      8
                         •                     ·•                            e
Case 1:21-cv-00074-H Document 1-1 Filed 04/16/21   Page 186 of 186 PageID 197



Martina Garza

Juana M. Villa
Yasmine Lozan

Guadalupe Guerrero
Diana Galindo, Guardian of the minors
Elizabeth Estrada, minor
Yarisel Ramirez, minor
Aulani Castillo, minor

Jose Urias

Alejandro Melendez

Maria Isabel Soto

Parin Patel
Ayaan Patel

Elieis Cervantez

Rene Marrufo
Florentina Marrufo

Bertha Ramirez




                                                        EXHIBIT G
